Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I notice there are a lot of roll-call votes accompanying the Minutes. I notice that yesterday you did not tell us who had asked for the roll-call votes. It might help if today's Minutes showed the average cost of one of those and possibly, by extension, the amount of trees we consume in a year, often for quite frivolous reasons.
I have made a note of what you've said. I can answer your question as regards why I did not specify each time who had asked for a recorded vote: it was because virtually all the political groups - I think - asked for one, and I was hoping to save a few seconds each time, in view of the length of the voting process. Each time, however, the Minutes did record which group had made the request. And I have now made due note of your comment.
Are there any other comments?
(Parliament approved the Minutes)
Annual report of the Ombudsman (Presentation)
The next item is the presentation by the European Ombudsman of his annual report for 1995.
Madam President, distinguished Members of the European Parliament, I should like to begin by thanking you for creating time in a busy parliamentary schedule for the Ombudsman to present his report. By establishing the practice that the Ombudsman presents his report in person, the European Parliament is following the best parliamentary traditions of those Member States that have established a classic Ombudsman institution. I am convinced that this practice will prove beneficial in terms of our common ideals of an open and democratic European Union.
I would also like to draw attention to the serious and dedicated attitude that I have observed in the Committee on Petitions and in Parliament as a whole towards the rights of European citizens. This is a promising sign for a fruitful and effective cooperation between the Ombudsman and the European Parliament, especially the Committee on Petitions, to the benefit of the European citizens.
This is the first annual report by the European Ombudsman. At this early stage in the development of the office it is very important for me to have the views of you, the Members of the European Parliament, about what I have done so far and about what should be done. Furthermore you have the opportunity to make observations on my report as well as on the report of the Committee on Petitions. This will be of great value to me in my future work.
There have been voices saying that the Ombudsman's office has not achieved results. My annual report covers only a short period from September 1995, when I took up my duties, to December 1995. The report also includes statistics about complaints up to the end of March. Since then the situation has changed considerably. My office has now been active in producing decisions and solutions. As of yesterday my office had received a total of 647 complaints. An examination of admissibility had already been completed in 599 cases, that is in over 90 % of the cases. In 132 cases a preliminary inquiry has been initiated. 16 inquiries have been closed, 6 with a favourable solution for the complainant, 1 with a critical remark addressed to the institution. In one instance the complainant dropped the case and in 8 cases no instance of maladministration was found.
My office was only able to start the work with the complainants at full speed from the beginning of this year. The institution in question is usually given three months to comment on the complaint. This time limit is mentioned in the statute. After that the complainant has one month to react to what the institution has said. Only last month, therefore, did it become possible to take further action in the first cases.
There has also been criticism of the high number of inadmissible cases. You have to remember that the mandate 'maladministration in Community institutions and bodies' is a limited one. Only about 40 % of the complaints are within the mandate. The statute of the European Ombudsman contains additional requirements before I can investigate the complaint. The limited mandate given by the Treaty and the further restrictions in the statute which Parliament has laid down for me explains why only about 20 % of complaints reach the stage of an inquiry. I am bound to act in accordance with these provisions. The procedures of work and statistics are presented in the annual report. I am sure that the figures will be much more favourable in the next annual report.
Article 8(d) of the Treaty establishing the European Community creates two important rights for the European citizens, namely the right to petition the European Parliament and the right to complain to the European Ombudsman. Citizens enjoy both these rights and it is for them to choose whether to address a petition to Parliament or apply to the Ombudsman. However, it may not always be obvious to the citizen which course of action is more appropriate. For this reason my office and the Committee on Petitions have cooperated closely to clarify our respective functions and to establish methods of cooperation. There is a procedure for the transfer of cases between the Committee on Petitions and the Ombudsman with the agreement of the petitioner or complainant.
The Ombudsman does not, as a rule, deal with a matter pending before the Committee on Petitions unless the committee transfers it to the Ombudsman. Nor does the Ombudsman deal with cases that have been examined and dealt with by the committee unless there are relevant new elements that justify recourse to the Ombudsman.
Complaints about decisions of the Committee on Petitions itself are considered inadmissible since its decisions, like those of Parliament, are political matters. The right to petition created by the Treaty is a right to petition the European Parliament. The Committee on Petitions acts on its behalf. It is for Parliament to supervise the work of its own committee and, for example, to make sure that the committee's resources are adequate to perform the tasks entrusted to it.
The mandate of the Committee on Petitions and the Ombudsman are different and complementary. Together they constitute a unique possibility to promote the rights of the European citizens. My experience of cooperation with the Committee on Petitions has been very positive. I am ready to monitor the established procedure for cooperation. I look for ways to enhance cooperation in favour of the rights of the European citizen.
The Ombudsman himself should act in as transparent a way as possible so that the European citizens can fully understand what he does and to set a good example to others. For this reason it has been decided that the register of complaints is to be open to the public. The complaint, the first opinion from the institutional body as well as the decision that finally closes this complaint will also be publicly available. The inquiries following the first opinion from an institutional body are carried out in private, however, so as to ensure full cooperation and to promote a friendly solution in the case.
The complainant's right to privacy must be respected. If confidentiality is requested then the complaint and all the documents relating to it are treated as confidential. The entry on the register, the decision that finally closes the complaint as well as any report or recommendations to the European Parliament will be made anonymous so that the complainant cannot be identified.
But the Ombudsman should do more than just seek transparency in his own office. Part of his mission is to enhance the relationship between the Community institutions and bodies and European citizens. The creation of the office was meant to underline the commitment of the European Union to an open, democratic and accountable administration. The need for transparency in the Union is emphasized by Mrs Ahern in her report and by the Committee on Petitions in its motion for a resolution.
During my first months in office I have received a number of complaints concerning public access to documents held by Community institutions and bodies. The Commission and Council have already issued a code of conduct about public access to documents they hold. But I have no information that any other Community institutional body has adopted general rules on public access to documents. I have therefore launched an initiative by asking the other Community institutions and bodies to inform me about the position in respect of public access to documents. The initiative covers all institutions and bodies except the Council and Commission. For example, it covers Parliament, the Court of Justice but only in relation to administrative documents, the Court of Auditors, the European Investment Bank and the European Monetary Institute. I hope that this initiative will be well received and that it will lead to more transparency in these institutions and bodies.
Creating a new office takes time. So far the establishment of the office of the European Ombudsman has proceeded relatively smoothly. That is in large part because of the helpful and cooperative attitude shown by the European Parliament and its administration, by the Commission and the Council and by the other Community institutions and bodies. The proportion of inadmissible complaints I have received is relatively high. European citizens need time and information to understand what the Ombudsman can and cannot do.
For this reason, a leaflet about how to complain to the European Ombudsman has been published. It includes a standard form on which the complaint can be made. The leaflet is being widely distributed through the national offices of Parliament and the Commission, the offices of the national ombudsmen and similar bodies and through a large number of organizations involved in European affairs. Since last week the text of the leaflet is also available on the Internet.
There is nothing unusual about inadmissible complaints. Ombudsmen at all levels receive many of them. Whenever I am unable to deal with a complaint, I try to advise the complainant to go to another body which can help. Very often the advice is to petition the European Parliament. In some cases it is appropriate to refer complainants to the Commission as the guardian of the Treaties. The Commission's own complaints procedure has great potential to help European citizens to protect their rights under Community law when national authorities are involved. I hope that this important activity of the Commission will become better known to the public.
Finally, I attach great importance to cooperation with national ombudsmen and similar bodies. Such cooperation in accordance with the principle of subsidiarity will be of great importance in promoting the full implementation of Community law at all levels of the Union. A seminar is being organized next September here in Strasbourg to discuss with them the principles for such cooperation and to agree on common activities in the future.
The work of the European Ombudsman is only one element in the process for ensuring that European citizens enjoy the benefits of an open, democratic and accountable administration. The Ombudsman's office can succeed only if the Community institutions and bodies are firmly committed both to these principles and to the full cooperation with the Ombudsman. From my experience so far I believe that this commitment exists. I look forward with confidence to continuing to develop a partnership with the other Community institutions and bodies to protect the rights of European citizens. Madam President and Members of the European Parliament, thank you for your attention.
(Loud applause)
Annual report of the Ombudsman (Debate)
The next item is the report (A4-0176/96) by Mrs Ahern, on behalf of the Committee on Petitions, on the annual activity report (1995) of the Ombudsman of the European Union (C4-0257/96).
Madam President, I very much welcome the statement of the European Ombudsman here today and thank him for the serious cooperation we have had in this Parliament, particularly with the committee responsible, the Committee on Petitions, over the last year while he has been establishing his office.
The Treaty on European Union created this new office of Ombudsman of the European Union and it ensures that the new body can autonomously defend citizens against maladministration in the Union institutions and bodies. The Ombudsman is nevertheless a parliamentary Ombudsman and his presence here today is an indication of that. He is appointed by Parliament, he reports to Parliament and he cooperates, of course, with Parliament, and we want Parliament very much to cooperate with him. In particular, we welcome his powers to investigate: it is a useful protection for the people of Europe against maladministration in the Council, the Commission and Parliament itself.
People have rightly said that the institutions are closed, elitist and impenetrable to the citizens. The challenge now for the Ombudsman is to shake up the Commission, the Council and, indeed, Parliament, so that the closed shop of the European Union institutions can become open for anyone to see.
The European Union is a complex of opposing tendencies. The conflict between the idea of Europe as a collaboration of sovereign states and the ideal of a federal Europe has retarded the development of modern, democratic and citizen-friendly European Union institutions. If we are to create such democratic institutions, the next step is to make access to information an explicit commitment of the institutions, along the lines of the code of conduct concerning access to documents.
In this report before you today we have asked you to endorse this explicit commitment from the institutions and see that it is carried out. We already have a commitment by Mrs Gradin, the Commissioner responsible, that she will pursue this very strongly during the Intergovernmental Conference.
The Committee on Petitions is the parliamentary organ to which the Ombudsman submits his reports and which needs to establish a complementary working relationship in view of their various responsibilities on petitions and complaints of the citizens. In practice, this means an additional role for the committee in overseeing the functions of the Ombudsman in relation to Parliament.
I now wish to comment more on his report. The first part of the report is particularly useful since it explains the conditions in which a complaint can be introduced and the procedural decisions taken by the Ombudsman for dealing with complaints. Thus the report illustrates who can complain - citizens or residents - against whom - the institutions and bodies of the Community - and here we can note that the Ombudsman himself constitutes a further body of the Community. About what? A definition of maladministration is wisely not attempted. I am sure that we shall have very interesting reports in due course as to exactly what constitutes maladministration when the Ombudsman reports concretely to us on issues that he has not been able to resolve. Of course, his ability to resolve complaints by mediation is an important aspect of his work.
The procedure followed: complaints declared admissible and prima facie founded are communicated to the institution or body in question, which is asked to give a first opinion. Once this has been considered, together with any comments by the complainant, a solution is sought between the two parties. If, after appropriate draft recommendations from the Ombudsman, this mediating role fails, then the Ombudsman reports to the European Parliament and Parliament will then take appropriate action and, hopefully, the institution concerned will take appropriate action as well.
The power of the Ombudsman to conduct own-initiative inquiries is the key to the opening up of the institutions. For example, he may look into the files of yourself, Madam President, Mr Santer, President Hänsch, any Member of Parliament or member of the Commission, as he sees fit. This form of inquiry may acquire far greater importance in the years to come to the benefit of the democratic functioning of the Union and, therefore, of Parliament and citizens.
To conclude, we hope that the special cooperation which we have established with the Ombudsman will continue in the years to come.
Madam President, Mr Ombudsman, Madam Rapporteur, as the Treaty states, the Ombudsman's annual report is made to Parliament. Perhaps you will allow me, nevertheless, to tell you, on behalf of the Commission - and in particular of my colleague, Mrs Anita Gradin, whom I am representing - the Commission's view of this institution and of the work it has done.
It is obvious that with the creation of the office of Ombudsman, the people of Europe and the concept of European citizenship, have been substantially enriched since the sound administration of the European institutions, the transparency and the fairness of their operations correspond to fundamental rights of the people of Europe, and the European Ombudsman can help to guarantee that those rights are effectively exercised in practice.
The Commission feels sure that with the European citizen able to exercise control through the Ombudsman over how our administration works, we can only be encouraged to work better, to put right our shortcomings and our mistakes and of course to work more transparently.
The Ombudsman's report quite rightly states that harmonious relations between the Commission and the Ombudsman himself are fundamental, amongst other things because - as is also stated in his report - the great majority of the complaints made to the Ombudsman concern the Commission or its work. The Commission has also had an opportunity to reply to the requests for information concerning complaints querying the Commission's administration or its day-to-day running. On behalf of the Commission I think I can say that the Commission has replied without holding anything back, in a spirit of transparency and respecting the prerogatives of every institution.
Although some problems have arisen in a limited number of cases -in particular as regards the length of time it takes to get a reply from the Commission - I can assure you that the Commission has undertaken to overcome those problems without delay. I should like to tell you that the Commission, knowing that the Ombudsman, Mr Söderman, is particularly concerned about the problem of delays, has taken the appropriate measures to ensure that the time-limits fixed for replying when a complaint reaches the Ombudsman's office are observed.
I should like to end by congratulating Mr Södermann, the rapporteur and the European Parliament on behalf of the Commission and of course by wishing Mr Södermann the best of success in his task of protecting citizens' rights and assuring him of the Commission's full collaboration. Rest assured that we shall remedy the shortcomings you have pointed out in your report, which we think in fact will be an easy mater.
Madam President, on behalf of the Group of the Party of European Socialists I want to congratulate the European Ombudsman, Mr Söderman, on his excellent first report. I also want to congratulate the Committee on Petitions' vice-chair and rapporteur, Mrs Ahern, on her excellent report on behalf of the committee.
The Ombudsman has proved to be a serious, assiduous and determined person committed to protecting the rights of the people of the European Union. An excellent working relationship has already developed over the past months between Mr Söderman and myself, who at the moment hold the office of chair of the Committee on Petitions. I am sure such a relationship will continue with any future chair as well.
The Committee on Petitions is, as has been said, the committee responsible both for relations with the European Ombudsman and for monitoring the work of the European Ombudsman. The European Ombudsman is independent and so we, as the Petitions Committee, do not interfere in the ongoing investigations of complaints. When in future the committee gets reports of maladministration relating to the outcome of individual complaints we will discuss them with interest. We welcome his initiative to call for greater access to public documentation of European Union organizations.
The work of the European Ombudsman and the Petitions Committee is complementary. One deals with allegations of maladministration in European Community institutions and bodies, the other, the Committee on Petitions, deals with the general area of European Union fields of activity, particularly non-implementation by Member States of European Union law and proposals to improve European Union policies.
Turning to the amendments, the Socialist Group will be opposing all the amendments because we think the report is excellent as it stands. Mr Pex's amendments in particular are not helpful and were rightly rejected by the Petitions Committee. They turn a report on the Ombudsman's report into a report on relations between the Ombudsman and the Petitions Committee. In particular Amendment No 4 encourages the Ombudsman to challenge decisions of the Petitions Committee taken on so-called improper grounds. How are we to decide if members of the Petitions Committee have taken a decision on improper grounds? Presumably, if a Member disagrees with a majority decision of his colleagues or if he is too busy elsewhere to take part in a decision of the committee with which he disagrees.
Finally, and more positively, I want to make it clear on behalf of the Socialist Group that we will support the work of the European Union Ombudsman, respecting his independence, with friendly criticism where appropriate, but primarily backing him and assisting him in pressing the European Union institutions and bodies to implement the recommendations in his reports particularly when he has found maladministration. He can be assisted by the democratically elected representatives of the people in ensuring that his work in combating maladministration in the European Community is supported strongly.
Madam President, on behalf of the European People's Party I too am pleased to congratulate Mr Söderman on his first report to Parliament and Mrs Ahern on her report. The post of European Ombudsman is one of the most valuable and least controversial fruits of the Treaty of Maastricht. Since national posts of ombudsman originated in Scandinavia, we are particularly fortunate in having not just an experienced postholder in Mr Söderman but an ombudsman who brings all the accumulated experience of Finland to the exercise of such a role.
It is important that the institutions of the Union serve the European citizen and not the other way around. That is what makes the post of ombudsman so valuable. Citizens need to know there is someone, a real human being, who will take their side if bureaucracy threatens to ignore the rights of the citizen.
Experienced parliamentarians in this House will have no difficulty in understanding the concept of maladministration and will easily know what is the ombudsman's sphere of responsibility. MEPs will appreciate the different responsibilities of national ombudsmen, the European Ombudsman and the Committee on Petitions. However, these are not easy concepts and that is why a maximum of simple, colourful publicity is required to explain in straightforward terms how the ombudsman can help citizens and how his role differs from the Petitions Committee. Mr Söderman referred to his pamphlet, ' How to Complain to the European Ombudsman' . In terms of simplicity and colourfulness, I give this a mark of 2 out of 10. I have received tax demands that are more colourful and more inspiring than this document. Just compare it for instance with the document I picked up last night at the party celebrating the wines of Provence: that makes me want to drink a glass of Provençal wine, I am not too sure this pamphlet does much for the European Ombudsman. Do we not have anybody within the European Community, better graphic artists, who could give the boost that is needed to bring this down to a personal level?
To turn to Mrs Ahern's report, I welcome Amendment No 1, which refers to the use of new technology to apply to the ombudsman. We need to make use of modern and easy means of communication, but please do not make that an excuse for having dismal paper means for publicising and contacting the ombudsman. Cooperation, communication between the ombudsman and the Petitions Committee, is also very important if we are to protect more fully our citizens' rights. In that respect I believe Amendments Nos 2, 3 and 4 help the report by underlining the complementary role of ombudsman and Petitions Committee. I would add that this House, as one of the institutions of the European Community, should certainly not be shy of allowing the ombudsman to investigate our procedures.
In conclusion, and on reflection, I give the ombudsman 9 out of 10 for his first report, but I have to say I reduce the score for his pamphlet to 1 out of 10 and plead with somebody to make that more attractive so that the citizens know that they have the ombudsman and Parliament on their side.
Madam President, in my view, this report by Ms Ahern has many merits: the first being the ability to get right to the heart of the Ombudsman's report and to do so with great accuracy; meantime the Ombudsman, for his part, has presented to us a document that is simple and relevant - a document that is accessible to all.
It is right to stress that, as Ms Ahern said, this report has an educational purpose also: explaining to us what the Ombudsman is and, above all, how he can help all of the citizens of the Union.
The report given to us by Ms Ahern is also excellent because it is concise. I think, however, that the final text could be improved, and that is why my group will be voting for all of the amendments that have been tabled and which have the effect of making the text more transparent and closer to what citizens are demanding, that is above all to be able to understand and participate.
When it comes to citizens, I should really like to find a rather more up-to-date way of bringing this Institution to their attention, and when I refer to 'citizens' I of course mean not only those born in the Union but also those who have come here to live and work and who may find it more difficult to have access to the Ombudsman. I wish you well, Mr Söderman!
Madam President, I should also like to express my thanks for the Ombudsman's activity report and the report by Mrs Ahern. The former is called an annual report, but in fact it covers three months, since the Ombudsman has not actually been in office that long, although I think he has achieved a good deal in the time he has been working. I also think that the Ombudsman has adopted the right approach to his work, namely dealing with citizens' complaints and in particular not making political capital at the expense of the institution - the Union as such - even if that would have been very easy, but in the long term not very likely to improve the understanding of the Union's work. Having said that, I would agree with Mr Perry that one might perhaps wish to see a rather more colourful form of publicity for the Ombudsman, but we can try to provide some inspiration for that in the course of the coming year.
I shall now turn to the amendments, the budget and the question of the office in Brussels. We can support Amendments Nos 1, 2, 4 and 5. I am not sure if these are particularly necessary, but on the other hand they do no harm. As for Amendment No 3, I am sorry that the Conservative group has not made the amendment somewhat clearer. In a way, we agree that it should be possible to make use of Article 169, but we do not think that involving the Committee on Petitions and the Ombudsman is particularly appropriate, and so we shall be abstaining on this amendment.
When it comes to the budget, the Ombudsman has of course like everyone else had some tough discussions with the Committee on Budgets. These will no doubt continue, and I would advise the Ombudsman to explain as well as he possibly can at present the need for an increased staff and also what kind of tasks it will not be possible to carry out unless sufficient budgetary resources are made available.
As regards the office in Brussels, the discussions will be resumed. We understand the Ombudsman's views on the need for an office in Brussels in order to make his work in Strasbourg more effective, and in the course of the coming year we shall therefore be pleased to discuss the scope for setting up such an office, without creating any conflict with the location in Strasbourg, where the Ombudsman himself also wishes to remain.
Madam President, ladies and gentlemen, the annual report of the Ombudsman, Mr Södermann, covering the year 1995, has two features which I think warrant attention, namely that this is the first report of the Ombudsman to the European Parliament and that the period which it covers is very short.
Those two features give this document a basically pedagogic role, as the Ombudsman was no doubt aware when he was drafting it. Therefore, apart from serving as an instrument of information and as a balance sheet, Mr Södermann's report makes an important contribution to our knowledge both of the new European institution and of its objectives and the means of access to it for bringing about its intervention.
But in spite of the short period covered by the report, Mr Södermann's previous experience as Ombudsman in Finland has enabled him to present us with a remarkable ethical study on actions taken, which rightly lead Mrs Ahern, in the excellent report she presents on behalf of the Committee on Petitions, to congratulate Mr Södermann on his interesting and detailed report.
Special mention should be made of the considerations put forward by the European Ombudsman with regard to his relations with the Committee on Petitions on the basis of a clear definition of the scope of the powers of each, laying the foundations for a fruitful collaboration which in practice has already begun, as Mr Newman, who speaks with greater authority than I do, has reminded us.
Everything shows, Madam President, that this new parliamentary institution set up in the Maastricht agreements, has started off in the right direction. Now, in the fresh modification of the Treaties expected at the outcome of the present Intergovernmental Conference, we must progress to a more open and democratic operation of all the European institutions, as Mrs Ahern's report states in its conclusions.
Finally, Madam President, it is appropriate to say that, if Mr Södermann's report is widely publicized, it will not only help to put an effective instrument in the hands of European citizens in the event of possible cases of maladministration in the European field, but it will in addition help to widen and consolidate the identity of European citizenship.
For all those reasons I think the European Parliament must express its entire agreement with the contents of the European Ombudsman's First Annual Report and must encourage Mr Södermann to keep on working with the same sensitivity and the same meticulousness as he has done so far.
Madam President, I must extend my congratulations and those of the Green Group to the European Ombudsman, Mr Sönderman, for his report, and also to Ms Ahern for the report she has presented on behalf of the Committee on Petitions.
This first report by the Ombudsman clarifies, albeit within the limits of the period during which he was in office last year, those problems which citizens might encounter in seeking access to this new body of the European Union. I wish also to stress the importance of the interaction between the European Ombudsman and the European Parliament via its Committee on Petitions in guaranteeing those rights of citizens which these two Institutions are required to protect. This is an important step towards the concept of European citizenship and also a way of guaranteeing transparency and the proper functioning of the institutions of our European administration.
The concept of citizenship is, as we know, also being considered by the Intergovernmental Conference that is currently under way, and I think it important for the purpose of giving specific definition to this concept of European citizenship that the Ombudsman's report should be presented to the Intergovernmental Conference which should then take it properly into consideration. I therefore think we should make an effort to make all Europe's citizens aware of the possibility they have of approaching both the Ombudsman, by petitioning him, or Parliament, by submitting a petition to the committee set up for that purpose. I think it important to explain to Europe's citizens when it is appropriate to approach the Ombudsman and when to approach the Committee on Petitions. That is something we should all try to do and that is why the Greens are completely in favour of and will be voting for this report.
Madam President, I too would like to congratulate the Ombudsman on this first report.
Admittedly, three months is far too short a period to draw up an initial balance sheet for what is a completely new activity for our institutions. Even so, I think it is worth emphasizing a number of points that clearly suggest that the citizens of the Union will have access to an independent, transparent yet discreet institution to which they can turn in the event of a conflict with the European administration and when they feel their rights have been infringed.
Mrs Ahern, in her excellent report, carefully analyses these three conditions, and I approve her efforts without reservation, especially when she outlines the cooperation that will need to exist between the Committee on Petitions and the Ombudsman.
That leaves, Mr Söderman, the massive problem of informing the public, creating public awareness, of this new institution whose work you are pioneering today. This seems to me to be the most important factor.
First, a suggestion. Would you not agree that we could make things easier for those who want to apply to you by enabling them to do so through the channels provided by the new technologies? My group has tabled an amendment to that effect, and I hope honourable Members will support it. I believe that by enabling citizens and residents of the Union to address the Ombudsman telematically we shall make it easier for them, in practice, to exercise their rights. It would be a step forward - an advance. In any case, providing information to Europe's citizens on the institution you represent is a major factor and I must admit that I myself would like to have more information on how you are planning to publicize your service to that public.
I know, Mr Söderman, that you have had some experience of this function in your own country, but it would be unfortunate to see your strengths changed into weaknesses because Europe's citizens have neither the experience nor the knowledge of the institution of mediation that they were able to acquire in their own Member States. However, the institution of an Ombudsman and his recognition have a very important part to play in the emergence of that European citizenship which is so close to our hearts. And Articles 8(d), 138(d) and (e) of our Treaty will only really justify their existence if European citizens become aware that their institutions - of which, incidentally, they know very little - can also safeguard them against maladministration or injustice. Now, you have a leading part to play. Remember that you are the first Ombudsman, and that as such it is up to you to give that fine institution its initial image. However, Mr Söderman, we have no doubt that you are fully aware of that responsibility.
Madam President, Mr Söderman, ladies and gentlemen, although the first report by the European Ombudsman covers a period of only three months it does supply us with some very useful indications about this new institution and about the way in which Mr Söderman intends to fulfil his mandate, with the benefit of his experience as a national Ombudsman. I am particularly pleased by the close cooperation that is developing between the Ombudsman and Parliament's Committee on Petitions.
Even so, there is one question I would like to raise which is of the greatest interest to me: where is the Ombudsman going to exercise his function? At the time of his election, Mr Söderman clearly stated his intention of basing his secretariat in Strasbourg, the seat of the European Parliament. This decision was in line with the spirit of the Treaties. Yet we have now learnt, a few days ago, that the Ombudsman has asked the Committee on Budgets to increase his operating budget by 150 %, virtually doubling his staff from 10 to 17 jobs. It would be easy enough to understand this increase, ladies and gentlemen, if it occurred in the course of the normal growth of his activities, but it seems that the real purpose of this request is gradually to transfer the office of the Ombudsman from Strasbourg to Brussels, opening up a second secretariat in the Belgian capital from 1997.
So, as I know that Mr Söderman is to give a press conference very shortly, I would like to know whether this step really does form part of his intentions and what the reasons for it are. If this trend were to become established, ladies and gentlemen, we would once again be seeing an anomaly in the matter of the seat and of the institutions and organs of the European Union, and in that case my group would be firmly opposed to it.
Madam President, the European ombudsman, Mr Jacob Söderman, states in his concluding remarks to the annual activity report for last year currently under discussion, that the formal duties and the qualifications of the Ombudsman are only one factor in a process whose object is to guarantee that the advantages of an open, democratic and responsible administration are made available to European citizens. In his opinion the Ombudsman and his office can succeed in this only if the Community's bodies and institutions are totally committed to these principles and to co-operation with the Ombudsman. Having read these documents I conclude that the Ombudsman believes that such a commitment has already been made, even though his term of office is still too short to make a reasoned assessment.
The European Ombudsman deals particularly with maladministration. From this point of view he has the opportunity to bring his influence to bear on the development of sound administration. It is the constitutional right of each citizen of the Union to file complaints with the Ombudsman concerning the activities of Community bodies and institutions, if the complainant feels that he has been subject to neglect, carelessness, faulty advice, procedural fault, discrimination, unnecessary delay or unfair action. The annual activity report clearly states how the Ombudsman's office works and what citizens should do if they want to take matters to the Ombudsman for consideration. The Ombudsman's policy of advising and guiding citizens is positive and especially important during the first stages of a new institution.
The proposal of the rapporteur concerning widespread distribution of the annual activity report in the Member States should be supported. The guidebook written by the Ombudsman serves the same purpose. It is excellent news that the guidebook has been published so soon, and its content is in my view good. I feel that we should encourage citizens of the European Union and also citizens from outside the Union staying in the area as well as enterprises, associations and communities in the Union to familiarize themselves with the Ombudsman institution and if necessary to use the services it provides. I would also like to point out that the activity report reflects the Ombudsman's search for co-operation. An absolute precondition for reliability is that the Ombudsman in his activity is independent. Despite this, co-operation is also required. Parliament should support the Ombudsman in his work. I would like to congratulate the committee and thank the Ombudsman for his valuable efforts.
Madam President, the Ombudsman Mr Jacob Söderman's first annual activity report is, as Mrs Ahern points out in her report, most interesting and informative. The annual report should definitely be circulated as widely as possible, since it includes a clear description of the area of authority of the European Ombudsman and thus forms an important source of information for all citizens.
Since for practical reasons it will probably not be possible to distribute the annual activity report widely, it is much appreciated that the Ombudsman as one of his first tasks has prepared a guidebook on 'How to complain to the European Ombudsman?' to be distributed to all citizens. The guidebook has been published in all Community languages, and is available both at the national ombudsmen's offices and at Community offices.
Increased information will rapidly lead to more complaints. This is a fact that should be taken into consideration when resources are allocated. From the point of view of legal protection it is essential that the complainant receives a reply within a reasonable time. Therefore the Ombudsman's office should have personnel in proportion to the amount of complaints. The Ombudsman's office is located in Strasbourg, but the Ombudsman hopes to get an additional office, with staff, in Brussels. The statistics concerning complaints from March 1996 shows that of 86 complaints taken up for consideration 78 concerned the European Commission. It would therefore seem natural to have the Ombudsman's office in Brussels, even if Parliament's official domicile is Strasbourg.
The list of tasks to be performed by the Ombudsman states that it is his duty to continue to implement efficiently citizens' rights at all levels of Union administration and a openness of the work carried out by Community bodies and institutions. The first annual activity report suggests that good results will be achieved in both areas.
Madam president, I agree that the Ombudsman's report is important. I think, though, that his initiative to promote transparency is not enough to solve the problems that could compromise the importance of his action vis-à-vis European citizens.
The first aspect concerns limitations stemming from the Treaty. Indeed, the Ombudsman has no powers to assess those acts of Member States that are tantamount to maladministration of Community law.
The second aspect concerns the public visibility of the Ombudsman, Mr Söderman, and his linkage with national Ombudsmen and national parliaments. The people of our countries must be able to see that there is an Ombudsman and that he can receive their complaints. This is vital. I think that the fact that the Ombudsman and his department are stranded in Strasbourg, far away from the other Community institutions and their day-today operations, and from the European press specialising in Community affairs, will do nothing to help that visibility. Mr Söderman, I wish you all the best in your new job and, in particular, as a Portuguese Member of this Parliament, I hope that you will deal properly with your first Portuguese cases, because the way in which you deal with them will be important for convincing the people of my country that it is worthwhile calling on your services.
Madam President, I think that democracy in the European Union was improved and its citizens' rights safeguarded when it was decided in the Maastricht Treaty to create the European Ombudsman as an institution. The Ombudsman is vital if we are to ensure that our citizens are more closely associated with the Union and that they can present their grievances when they feel they are being wronged. With the appointment by the European Parliament of Mr Söderman from Finland, I believe we have chosen very much the right man for the job. Mr Söderman has only been in office for a short while. He has dealt with 131 of the 298 complaints which he received in 1995. On the other hand, I think that it is a matter of some concern that 80 % of these 131 cases had to be dismissed because they did not relate to matters falling within the Ombudsman's terms of reference. It is essential for our citizens to be aware of the Ombudsman's existence, and I therefore fully support the rapporteur's proposal for the Ombudsman's report to be distributed widely.
Finally, I would call on all the EU institutions and others to show respect for the Ombudsman, and to demonstrate all the willingness to cooperate which is needed for his work.
Madam President, I, too, wish to thank and congratulate Mr Söderman. I congratulate him for presenting us, initially in the Committee on Petitions and now here, with a report which is painstaking, comprehensive, analytic and helpful. I must not forget also to mention the important contribution of Mrs Ahern, our rapporteur, in presenting us with her report which we approved unanimously in the Committee on Petitions.
I venture to describe this report, in a word, as historic, because it is the first report submitted to the European Parliament by the first European Ombudsman. I believe that the account it provides, together with the actions initiated by the Ombudsman and the presence and influence that he has brought to bear since the post was introduced, vindicate and re-endorse the confidence shown by the European Parliament and give the best possible guarantee of the institution's future. The institution is totally consistent with and fundamental to the ideal of the European Union; because, in the final analysis, it is the European Union that concerns us, rather than the individual institutions. In my view, the confirmed, fundamental right of the European citizen to submit a petition and the real entitlement to direct participation and influence via the bringing of life's experiences to the European Union's attention for the purpose of achieving change are two hugely important pillars.
I, also, agree that, for these reasons, the institution must be given publicity and made more widely known. Not as a pretext for boosting our prestige, but in order that we can demonstrate convincingly that we are fighting for full democracy in the European Union.
The debate is closed.
The vote will take place at 12 noon.
Traffic in radioactive substances
The next item is the report (A4-0066/96) by Mr Schulz, on behalf of the Committee on Civil Liberties and Internal Affairs, on the communication from the Commission to the Council and the European Parliament on the illicit traffic in radioactive substances and nuclear materials (COM(94)0383 - C4-0227/94).
Madam President, ladies and gentlemen, in presenting this report today I have come to the end of a very major undertaking. I drew up this report following a communication from the Commission on the illicit traffic in radioactive substances and nuclear materials in the European Union. Let me say from the outset that the Commission report is incomplete. It is tendentious and does not match up to the real threat posed by illicit traffic in nuclear materials in the European Union.
For this traffic supposedly and allegedly occurs not just in the European Union but worldwide. My job - and I have considered the question in depth - was to establish what the real situation is. Is it indeed the case that nuclear material is constantly being stolen in all CIS and Central and Eastern European nuclear facilities? Is it indeed the case that organized crime, terrorists, are those most involved in procuring themselves these nuclear materials? Is it really the case that there is a flourishing traffic in these materials, which allows organized crime to make a great deal of money? The answer is that this may be the case but it is scarcely possible to prove it. I am saying that from the outset because we must draw a distinction between fact and fiction when we look at the question of illicit traffic in nuclear materials. We must distinguish between fiction, such as science fiction and thrillers, and the description of fact. The first area, science fiction, is no doubt more interesting than prosaic fact. However it is to the latter that I will devote particular attention today. There are real potential threats that must not be ignored but have to be taken seriously. Criminal elements appear again and again, there are constant attempts by dubious business people to procure plutonium, uranium or some other nuclear material and to sell it to whoever is interested in order to make themselves money.
But is this so easy to do? Can a Spanish, German or Italian criminal just take a quick trip to Russia, fill his suitcase full of plutonium, fly off to another country and open his case at some black market and say: ' take a look inside, I've got 400 grammes of plutonium in there, you can have it for DM 2 million' ? That is not possible! Why not? Who in this Chamber, except perhaps Mr Gmelin, is able to tell plutonium from household dust at a glance? What gun-runner, with no scientific knowledge, is in a position to say just like that: ' this is highly enriched, weapons-grade uranium' ? Who is in a position to set up this kind of deal with the necessary equipment and scientific knowledge?
The target group we had to investigate, i.e., ordinary organized crime, which attempted to deal in these materials in the European Union, was not in a position to do so, because it had neither the necessary scientific training nor the necessary technical know-how needed for concluding deals of that kind.
That leads to an important insight. Traffic in these materials is only interesting for buyers who really have the necessary technical and scientific know-how for then achieving a certain objective with the material they have bought. We have to devote particular attention to them, for these interested buyers do exist.
There are of course countries that want to by-pass the Non-Proliferation Treaty and carry out nuclear weapons programmes. They will of course attempt to procure material for carrying out their illegal nuclear weapons programmes by any means they can. They may also procure it in the grey area between legal, state action and illegal criminal activity. The secret services normally operate in that grey area. Let me say that quite plainly! I only wonder what would induce a country that is setting up an illegal nuclear weapons programme to instruct a bunch of criminals to procure plutonium in the Central and Eastern European countries or the CIS states and then actually to smuggle it through a country like the Federal German Republic which has high-level technical precautions at the airports, the ports and the borders, where there are authorities, where there are institutions that have the necessary technical equipment for checking whether someone has radioactive material, when at the same time a human life is only worth a few paltry dollars at the border between Afghanistan and Russia. It would be far easier for a country such as Iraq or Iran to smuggle such material across the Khyber Pass than through a German airport. That brings us to an important fact: this traffic exists! It exists without any doubt at all in the sphere of the secret services, otherwise countries like Pakistan or India would not have been able to gain possession of nuclear weapons after circumventing the nuclear Non-Proliferation Treaty! Yet this traffic probably does not exist in the form described in the Commission communication or by Member State governments and interested journalists.
Of course it is a threat if criminals get hold of plutonium or uranium or terrorist organizations procure themselves these materials in order to threaten the state. Of course it is a threat if a sect such as the Aum-Shinriko sect in Japan, for instance, with its apocalyptic fantasies, procures materials which could poison the groundwater of a town of more than a million inhabitants or which could pose a huge threat by dispersion in the air or by fire. That is why we must do our utmost to close down the potential sources of danger; these are indeed the nuclear facilities in the former Central and Eastern European states and the CIS states, where some nuclear technicians have not been paid for two years and are therefore susceptible to corruption. At the same time they are of course the people who know what substances are available and how to handle them and offer them for sale. That is why we must do our utmost to close down that source. But given that we must do utmost to close down that source I wonder, as I said in my report, why the Commission produces a communication which rightly describes these scenarios as they are, while at the same time we read in the draft budget that the staff, financial and technical standards, which urgently need raising, are to be cut by 30 %! Let the Commission explain that. That is certainly the wrong place to economize.
But we also need a realistic assessment of what is happening. I produced a statistic in my report which I know the right-hand side of this House in particular will try not to have included in the report, and I am rather surprised that one is not even allowed to give statistics any more. But let me give you one. The Institute for Transuranium, i.e., the Euratom analysis centre in Karlsruhe, has investigated 34 cases of seized nuclear material. Since 1991 the police has seized radioactive material in 34 cases and then handed it over to the Institute for Transuranium for analysis. One not so dramatic case was recorded in Belgium, 3 cases in Italy and 30 cases in the Federal Republic of Germany. That means that to date not a single seizure of radioactive material has been recorded in 12 Member States of the European Union.
Some of the 30 cases in Germany are so dramatic that I want to describe one of them to you. A suitcase is checked with a Geiger counter and the customs officer says: ' it's registering, this is radioactive' . Then the case is opened and smoke alarms are found from sprinkler systems in the former GDR. For some of these alarms were equipped with plutonium in preparation for the nuclear weapons programme. Then the newspaper headlines read: ' more nuclear material find, another case of smuggling!' Some dodgy character has procured these smoke alarm rods, packed a whole lot of them into a suitcase and pretended he had something to sell.
Dangerous as it is to ignore a real threat, it is just as dangerous to misrepresent a real threat. That is why it is urgently necessary for the Commission, for us as Parliament, but also for the governments of the Member States to point out where the real threat lies. There is no point in the German secret service, working with the criminal investigation office of the Federal Land of Bavaria, instructing Spanish criminals to fly to Russia, as happened in the case of Munich, and then to import plutonium into the Federal Republic, so that the same police officers who gave these criminals their orders can then arrest them and can go before the public and say: ' Look, we have got a grip on the illicit market in nuclear materials' . That is totally counterproductive and does not help us really to clarify matters. The way to clarify matters is to show them as they really are. I have tried to do so.
But we cannot accept one Member State government treating such a serious matter as casually as it has done. Some people carrying 400 grammes of plutonium in a Samsonite suitcase flew from Moscow to Munich in a Lufthansa plane with several hundred passengers, and no-one told the people in Munich or the passengers on that plane what a threat they were facing because plutonium happens not to be household dust. Plutonium is an extremely dangerous material and I cannot understand why a government that did not inform Euratom about this incident at the right time, although it should have done so, and then actually asserts it had informed Euratom, should not be asked by the Commission: ' What did you do about it? Did you really circumvent European law and put several hundred people at risk simply to ensure that your political calculation of what was only an apparently accurate representation of a real threat worked out?'
I have tried to present a detailed report on the real threats, together with comprehensive proposals on how to deal with them. I would ask you to endorse my report and the amendments.
Mr President, there can be no doubt that illicit trafficking in radioactive substances and nuclear materials is both wrong and a cause for concern, which this report rightly addresses. Yet it must also be a cause for regret that instead of focusing on the main issue this report has sought to widen the debate by including matters of national defence policy which are not within the competence of this Parliament, by attacking the competence of a Member State in the justice field and by using this as an opportunity, yet again, to open up a more general anti-nuclear debate.
This report contains some very questionable assertions about both scientific and legal matters. I welcome the amendments brought forward to remove many of them. Most of all I welcome those amendments which remove references to the military stocks and defence competences of EU Member States. Not even this report is suggesting that any illicit trafficking originates in the EU in connection with Member States' stocks. The problem originates outside the EU. And by the way, that means outside our competence. So it seems silly to try to link external problems with Member State competence in defence and security.
As to some of the scientific assertions I believe there is a sizeable body of opinion that would challenge the view expressed in Recital C. And there is certainly a widespread view in the industry that would disagree with the view in Paragraph 3 concerning MOX fuel. I note in the list of recommendations in the report for action there is a call for the Commission to reorganize the internal structure of those of its departments responsible for nuclear matters. I wonder how many times this call has gone out to the Commission for other issues and just what chaos might ensue within the Commission if all such suggestions were implemented.
In conclusion, let me reiterate the risk that we run as a Parliament if we dilute our effort by not concentrating on the main issue and insist on poking our nose into matters which are not our competence. The risk is that Parliament will continue to be taken less seriously than it should be and will not gain any additional powers in the IGC.
Mr President, ladies and gentlemen, let me start by saying that I share the opinion of the previous speaker, Mr Chichester. In other words, I believe that problems of nuclear defence policy should not be included in this debate, because I am convinced that we can trust the countries that have access to this type of defence.
On the other hand, I would say that in view of the emergence of the illicit traffic in dangerous radioactive materials that are fraudulently acquired and secretly sold on - Mr Schulz has given us a few examples concerning Belgium, Italy and Germany - it was important for the Commission to draw up a communication. I am surprised, even so, that it suggested a further communication on 19 April, but I am also glad to see that the concept of radio protection has been introduced into that further communication.
I think we should remember that the illicit traffic calls for a global and coordinated response by the European Union. To date, it has been left to the good will of the Member States to deal with the problems associated with this illicit traffic. Those problems should be the subject of Community regulations. Moreover, the Commission makes a distinction between nuclear materials and radioactive substances - rightly so, because the consequences of the traffic are different. Materials of the first type are uranium, plutonium and thorium. This is a matter of nuclear proliferation, a traffic which poses an immediate threat to peace and security. On the other hand, the traffic in radioactive substances is more dangerous from the standpoint of contamination, because this is often the work of individuals who are not scientists and do not understand the risks they are running. This traffic causes deferred contamination, by being dispersed into the environment and sometimes even, as has occurred, into the food chain. Remember the notorious contaminated pistachio nuts that were found at the German-Polish border.
A campaign of prevention, then, in the form of technical assistance to the former Soviet bloc in order to restore effective inspections of installations in the former USSR, is essential. It is important, too, to institute political cooperation through partnership and cooperation agreements with the countries concerned - cooperation involving the Member States of the Union and the sectors of industry concerned, based on the customs, police and judicial authorities.
I therefore support the measures proposed by the Commission, appreciating that it is important in this case to strengthen Article 5 of Euratom Directive 80/863 of 15 July 1980 in order to protect the public against ionizing radiation and to supply information to neighbouring Member States.
Mr President, it was with some surprise that I listened to the previous speakers, in view of the fact that the opinion of the committee which in the first instance has responsibility for foreign affairs and security policy was adopted unanimously. In that unanimous opinion we state, among other things, that there would naturally be a greater incentive to abolish nuclear weapons if those states which possess such weapons undertook to destroy their own nuclear arsenals. We also say that all states should naturally refrain from nuclear weapons testing pending international agreement on a total test ban. As regards nuclear power, we also state that over and above this, bearing in mind the ecological risks entailed in nuclear power, it is the whole way of producing energy which should be changed. This will be the major task of the next century.
So this was the view taken by a committee which is primarily responsible not for environmental and energy issues but for foreign policy aspects. I have read with considerable interest the record of attendance for the meeting at which we unanimously backed it. The list includes Mr Matutes, Mrs Carrère d'Encausse, Mrs Aelvoet, Mr Bertens, Mr Caccavale, Mr Colajanni, Mr Goerens, Mr Von Habsburg, Mr König, Mrs Lenz, Mr McGowan, Mr Poettering, Mr Sakellariou, Mr Viola and myself. These include quite a number of Members who in other contexts would perhaps have adopted different standpoints.
When I then see that Mr Schultz's main report has been adopted by only 12 votes for and 2 against, with 16 abstentions, I begin to wonder a little about how the decision-making system in this parliament operates. One must surely be able to assume that Members who participated in a unanimous report did not sleep through the entire proceedings but actually support it. I trust that they will act accordingly in the vote here today too.
Mr President, I wish to compliment Mr Schulz not only on the quality of his report but also on his presentation this morning, which was excellent.
Surely the future well-being of the human race is within the competence of this Parliament? I want to see the world which my granddaughter will inherit handed over in a better form than it is just now. I believe we should deal with the threats we face.
Without any doubt there has been, as Mr Schulz said, a disturbing and dramatic rise in the number of documented cases of illicit traffic in nuclear materials. What remains unreported or unknown is anybody's guess. But what is clear is that serious questions have to be raised about the effectiveness of international controls over nuclear materials. I listened very intently to what the Commission said in response to the calls for action which Mr Schulz outlines in his report.
I just wish to take this opportunity to return to a question I asked the Commission recently regarding allegations that nuclear materials covered by safeguards at the ITREC facility near Rotondella in southern Italy were illegally removed from that facility. Now that is not in the former USSR, it is part of the European Union! I would be extremely interested to know if the Commission could provide me with any further update on that situation, primarily because this incident typifies some of the concerns we have about the nuclear industry.
First among these is public information. A well-informed public is one of the greatest safeguards we could possibly hope for. So information about storage, transport or processing must be in the public domain.
Secondly, this close and dubious relationship between the nuclear and the civil nuclear industries: the very genesis of the civil nuclear industry was in the nuclear industry and the blanket of national security still weighs heavily there. We should lift that blanket and let some light in.
Thirdly, the risks associated with radioactive substances which are not covered by safeguards: there is a case to be made for re-examining the controls over these particular substances.
In conclusion, I plead for more active cooperation between nations and for more stringent and effective international controls in order to contain some of the gravest threats we face.
Mr Schulz's report has opened our eyes to some of these threats and we must act on it now.
Ladies and gentlemen, the charm of Mr Schulz's statements lies in their inconsistency. On the one hand Mr Schulz rightly pointed out that international crime is one of the greatest threats of the present and the future, on the other hand he tried to play down its importance in an unacceptable manner for internal political motives.
In my view his statements today have made this very plain, because he keeps confusing the fire-fighters with the arsonists. Of course secret services operate in the grey area, because it is only in the grey area that they can pick up the criminal elements operating there. The statistic he gave is therefore most informative, which is why I am glad he produced it, even if I do not endorse the way he worded his proposal. It is informative because it proves that middle Europe, i.e., the countries along the former iron curtain, are particularly exposed to cross-frontier bands of criminals and nuclear crime. That is why we should be glad that the German and Austrian security services, like the Hungarian, Czech and Polish security services, are making particular efforts to control this crime, and we should be grateful that the Bavarian police and the Bavarian Minister of the Interior, Mr Beckstein, have taken up this challenge and thereby done a service to the European Union as a whole.
In this area Bavaria is quite definitely in the front line of the fight against international crime on behalf of the entire European Union and if you try to knock the security services that can only destabilize these police forces who do such excellent work, which has long since been the practice in the regions of North-Rhine-Westphalia and Lower Saxony, as we have seen from the internal security situation there. This is a most important subject. It is a European subject, and that is why I am sorry that you have dragged it down to the level of internal politics with your proposals.
It is a threat! Attali spoke of hundreds of cases of nuclear smuggling in a report for the United Nations. The United Nations is assuming that Russia and many former CIS states are not in a position legally or in terms of staffing to combat the spread of this crime. That is why we must endeavour to do so. It was not just some flight of the imagination that persuaded the Council, the individual Member States and the Commission to increase and coordinate their efforts and to discuss an increase in funding. That is why we do support your operative proposals, which are in stark contrast to the opinions you are disseminating here for demagogical reasons. You know full well that it is necessary to combat international crime on a European basis, and that is the purpose of our amendments and those by Mr Caccavale.
Mr President, ladies and gentlemen, let me begin by thanking Mr Schulz for his report and for the great commitment he has shown in dealing with this issue. Just how much detailed work he has devoted to it is clear from range of documentation and statistics which indicate to us the scale of the problem.
On the other hand, I have also to share in part the reservations expressed by some of those who spoke earlier. I think that the report has moved a little beyond what is strictly within the area of competence of the House and the committee which has produced the document. In point of fact the subject-matter of the report - I remind you that the title of the document is 'the illicit traffic in radioactive substances and nuclear materials' - has been extended to cover what are really energy and defence policies.
That clearly does not mean that the problems are not linked. I realize, as Mr Schulz says, that the problem involves not only nuclear materials as such but the question of experts, particularly from the former Soviet Union, who are smuggling their experience in this field around the world as well as the technologies.
In my view, furthermore, there is no precise list detailing the problem. We do not in fact know how many people there are posing this great threat that is spreading throughout the world, nor can we identify them. And it really is a great threat because many of the countries that lack proper democratic control are likely to pose a serious and very great threat to us and to the future of humanity, as a result of the traffic in those materials and the development of nuclear powers.
Nor can we hide away behind the fact that this is now a major business. And to consider that it can be resolved by making proclamations seems to me to be an absolute non-starter. We have to realize that this is a difficult form of trafficking, that sales are not as easy as in the case of drugs, for example. It is therefore plain that attitude of the secret services has an important part to play. I believe that it is our responsibility, the responsibility of the democratic countries represented in this House, and the Members of this House to secure scrupulous monitoring of this activity, this grey area involving the secret services. The problem cannot just be one of organized crime!
Mr President, up to now there have not been any real accidents as a result of illicit dealings in nuclear materials but just imagine if nuclear materials got into the hands of a dictator or a terrorist group bent on mischief, then there would be every chance of a disaster. That means that we have to do everything possible to prevent trafficking in nuclear materials and, if it happens, to combat it.
The Liberal Group believes that today's debate must focus on this, and that our debate and the resolution too must not address the pros and cons of nuclear energy as such, as I have just been hearing from the Green Group.
Mr President, it goes without saying that we must help the countries of Eastern Europe to solve their problems in this regard. The resolution quite rightly calls on the European Commission to tell us what the financial implications of that support for Eastern Europe are and Parliament is entitled to be informed of them.
Mr President, in connection with measures to counter trafficking I will say just one word: Europol. It is of course a scandal that Europol is not yet able to function properly. In the Internal Affairs Committee it seemed as if we were holding a German domestic political debate and I have to say in all honesty that I do not care over much for the high tone taken by our honourable friends, the German Members. The subject is far too important. The European Parliament must not meddle in German domestic politics but we must have a European Parliament resolution because if we do not Parliament will have achieved nothing and the matter is far too serious to allow that to happen.
Mr President, the discussion on the illicit traffic in radioactive material in fact raises far more questions than we have answers to at present. First, we keep just hearing about the sellers. Who and where are the buyers? Where there are sellers there are also buyers. Secondly, it is unclear why on earth 30 out of the 35 cases - for we have to include the recent seizure in a garage in Bavaria of 277 kg of highly enriched uranium - have occurred in Germany. Does that mean that the German police are particularly good or that the market there is particularly large? Or are the police not so efficient in other countries?
Third question: how is it that the German Federal Government says that it informed Euratom on 27 July while Euratom says it was informed on 10 August, namely when the aircraft arrived? There is something odd here. The call for the use of Europol misses the point. Let me remind you that by law nuclear material comes under the control of Euratom. So Euratom Safeguards must at last be put in a staffing and financial position that enables it finally to carry out proper controls. We are rightly upset at the 400 g of plutonium, but we have tonnes of plutonium in England and France. In France there are 265 facilities with nuclear material, only 116 of them can be inspected by Euratom, of which 30 are so-called mixed facilities, meaning facilities used for civil and military purposes, which we have to deduct too, of which France can say: ' No, not today' . And there are 103 facilities in which only foreign material, i.e., nuclear material from foreign countries, is stored. And another thing: the IAEA can only inspect one facility per year in France. Surely that is the real scandal!
So we must make the following demand: the disclosure by all nuclear states of all their civil and military fissile material and of course a complete stop to the further use of plutonium and a stop to this senseless transportation from one country to another. That is the real, genuine threat in Europe, and I have not even mentioned the CIS states yet. We only have a vague inkling of this threat. We should have spent far more money on this area in order to enable the Euratom Safeguards departments to be up to date. They have to live on crumbs, with which they cannot carry out any controls.
Mr President, the Commission communication gives a balanced account of how the collapse of the Soviet Union has created a dangerous situation with regard to the illicit trading of nuclear substances. In a structured manner the Commission explores ways in which the Union can tackle these problems.
Mr Schulz's report, however, is downright disappointing. Instead of a report containing valuable recommendations to the Commission, we have a chaotic document in which all manner of irrelevant hobbyhorses are ridden to death. Insistence on nuclear disarmament, the ending of nuclear energy policy, insinuations against the German police. As a result the Committee on Civil Liberties approved the report by only the slightest of margins, which ought not in principle to be the case in matters dealing with this issue. Significantly, the Socialist Group only decided to vote in favour of the report once it became apparent that the Christian Democrats would be abstaining.
Because, I ask you, who is there in this House who is not anxious to counter the illicit trading of nuclear substances? A broadly based resolution should not be a problem and would certainly enhance the credibility of Parliament.
Regretfully I have to say that the present resolution in no way meets that need. I hope that all its shortcomings will be rectified as a result of the amendments, but if not I shall certainly be voting against this report.
Mr President, ladies and gentlemen, Mr Schulz's report contains some interesting points. Yes, the traffic in nuclear materials represents a deadly danger; yes, that traffic has grown alarmingly since the break-up of the Soviet Union. But we should not conclude from that that it was the USSR that was preserving Europe from the atomic threat. After all, we have nuclear power stations in danger of exploding, atomic submarines in the North Sea, tons of radioactive wastes discharged into the oceans - and all these things are the work of the Communists who held power until 1991.
Today, other countries are in the process of providing themselves with atomic weapons, notably Iran - a terrorist state - aided by the old Communist nomenklatura. The American Government, too, bears some responsibility for this process. The Gulf War has destroyed Iraq, the only power in that region capable of counterbalancing the power of the Ayatollahs in Tehran.
So the scale of the risk is significant, and it was the Front National which, during the 1970s, was the first political party in France to caution governments against their all-nuclear policy. Yet, in an increasingly dangerous world where new atomic powers are coming into existence, the protection of our nations depends, sir, on the acquisition of a credible nuclear deterrent, a civil defence system comparable to that enjoyed by the Swiss, and the reestablishment of border controls.
Mr Schulz, in his report, recommends the nuclear disarmament of France and the United Kingdom. This is a far cry from trafficking in nuclear materials. He also passes over civil defence, and of course when he talks about borders he means the borders of the Europe of Maastricht.
Moreover, the desire to give extended powers to the Commission and to Euratom is inspired by the same philosophy. On the pretext of a threat on a global scale, the Member States are to be deprived of their powers in favour of supranational institutions.
Well, today we have the crisis of mad cow disease, which is first and foremost a failure on the part of the Commission, to serve as a dramatic illustration of the inability of Europe's institutions to protect the public, and the threat represented by the unrestricted opening of our borders.
Mr President, ladies and gentlemen, the spectre of international organized crime is one of the greatest challenges facing all the Member States of the European Union. In the past it was traffic in human beings and drugs, and now it is increasingly also traffic in nuclear materials, which is of course also encouraged by countries that want to procure themselves nuclear weapons by illicit means. The problem is a very serious one. The Commission has presented a good communication. But the discussion will be brought into discredit if it is used for internal policy purposes and distorted into a kind of story time or unworldly energy policy. That is of course totally unworldly and does not take account of the fact that in the view of most of the countries in the world, without nuclear energy it is simply not possible to satisfy the energy requirements of a world that is growing by 260 000 inhabitants a day. And that is why 55 nuclear plants are currently under construction.
But that is not the issue here. In 1992 Parliament proposed international monitoring plans, the classification of certain acts as a serious form of international crime and the training of experts. The Commission's recommendations and Parliament's discussions follow the same line: secure storage, accurate monitoring, early detection, identification and prosecution, specialist technical assistance for the countries mainly affected, stocktaking, accounting and monitoring. In other words a transparent system, together with cooperation between Member States on safety technology and of course building up Europol.
Let me draw particular attention to paragraphs 11 and 14 of the conclusions of the Committee on Research, Technological Development and Energy, which points out that the incentives can be reduced by offering scientists opportunities to apply their expertise to peaceful activities. In particular, plutonium must be rendered harmless by conversion into MOX fuel elements. We can expect 100 tonnes of weapons-grade plutonium from disarmament over the next few years. It has to be reprocessed and made safe.
Mr President, I would like to congratulate Mr Schulz on his report this morning and his presentation and for pointing out to us the problems that we have in this area. It is horrifying to think that substances such as high-grade plutonium could get into the wrong hands, like those of terrorists and criminals; it is appalling to think of the spectre of nuclear explosive devices being available to them.
We have the concern in Ireland that there are millions of tonnes of plutonium available in the UK and naturally enough it is worrying for us. Furthermore, it is no secret that countries such as Iraq and North Korea have made attempts to obtain bomb-building capacity. So for all these reasons it is important to guarantee that we control the supervisory measures over nuclear materials. It is well known - indeed Germany informed the International Conference - that 19 cases of thefts involving nuclear materials have been discovered over the last two years. Those were in Russia; but in addition the German authorities uncovered 267 cases involving either indirect traffic or fraudulent offers to sell nuclear substances in 1994, the most spectacular being the seizure of plutonium in Munich of course.
The response of the Commission has been adequate in proposing to beef up the EURATOM Safeguards inspectorate and to develop closer links with the International Science and Technology Centre under the TACIS Programme. However, there is a need to improve the legal cooperation between Member States of the European Union and the Republics of the former Soviet Union to deal with the illicit trafficking of nuclear materials. This should come under the articles of Europol, the European police agency in The Hague. There is also the option of strengthening the controls of the European Union borders with Eastern Europe and finally, we should consider the formulation of various partnership agreements with the Eastern European States to deal with this issue. Joint action to help combat this growing problem could also be taken under the European Union's common foreign and security policy.
Mr President, ladies and gentlemen, let me begin by underlining that my group and I remain highly disturbed at the extent of the lack of reactor safety in the former USSR and the ineffective control of nuclear materials. That is why we are also concerned about the smuggling of nuclear materials and other radioactive substances. But we must certainly also endeavour to resolve this problem through cooperation with the Russian authorities and not through confrontation.
However, my group finds a number of arguments incomprehensible and hard to understand. Firstly, the report does not distinguish clearly between questions of nuclear weapons proliferation and nuclear smuggling. The differences between the two questions should be made much clearer. Nor do we understand why the report postulates the abolition of nuclear energy while at the same time emphasizing the usefulness of plutonium for peaceful purposes in the European Union. In my view that is pure nonsense, for why should the reactors in the former USSR become safer, the nuclear materials be supervised better and the smuggling stop if the safe reactors in our country are shut down?
We are dealing here purely with problems in the former USSR, with problems which have indeed taken on dramatic dimensions. The countries of the former USSR, especially Russia, urgently need energy in order to survive, so they cannot abandon nuclear energy. At the same time, their control systems urgently need modernizing, since they are no longer able to ensure adequate supervision of the nuclear materials and radioactive substances. I discovered that myself a fortnight ago in Novosibirsk where I attended a conference on cooperation between Russia and Euratom on the control of nuclear materials and also had an opportunity to visit a Russian fuel elements factory. The situation is dramatic!
On the question of combating the threat of nuclear smuggling, my group calls for the Union to make every effort to link up the various executive authorities and thus finally to establish comprehensive cooperation. Furthermore, we call for closer cooperation with Russia on the prevention of nuclear smuggling. We must raise the necessary funds for this which, we believe, would be well invested. For it is without doubt cheaper and better to give full support to the Russian authorities concerned in their efforts to modernize or set up their control systems than for us here in the European Union to pick up the nuclear materials and other radioactive substances one by one.
Mr President, ladies and gentlemen, from the viewpoint of a nuclear-free Member State the plain facts - I emphasize 'facts' - presented by the rapporteur look twice as serious. We are dealing here with what is no less than a European and international mega-problem. Combatting the illicit traffic in radioactive substances and nuclear materials is of course the concern of every country and should therefore be dealt with by the United Nations and be classified as a crime against humanity, as genocide was in the 1948 UN Convention.
Given the growth of illicit nuclear trafficking, it still seems legitimate to ask whether the European Union should not regard it as an urgent task to endeavour to get out of the nuclear industry. At any rate, during the negotiations on the accession of new Member States, we will have to examine the safety aspect of their nuclear power stations very carefully indeed.
Mr President, I will take less than two minutes. I would like to ask you to give me an opportunity to clarify something. I can just accept terms such as utter nonsense or similar interpretations, but not the word 'demagogical' for my statement! That is why I would like to make a statement of fact that is not demagogical.
Twelve Member States of our Union are not familiar with the problem of nuclear trafficking, three are. The police authorities of all three countries have confirmed to me as rapporteur that in no case could they establish the involvement of organized crime. That statement was made by the German, the Italian and the Belgian police. That is what I have to say on the subject of 'organized crime' and 'demagogy' .
Mr President, ladies and gentlemen, since my colleague Christos Papoutsis is not here, as he could not miss the Energy Council now being held in Luxembourg, and since the important decision on the first stage of liberalizing the energy market may perhaps be taken today, it falls to me, representing the Commission on his behalf, to reply to you on the most complex problems of trafficking in nuclear materials which may be used to manufacture atomic explosives and in other radioactive substances.
As you know, since the outset the Commission has dealt - we think seriously - with this subject, as may be seen in the communication of 7 September 1994 to Parliament and the Council of Ministers, with which Mr Schulz's report deals.
Since that first communication in September 1994, the Commission has spared no efforts to solve the problem and has had various opportunities to report, both in plenary sitting and in the relevant parliamentary committees, on the initiatives and measures it has been taking. Moreover following the presentation of Mr Schulz's report on 1 March 1996, the Commission adopted, on 19 April in the context of the G7 Summit at Moscow on nuclear security, a second communication addressed to the Council and to Parliament with regard to the application of the guidelines laid down in the previous communication and in the conclusions of the Essen European Council in December 1994.
I should like to remind you here that the G7, at the Moscow Summit, agreed an ambitious programme for preventing and combating illicit traffic in nuclear material and made a call to the governments of other countries to join the G7 in implementing that programme. The Commission is already implementing, within the limit of its powers, the programme drawn up at the G7 Summit in Moscow. Against that background you will understand that the Commission has considered with great interest the report drawn up by the Committee on Civil Liberties and Internal Affairs.
In the first place the Commission would like to thank Parliament for its great interest and support in this matter and particularly congratulates the rapporteur, Mr Schulz, on the important work he has done in preparing this report. The Commission appreciates the great effort made by all honourable Members to make an in-depth analysis of the various aspects of a complex problem of world-wide importance. And on that point I should like to emphasize one aspect brought out in the speeches of Mr Schulz and others: naturally the Commission is very concerned about the question of the illicit traffic in atomic material; of course we are very concerned about it and obviously crime or rather the phenomenon of organized crime at world level does worry us - of course it does! The Commission, then, approves Parliament's commitment and agrees with most of the passages in Mr Schulz's report calling for cooperation, coordination of measures, the effective use of resources and the rationalization of efforts. I can tell you that throughout recent years and to the extent of our financial limits - and within the bounds of our powers - the Commission has made profound endeavours to move in that direction.
However, the Commission would also like to express its concern regarding certain information given in the report discussion today: first, it must be borne in mind, quite apart from the ideological or political view of each one of us, that the European Union plays a major rôle in the nuclear sector. One may be for or against the nuclear sector, as some honourable Members have pointed out; one may be for or against but the reality - at least for the Commission - is to make it clear that the European Union, at least in the nuclear sector, is a force to be reckoned with at world level.
Secondly another feature of the European Union is that, as you know, apart from the predominantly civil nuclear energy sector, there is another sector of a military nature. All civil nuclear material is subject to the Commission's security control and is also to a large extent also subject to the control of the International Atomic Energy Agency in the 13 States which do not have nuclear weapons. Only control of military nuclear material has been expressly excluded according to the Euratom Treaty and the specific agreements with the IAEA.
Nevertheless it must be pointed out that according to the Euratom Treaty all nuclear material outside the military sector is to be automatically included in the ambit of Euratom safeguards. The Commission's present thinking is that the system is working well and that history shows that illicit traffic has not arisen owing to the use of plutonium or highly-enriched uranium in the European Union. Of course the Commission agrees with the idea of the Committee on Civil Liberties and Internal Affairs of continuing to encourage nuclear disarmament and to process nuclear materials with high strategic value into other less dangerous materials, but the Commission has to consider all options and cannot exclude the possibility of recycling plutonium or highly-enriched uranium of military origin for use specifically in civil nuclear reactors.
It is worth mentioning that whatever may be the final options - vitrification, transmutation, recycling, mixed oxide, - the appropriate safeguards will have to be maintained and even strengthened. The Commission has taken note, Mr Schulz, of your concern regarding the possible involvement of the secret services in illicit traffic in contraband. Without going into the details of this question, which has already been exhaustively debated in the committees, the Commission would like to stress that it has always complied strictly with the agreements in force made with the national authorities. And apart from this particular incident, faced with the constant rise in the number of cases of illicit traffic in general, which implies a considerable risk for the population and the environment, the Commission wishes to emphasize that we and the European Parliament need to be constantly working on this.
For the moment and taking into account all the information available to the Commission, we are convinced that the origin of trafficking lies fundamentally in the serious economic situation of the former Soviet Union. So, although it needs a great effort - including sufficient human and financial resources - and although there are many practical difficulties, the Commission still believes that prevention through cooperation is called for.
And on this point again, Mr Schulz, I should like to come up with another consideration of a political nature. If the basis is cooperation between all the Member States to control not only trafficking in nuclear material but also drugs and terrorism, we should have to ask how it is possible that although the need for cooperation is obvious, we should still not have approved to this very day the final Europol statute, because presumably Europol would be the very mechanism to make cooperation between the Member States effective. Consequently I think it is possible to agree on the objective and what we have to manage is to put the instruments for cooperation into force as soon as possible.
There is one internal consideration regarding the Commission. Many of you have made it clear that this is a question which, because of its delicacy and importance, would need more material, human and financial resources. In view of the fact that the European Parliament is also the second branch of the budgetary authority, I can assure you that the Commission would be most gratified if the European Parliament were to take the initiative, within the budgetary margin, of increasing the funds available to provide the Commission with more officials and more logistic and more financial means.
The debate is closed.
The vote will be held at noon.
Votes
Mr President, concerning paragraph 4 there is an alteration to amendment 5 which would read, following the oral amendment that everyone knows of, as follows: ' Urges that reductions in the fishing fleet should not depend only on reductions in vessels but also on active policies top defend fishery resources' . This is the wording of my amendment on behalf of my group.
Mr President, this oral addition does nothing to change the meaning of the paragraph, and we decided to reject it, not because of the merits of this amendment but because these same ideas can already be found in several other passages of the report.
Mr President, on behalf of the Socialist Group, I would ask that we not do proceed to the vote on the oral amendment.
(Parliament adopted the resolution)
Mr President, we have already overrun our time and we still have four motions for resolutions on the Schulz report. This report is most important and in view of the crumbling attendance here I request on behalf of my group that we vote on the Schulz report at the next part-session. I ask you to put that to the vote.
Mr President, looking at the voting list I see that we currently do not have all that many votes still remaining, so that with a bit of goodwill we could well be finished by 1.30 p.m. Our Group thus prefers to complete the voting.
Mr President, I find it unfortunate that we never manage to organize our voting time in a way that allows us to make best use of our sittings. In recent months we have repeatedly seen voting time extending far into the lunch break. I think we have to organize ourselves better. So I agree with the Socialist Group's suggestion that the Schulz report be voted on in two weeks' time at our next Brussels meeting.
Mr President, it is very late in any case. I want to support the request by Mrs Hoff and Mr De Vries, for this report really is too important for us to try to get through it now. I too am in favour of voting on it during the next part-session.
Mr President, if I understand correctly, the agenda which has been proposed for us provides for any unfinished morning votes to continue at 6 p.m. So I gather, Mr President, that a convenient slot is envisaged from 6 in the evening.
The House will vote on the proposal that the vote on the Schulz report be postponed from this afternoon or from tomorrow morning to the Brussels part-session.
(Parliament decided to postpone the vote)
Mr President, the same obviously applies to the Titley report as to the Schulz report. However, I would have nothing against our continuing the vote through to the end now.
The House will vote on the proposal that voting continue on the Giansily and Titley reports.
(Parliament agreed to the proposal)
I want to take what has been expected of us again today, namely to work here for hours and then not to vote, as an opportunity to request that we finally reinstate voting time on Thursday evening. We will not be able to do our parliamentary work here properly without that voting time. I ask you to put this to the Bureau and the Conference of Presidents.
The Nordic passport union which has been in existence for just over forty years has functioned excellently. The Nordic countries have abolished passport requirements for their citizens, but not border controls. The Nordic passport union should not be put at risk for the sake of such a hazardous undertaking as accession to the Schengen Agreement.
Should Norway for whatever reason not be able to participate in Schengen cooperation or be compelled to cease being a party to it in the future, this would put Sweden in an extremely difficult and in practical terms impossible position if the long land border with Norway had to be guarded.
Accession to Schengen by Sweden would threaten the Nordic passport union and establish new borders with the Baltic states, Eastern Europe and the rest of the world. Sweden risks becoming part of a European security state which keeps records on and monitors the citizens of the Union and prevents others from entering 'Fortress Europe' .
In both Sweden and Norway Schengen is being marketed as an enlargement of the Nordic passport union. This is wrong, since the Nordic countries have abolished passport requirements but not border controls.
If border controls are abolished 'monitoring measures' will be needed in the form of common police activities. This will require an enormous control system, the Schengen Information System (SIS) in Strasbourg, Europol, which is moving in the direction of a federal police force modelled on the American FBI. There is also a risk that the passport union will be replaced by an obligation to carry a special ID card at all times and in all places. Schengen also means stricter asylum, visa and refugee policies, with Sweden having to introduce stricter visa requirements for several countries. The risks of arms and drug smuggling will also increase if border controls are abolished.
We have voted against this resolution because there are all too many question marks involving Sweden. We dissociate ourselves completely from the idea of the Schengen Agreement being incorporated in the EU Treaty.
The Nordic passport union has worked incredibly well and should not be put at risk for the sake of the huge gamble which accession to the Schengen Agreement in many ways represents.
Should Norway for whatever reason not be able to be party to the Schengen Agreement or be forced to withdraw from it in the future, Sweden would find itself in a precarious and practically impossible situation as regards control of the long land border between Sweden and Norway.
Another reason not to proceed with Sweden's accession to the Schengen Agreement until further notice is the compensatory measures which Sweden would have to take when border controls vis-à-vis the Schengen countries were abolished. It has still not been said what these compensatory measures would be. It is therefore impossible to vote for this resolution since far too many questions remain unanswered as far as Sweden is concerned. For example, through the Schengen Agreement Sweden would be part of a common territory for the free movement of goods and persons. For our part, to share such a common area with the Netherlands, which takes a totally different view of the cultivation of narcotic crops, is an incredibly risky undertaking.
Péry report
Mr President, on the Péry report, I am most amazed. We tabled an amendment on how Member States get round the multiannual guidance programme by transferring their vessels to third countries and by using flags of convenience. I am surprised that there were only 47 votes in favour of this amendment, despite the fact that even my own country of Ireland complains about it. The British, for example, are always complaining about the flags of convenience and the fact that their own government has failed to decommission and, instead, has sold off its flags of convenience to countries like Spain and France.
This is quite appalling because it represents a failure to recognize that European fleets are far too large and need to be reduced. Member States have to recognize that fact. But some Member States are exploiting this situation and the people representing Member States suffering as a result do not even realize this.
It is a disgrace that only 47 Members voted in favour of my amendment which criticized Member States which transferred their vessels to third countries which are already overexploited by the fisheries agreements or transferred their vessels to countries like Britain. They fly flags of convenience and then, when they break the rules, Member States, for example Spain, turn around and say: ' Oh, well, it was flying a British flag' , when the reality is that it was a Spanish-owned vessel. The Member States who are doing this have to acknowledge that they are not meeting their obligations.
No-one would dispute that there is an urgent need to conserve fishing stocks by reducing fleet capacity. However what is in dispute is the size of the reduction and the particular manner in which it is to be applied.
Ireland, since its accession to the EEC, has never been treated fairly with regard to our total allowable catch. Despite the fact that we have 20 % of European coastal waters we have only been allocated 4 % of fishing quotas. The proposed reduction in the European Union fishing fleet should be used to redress this balance and Ireland should therefore not be subjected to pro rata cuts.
Furthermore if there is to be a major reduction in fishing activity it must be vigorously policed to ensure that there is no illegal fishing. And given the legitimate concerns of Irish fishermen relating to Spanish access to the Irish Box the EU must provide the necessary resources to patrol this and other areas.
I rise in support of the case of the fishermen of Southend, Leigh and Canvey in my constituency, who are further threatened by the Commission's latest announcement. These fishermen are native to the Kent and Essex waters, with smaller boats under 17 metres, and have already suffered a cutback of more than half of their catch in the last ten years. Bigger boats from Belgium, Holland and other UK regions have grabbed their share.
And whilst fish stocks in our waters have held up compared to elsewhere in the North Sea, these latest quota cutbacks threaten more non-native boats coming in to destroy the livelihoods of locally based fishermen. That is why our call today for more involvement by the fishermen themselves and the amendment which I have cosponsored to prohibit 'quota hopping' of British stocks by other European vessels is absolutely right.
Our aim in Essex is to set up our own regional fishery with our own producers' organization to give the traditional and important fishing industry off the Essex coast much more control over our own waters and therefore over our own future.
The fishermen of Northern Ireland have never felt more isolated. The recent Commission announcement of an intended 40 % cut in the fishing fleets of Europe was the final blow. Such a proposal would devastate the industry and the communities in which they are situated for they have no alternatives.
This dictatorial approach without consultation with the industry and the fishermen is unacceptable and will be resisted to the bitter end.
The Commission says there are fewer fish available to catch. The fishermen in my area say this is nonsense and the scientists never contact them or ask their advice on the stocks available. This is an impossible position for the Commission and the fishermen. Brussels is too remote and a more reliable system must be found, with more control devolved to the administrations closer to the people.
The problem of quota-hopping and flagging out must be addressed for it causes deep resentment in the industry.
We at present have a common fisheries policy which does not work and is not understood by the fishermen or the industry. We need and require positive proposals to revive the industry and instill confidence to ensure survival.
With regard to both policy formulation and the implementation of policy, the European Union's approach on fisheries is seriously deficient and ineffective and is doing nothing to assist fisheries development. On the contrary, it is driving a sector which has traditionally been dynamic and productive, especially in the coastal and island regions on the periphery of the Union, which in many cases are dependent on fishing for their survival, into inactivity and decline.
The imposition of Community directives which take no account of particular national circumstances, and which, rather than promoting modernization of the fishing fleet, demand ever more severe cuts in its size, and weaknesses in infrastructure and the miserly funding of fisheries research, which are depriving those involved in fishing of technical and scientific support, have led to problems in the sector which are beginning to look insuperable. The signs are already very worrying, even for a country like Greece with its long experience and tradition of fishing and its natural advantages in terms of geography and fishing resources.
We think that the Member States must be given the option of managing their own resources, and we consider the implementation of discriminatory restrictions to ensure conservation of valuable stocks and of a range of technical measures (criteria for the granting of fishing licences and the necessary controls, breeding ground studies and protection, measures to protect seas against pollution by toxic and hazardous wastes etc.) to be essential.
We do not believe that over-fishing and the over-exploitation of sea resources can be fairly blamed on the large numbers of inshore fishermen who each catch just a few kilos of fish, who have always existed (and are the ones whose numbers are falling with every passing year) and who contribute to the economies and help to maintain the ecological balance of their localities. The problem was started, and is being made worse all the time, by the big industrial fishing fleets; by the factory ships which fish for the world market and set prices, and which are causing economic, social and ecological devastation by fishing coastal zones to exhaustion. In the Mediterranean, in particular, this is tolerated, even connived at, by the common fisheries policy, which seems to work in favour of allowing sea resources to be managed, in terms of both orthodox fishing and aquaculture, by the multinationals whose only interest in the fisheries policy is making sure that it suits their ends.
We believe that fisheries activity can and must be strengthened. However, this can be achieved only through a new policy dedicated to promoting proper exploitation of sea resources, to safeguarding the balance of the marine ecosystem via effective measures to curb the pollution which is one of the main causes of lower catches and to ensuring that workers in the sector receive satisfactory incomes and have a decent standard of living.
Arias Cañete report
Mr President, the Arias Cañete report on fishing problems in the North-Western Atlantic area comes before us at a time when it could hardly be more topical, since the Euro-Canadian declaration which should have been adopted by the Council last week is still under examination today. Among the obstacles that have occurred is the Commission's determination to slip in free trade everywhere, even when the Council will have none of it, and the Commission's strange omission of the entire heritage of relations between the Union Member States and the Canadian provinces. Let us hope that these failings will be corrected. And then there is the thorny problem of fisheries, which we have been considering today.
On this point, the European Community is calling on Canada to ratify the bilateral 'Fisheries' agreement of 1992, which provides in particular, and among other things, for the reopening of Canadian waters and Canadian ports to Community vessels. The Arias Cañete report, as adopted, supports that demand very strongly, and so do we.
This matter of fisheries brings to light an institutional quirk which may help to explain the apparent weakness of the Union in the day-to-day handling of its problems. Within the North Atlantic Fisheries Organization, as within many other international bodies in the fisheries sector, the European Union has only one vote in total, rather than one vote per Member State. So, within the North-Western Atlantic Fisheries Organization, the European Union as a whole carries the same weight as Cuba. The Commission really must be very anxious to be thought of as the single Government of Europe if it has come to the point of tolerating this kind of anomaly. This is something that absolutely must be put right in the future.
This fisheries report contains observations to which special attention must be drawn. I refer in particular to the following recitals:
J) which concerns Canadian law which the EU cannot accept. The EU has nothing to do with these provisions as far as fisheries is concerned. The EU must learn to respect individual states' sovereignty as regards industries which are important to them;
V) which concerns the fact that Canada wishes to have zero quotas for cod, which the EU does not regard as being justified pending new scientific data on the subject. We consider that in the case of fish quotas the precautionary principle must apply so that stocks are not reduced/wiped out. The EU should respect Canada's opinion concerning zero quotas as an ecological measure based on the precautionary principle.
Mather report
The Danish social democrats are voting in favour of the report on minimum requirements for improving the protection of workers potentially at risk from explosive atmospheres. Workers should be given the best possible protection.
However, a connection is lacking between this proposal for a directive and other similar proposals, for example on chemical agents. It appears strange for special rules to be laid down when the general basis regarding chemical agents is not yet in place. The scope of the directive is thus unclear. We therefore hope to see a move soon from the Commission on chemical agents.
Stenius-Kaukonen report
In that benzene is an extremely hazardous substance which is also extremely common I intend to vote for the most far-reaching requirements which are put forward. Naturally it is my hope that a majority in the EU parliament will also have the nerve to set proper requirements as regards the protection of employees.
Even with a limit value of 1 ppm, which is proposed in the report, there are considerable risks of humans contracting leukaemia. It is therefore reasonable that the limit value should be lowered after 1 January 2001, as proposed in amendment 20 by the Green Group. This limit value is also being proposed in Denmark, for example, at the present time.
In this connection it is important that it is made absolutely clear that this provision is binding and that no exceptions will be made. I naturally support the amendments relating to these requirements.
Barón Crespo report
Is it really necessary to stress once again what an essential necessity the MEDA aid programme is for the Mediterranean countries?
Yes, I believe it is! And I must warmly congratulate our colleague and friend Barón Crespo on the quality of his work.
Last December we adopted a position on providing effective aid to the Mediterranean countries, aware that peace and stability were greatly dependent on the economic development of that region, certain areas of which have been hard hit by the economic crisis.
We know, too, the role that we need to play in reestablishing dialogue between the countries of that part of the world, a dialogue which may enable terrorism to be eradicated and democracy instituted throughout the region.
In December, then, we made the implementation of the programme conditional on two things. One was greater transparency in the allocation and use of the funds provided. This condition appears to me minimal but essential, and it would be worth using it in some cases with other community subsidies. The other condition related to respect for human rights in potential beneficiary countries; and in this case the subject has given rise to much debate on the aid termination procedures to be employed in the event of human rights violations.
What a lot of sterile argument to obscure genuine debate on the merits!
Yes, it is necessary that human rights should be respected, and I sincerely believe that the Mediterranean States are making an effort to do so, though that effort may still be regarded as insufficient in some quarters...
Be that as it may, I want to make the point here of how terribly subjective human rights violations are - are we going to have to lay down convergence criteria?
More seriously, though, I should not like to think that the debates on human rights possibly conceal a degree of reluctance with regard to aid for the Mediterranean. In these difficult budgetary times, we have to make choices, certainly. But I do not believe that favouring the development of some partners rather than others is the right choice to make!
The European Union must establish itself at the heart of a region extending from the East to the Mediterranean.
Let us be bold; let us not take the risk of excluding the Mediterranean. All of us here know that, sooner or later, the misfortunes of the Mediterranean States will have repercussions on Europe.
Let us be fully aware of the opportunity we have to develop and strengthen a wide range of partnerships with countries whose many different heritages and traditions can only enrich us.
Titley report
The Titley report on aid for reconstruction in the former Yugoslavia is full of high-minded sentiments. It is a pity, though, that this solicitude did not put in an appearance earlier, five years ago, when a number of States in the former Yugoslavia expressed the desire to gain independence and sovereignty. At that time, for the European Union to have recognized the independence of those States would no doubt have made it possible to avoid the war, and the destruction for which we are now paying, in every sense.
We shall not be voting in favour of this report, for that reason and many others: because the only country that will benefit at present is Bosnia, since Croatia - one-third of whose territory has been ravaged by fighting - has been denied access to the PHARE programme, has seen negotiations for a cooperation agreement with the EU suspended, and has had the gates of the Council of Europe slammed in its face, though those gates were open to the great Russian 'democracy' . Because Europe, despite the promises of other donors, is responsible for 1/3 of the donations in theory and 2/3 in practice. And because, above all, it does not seem to us that Europe will emerge politically strengthened by bearing the financial burden of the consequences of the international policing operations conducted by the United States under the leadership of the highly globalist United Nations Organization. Unless, of course, this Europe of yours believes that its international political dimension can only be asserted under the shadow of the Clinton administration.
Pex report
The Pex report is about the way the Council treated the European Parliament at the last conciliation procedure. And here the question arises: what interest has the Council in ignoring the European Parliament's proposed amendments in this manner? After all Parliament is not primarily concerned with disputes about areas of competence, as keeps being suggested, but with the matter in hand. The Council's proposed regulation falls well behind the existing means of supporting the CIS states. Furthermore it does not take account of the new facts, namely that the EU now has a long border with Russia. And lastly, what is called the compromise package really only regulates means of improving the way TACIS funds can flow back into the European countries and in such a way that all EU countries get their share.
It fully ignores the fact that the sufferers will be the people in the CIS countries. Nor does it take note of the fact that small projects in particular will hardly be allowed now. The disappearance of the entire social dimension and most of the environmental and health aspects will considerably impair the process of transformation in these countries. By its attitude the Council is showing that it does not want these improvements in terms of content either, which is why it is hiding behind the arguments of the compromise package.
That concludes voting time.
(The sitting was suspended at 1.40 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0735/96 by Mr La Malfa, on behalf of the ELDR Group, on the elections in Albania; -B4-0774/96 by Mrs Green and others, on behalf of the PSE Group, on the elections in Albania; -B4-0783/96 by Mr Pasty and Mr Caligaris, on behalf of the UPE Group, on the elections in Albania; -B4-0791/96 by Mr Dell'Alba, on behalf of the ARE Group, on the elections in Albania; -B4-0794/96 by Mr Puerta and others, on behalf of the GUE/NGL Group, on the elections in Albania; -B4-0813/96 by Mrs Aelvoet and others, on behalf of the V Group, on the electoral process in Albania; -B4-0826/96 by Mrs Pack and others, on behalf of the PPE Group, on the electoral process in Albania.
Madam President, in this debate today the issue is not whether we agree that the elections in Albania were undemocratic. Sadly, everyone acknowledges that there was an orgy of intimidation against the opposition, even those who are endeavouring to paint the situation in a more favourable light. The self-delusion of some people who maintain that it is a case of good pro-Westerners on the one side and supporters of the former regime on the other - that, too, is reprehensible, given that the roles of everyone, now and before, are known fact. They are all children of the former regime. The fact, however, that nine opposition parties boycotted the second round of the elections, the fact that the Albanian electoral committee itself felt obliged to declare the elections invalid in 17 constituencies and the fact that no international observers were present when the new elections took place in those 17 constituencies do not say much for the progress being made towards democratization in Albania.
This country is a member of the Council of Europe. It aspires to closer links with the European Union. Nevertheless, it is true that Albania is still struggling to find its way in Europe and equally true that the road to democracy is not an easy one, particularly when a country has no tradition of democracy.
The recent happenings are far from encouraging. If the European Parliament and the European Union genuinely wish to help the Albanian people along the road to democracy, they must issue a stern warning to Mr Berisha and condemn unequivocally conduct which may serve the interests in the region of certain parties in the medium term but will lead to greater tension in the long term. The region is already full of tension and burdened down by suffering in myriad forms as a result of the open machinations of powerful states and the zones of influence that they are striving to regain.
Madam President, undemocratic elections have taken place in Albania, which is a member of the Council of Europe. The lack of a free media, the exclusion of certain opposition parties from the elections together with serious irregularities have made the Albanian elections into a farce. The OSCE report is very clear on that.
We must do everything we can to steer Albania as quickly as possible back on to the road to full democracy. Albania is entitled to this, but so are we. So the elections must be held again from scratch. Political prisoners must be released and the conditions for the holding of new elections must be drastically improved.
To that end the Union must pressurize the Albanian authorities and suspend cooperation with Albania. The European Parliament must send a clear message. Consequently the Liberal Group will support the amendments put down by the Socialist Group because any half-hearted pronouncement will only encourage President Berisha to continue his undemocratic behaviour. He has to understand that there is at present no democracy, in other words he must listen not to us but to the democratic will of his own people who are at last free of the yoke of the past.
Madam President, ladies and gentlemen, although the elections took place scarcely a month ago, the public has almost forgotten what happened around these elections. But the European Union institutions must not overlook these incidents. According to information received from international observers, these elections involved very serious infringements of the principle of free and democratic elections. Intimidation of voters and actual cheating were observed on several occasions and on such a massive scale that Helsinki Watch, the international human rights organization, pointed out in a report on these elections that their results must not be recognized because of the systematic infringements of local and international rules.
Even before the elections, President Berisha and his government took a number of measures which considerably restricted the chances of the opposition parties. The opposition had little chance of presenting itself and its programmes to the media.
The infringements of the democratic electoral process even led all the opposition parties to withdraw from the second ballot. Where there is no opposition, there is no democratic state. But President Berisha has achieved one thing now: in contrast to 1994 - remember - when the draft constitution he proposed was rejected by a clear majority of the inhabitants, he can now fashion the Albanian state as he wants and dictate what happens in the country.
As a result of international pressure elections were held again in 17 constituencies without the participation of the opposition parties. It is clear that this has not saved democracy in Albania. Only new general elections that respect the international rules can put the democratic process in Albania back on track.
No democratic party in the European Union can even consider any further cooperation with a party that shows so little respect for democracy and is only interested in staying in power. To pretend that nothing has happened is hypocrisy!
It is not enough to appeal as the Christian Democrats have done to the government party to make responsible and prudent use of the re-confirmation of their position as the majority party in order to achieve broad agreement wherever possible. That would legitimize cheating and be a threat to democracy. For the European Social Democrats it is not the colour of the government party that is important. All that counts for us is respect for democracy. Full or partial recognition of these elections is equal to the rejection of democratic principles for Albania. So we call on the Council and the Commission to freeze relations with Albania until new elections have been held in this country under international democratic rules.
Madam President, Commissioner, ladies and gentlemen, in a Chamber as deserted as the one in which we now find ourselves in this form of normality that Parliament has appropriated for itself whereby policy has to be evacuated, it is appropriate that we should be discussing Albania and the difficult, the very difficult phase we are now seeing, with the holding of elections that were clearly completely, partly or largely irregular, as claimed by many, although not all, observers.
And in these circumstances we are now witnessing a rather strange turn of events in that the two main groups in the House - which alone account for 400, if not more, Members - are not signing a text on Albania, are not therefore taking up a position, unless to absent themselves, and are not abiding by the compromise that was in fact negotiated with the Socialist Group and the PPE Group also. That document, signed by Group of the European Liberal Democratic and Reformist Party, the Group of the European Radical Alliance, the Green Group in the European Parliament and the Confederal Group of the European United Left - Nordic Green Left endeavours to be balanced and robust, a strong but not an unbalanced appeal, as would appear to me to be the implication of what Mrs Hoff said. I would in fact agree with what Mrs Hoff said, were the philosophy of the Socialist group applied to all of the situations in which this happens, but it seems to me odd that in the case of Albania the Socialist Group should want to adopt a position which is absolutely at odds with that of the other part of the House and which above all - I repeat - is being applied in a somewhat unilateral manner to that country and not others.
I therefore again ask the scant representatives of the groups I have mentioned to think again so that the text we have drawn up as a compromise and that I would describe as robust but acceptable can be adopted without going too far in one direction or the other.
Madam President, ladies and gentlemen. The electoral fraud that has just occurred in the recent sham elections in Albania has been internationally recognised. Violations of the political and human rights of countless leaders, party members, trade unionists and members of the civil society in Albania are internationally recognised, too - violations that took place before, during and after the sham elections took place.
In this context, the European Parliament must either adopt a clear position on this issue or set serious precedents for the future in similar situations. The European Parliament must adopt a clear position and not adopt any position that is in cahoots with democratic mockeries. In order to adopt that clear position we are tabling amendments along with the Socialist Group calling clearly for the elections to be re-held in accordance with international standards - or else any economic and political cooperation could be suspended.
Madam President, as I had cause to say at the last part-session that we held in Brussels, practically all observers, of every nationality, found that the elections in Albania were irregular, and that the irregularities took place before the poll, that is to say in the course of the electoral campaign - as a result, for instance, of the fact that not everyone had sufficient opportunity to campaign; during the poll itself, as a result of clear irregularities in access to the ballot-box, by preventing the monitoring of the poll itself, and also after the poll because it was possible, contrary to democratic principles, to examine the votes and because opposition protests were suppressed.
We are therefore dealing with a failure to respect the normal rules of democracy and have therefore to ask ourselves a question: what kind of process of democratization is under way in Albania at this point in time? We are dealing - perhaps for the first time - with regression of the normal democratic process. That the previous elections went better than these therefore means that no attention was paid by international bodies, including the European Union, to ensuring that this was a progressive and not a regressive process. In that context, it is a matter of regret that yesterday, during the debate on the Italian presidency, President Dini did not discuss the issue of Albania.
I believe that it is at any rate necessary at this point to hold new elections that respect democratic rules. We have to work towards getting the Albanian Government to change policies and give guarantees to that effect, but we have also to work towards securing rapprochement between the government and the opposition so that dialogue can be reopened in Albania. And we can also do this by bearing in mind that we need to replace the 1992 economic cooperation agreement: means of exerting pressure are therefore available to us.
Finally, I wish to remind the House of the need to apply, from now on at least, the same methods and the same criteria to all countries in which a process of democratization is under way.
Madam President, ladies and gentlemen, I would like to stick to the facts and not to things someone has read somewhere. One: initially all the parties took part in the first elections in Albania. At that point, according to its own statements, the opposition saw no unsurmountable problems in participating in the elections.
Two: the opposition parties, led by the socialist parties, withdrew their candidates and even their electoral assistants two hours before the end of the elections, but after the announcement by an American opinion poll that the election results were extremely unfavourable to them.
Three: the latter event obviously led to irregularities at some polling stations. Four: the independent electoral committee found that irregularities and acts of violence had taken place in 17 constituencies and repeat elections were held there last Sunday.
Five: the opposition refused to take part in this second election round. Nobody, my dear Mr Bertens, was excluded! Six: following the opposition's call for a boycott the recorded electoral turnout was only 18 % lower. Seven: the high vote for the Democratic Party was therefore confirmed at the second ballot. Eight: the various observers of the first ballot did not agree in their assessments. Let me remind you, for instance, of the Helsinki Human Rights Group. And since only one report was taken into consideration, the ODIHR report by the OSCE, there really are doubts about the election. The composition of the group of electoral observers is extremely questionable. I identified no less than 14 of these electoral observers as Young Socialists, as genuine Young Socialists and not parliamentarians. In addition there were two Marxists, who were highly regarded guests in Albania at the time of Hoxha. These 14 people were originally invited as observers of the communists and only subsequently recruited by the ODIHR group to observe the elections.
We should also remember that the EU ambassador and the American ambassador in Tirana drafted a document yesterday in which they picked the ODIHR report to pieces. And they were strictly opposed to these conclusions also being put to use here. We should take note of that and not only of what fits in with our political calculations.
Nine: the Albanians voted in accordance with their own views and not the wishes of the Left in this House, which greatly pleases me personally. Ten: on the call for the release of political prisoners, let me say that I know of no political prisoners in Albania. I only know of the case of a prominent left-winger who is, however, in prison for financial offences - that is to say, a legal matter that I will not become involved in. Eleven: as Mrs Hoff said, I expect the Albanian Government to use its large majority with moderation and to involve the opposition in its activities, even though the latter rejected it. I hope this opposition will take a constructive approach, for it too represents its fellow-citizens and its country.
Twelve: Albania had to find its way from the Middle Ages to modern times, i.e., from the high-security wing of communism to democracy, in a space of five years. That is hellishly difficult and there will still be a lot of mistakes for a long time to come. So let us not be so arrogant and blinkered in our judgment! We too found it difficult to achieve our democratic standards. We can be proud of them, but now we should help Albania to refine these standards further. That is what we should do, rather than rejecting it!
Madam President, in response to what other speakers before me have said. I am happy to echo what Mr Bertens said about his Group's position and the clear message which his Group too wishes to send to the Albanian Government, to the effect that the situation there is not acceptable to us. Listening to Mrs Pack of the Christian Democratic Group I think our assessments of the situation there are quite a long way apart. Our concern is not so much with a party-political assessment of the situation there but primarily with the conclusion that there were so many irregularities in these elections that one cannot speak of a credible result and if there is so much uncertainty, so much doubt, we think the elections have to be held afresh. That is not a party-political choice. Our aim is to reach an objective verdict on what is going on in Albania. Observers, including observers other than those mentioned by Mrs Pack, identified so many irregularities, and where observers were not present all manner of things may have happened so that one can in all fairness talk of systematic fraud.
In a situation like this, where there is so much doubt, we think that fresh elections have to be held and that we as Parliament should make a clear pronouncement on them. We can argue at length over who was or is to blame for the way things turned out but that is irrelevant to the question of whether the elections were fair. For the Albanians' understanding of democracy it is better, if errors are discovered, that the elections should be held all over again. That is better than endless discussions about where exactly irregularities occurred and where the voting needs to be done again.
I also think, in conclusion, that we should treat Albania in the same way as we treat other countries, in accordance with the standards applied by the Council of Europe, and we cannot adjust those each time the political situation changes. My Group has clearly endorsed this position, also through the amendments to the joint resolution. In short, it makes it clear that we stand firmly behind the voter in Albania who has been treated with such contempt.
Madam President, when I listened to Mrs Pack I actually had the feeling I should hand her my two minutes' speaking time, for what she said was so interesting, so clear and factual, and a good answer to the irresponsible demagogy we are faced with today. The truth is, indeed, that we find ourselves in a time of democratic decline.
Anyone who knows a bit about Albania - unfortunately too few people know this country - will remember how things started out there. I was there shortly after the collapse of the communist regime and saw the dreadful conditions that prevailed there. Of course it is quite clear that you cannot have the kind of democracy we know in Switzerland or the UK there yet. But there is no doubt that great progress has been made. Something really is being done for the people in Albania. The country has a government that really wants to do the right thing, and we have to recognize that. That irregularities occurred during the elections cannot be denied. The fact that the elections had to be repeated in 17 constituencies is evidence of that. But in most constituencies the electoral process was orderly. I very much regret that the opposition, which for the rest was made up almost entirely of communists, withdrew the electoral observers before the end of the elections. They simply did not want to find out the truth because they knew full well from polls carried out in the course of the elections that they were facing a major defeat. So I believe that we should do our utmost to ensure that Albania gets what it deserves, namely that it is accepted into the community of European democracies, even if that will still take a while.
Madam President, Commissioner, ladies and gentlemen, there is, I believe, no question that the elections in Albania were not completely democratic, in fact that there were serious violations of the most fundamental principles of democratic competition: that is the position, there is nothing to discuss.
But it seems to me that, as usual, we are moving from one extreme to another. We did all we could to secure some kind of European protection for the elections in Albania to achieve, as far as possible, non-violent transition towards democracy, and now we are calling for everything to be dismantled, for the elections to be held afresh and chaos to be returned to that country. That, I believe, is an approach that we have to reject: we need to exert strong pressure on the Albanian Government that has won the - in many instances, I repeat, nondemocratic - elections to hold them afresh in those districts in which irregularities have been established, but only in those districts. I think it incumbent on Europe, at this stage, to monitor closely, without creating further upheaval, this process of transition in Albania: it is not democracy that is at stake here but above all civil coexistence within the whole Balkan region.
Madam President, the final report of the OSCE on the elections in Albania confirms previous reports detailing the irregularities which took place during voting and reports cases in which there were in fact infringements of the new electoral law approved last February.
The European Union has issued a forceful statement concerning those events and has asked for the elections to be held again in those constituencies in which there had been irregularities. It also stated that the continuation of the electoral process according to international democratic rules constituted an essential factor for the successful future development of relations between Albania and the European Union.
We also condemn the violent police response to the demonstration on 28 May. The Commission has received in Brussels the leaders of the Albanian opposition parties to hear their views and their criticisms of the way in which the elections were held and it was clear that the elections would have to be held again in various constituencies. The decision taken by the Albanian Government to hold the elections again in 17 of those constituencies is a step in the right direction but it is regrettable that this has not given time to take into account and evaluate the final report of the OSCE and for observers to be present when they are held again.
Only yesterday an informal meeting of the permanent Council of the OSCE was held in Vienna with an Albanian delegation to discuss the OSCE's own report. Representatives of that organization were invited to Tirana to deal with the recommendations and technical aspects of the report. It - the report - includes recommendations on improving electoral procedures and the holding of elections. It passed no judgment on the general validity of the elections nor did it state the exact number of constituencies in which it would be appropriate to hold them again. It is clear that respect for democratic principles and legality will be decisive for the future development of relations with Albania.
It is true, as some honourable Members have said, that Albania is an important factor for stability in an extremely unstable region and it is also true that in recent years important progress has been made in the economic field. We must therefore continue to support this internal trend which, I repeat, is in the right direction.
In recent months the Commission has been engaged on preparing a negotiating mandate for a new trade and cooperation agreement with Albania. For the moment the Commission has preferred to wait to see how the situation in Albania develops and whether, through the actions of the party in power and the dialogue between President Berisha and the opposition parties, it is possible to restore calm in Albanian political life and gradually to establish normal democratic working.
Thank you, Mr Marín!
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the motion for a resolution (B4-0734/96) by Mr La Malfa and others, on behalf of the Group of the European Liberal Democratic and Reformist Party, on the elections in Bosnia and Herzegovina.
Madam President, it is very important that democratic elections should be held in Bosnia. The date has been set and we must stick to it. However justified a postponement might seem in the present circumstances, that would carry a lot of risks, for example Bosnia might disintegrate further and we would have to continue our negotiations with the warlords of recent years even longer. Bosnia needs a stable and legitimate government, based on democratic elections. We must thus do all we can to improve the conditions in which those elections are held.
First point: IFOR's mandate must be broadened so that IFOR can arrest war criminals and oversee the return of refugees. Free media must be encouraged. Separatist forces must be firmly resisted. Not only must Karadzic and Mladic be put behind bars, we must also reject the independence of the Bosnian Croats and strongly condemn the attack on Silajdzic. The announcement that the Bosnian Serbs are to set up their own tribunal to try their war criminals is yet one more slap in the face for the peace process. Our opposition to these developments must be very resolute and unequivocal. We must use every available instrument to get the message across.
Madam President, I am very pleased with the resolution drawn up by the Liberals. In point C there is something I do not altogether like, though. It says 'whereas holding elections is better than not holding elections, even if conditions leave much to be desired' . As I understand it, this does not apply in the case of Albania but it does apply to Bosnia-Herzegovina. So there is a bit of a double standard here, but I would rather not see this in black and white in a resolution. I would ask the honourable Members from the Liberal Group to withdraw this recital C, or the second part of it at least, because it is really an invitation to those who would like to make a dog's breakfast of it; we shall be telling them what we think about that, yes, we shall have to. It is true, but we would be better not saying it. I really would make that point very strongly to the Liberal Group.
We have a few other amendments which I think they will be happy with. I think it is right that this resolution presses for everything to be done to encourage people to vote. Including the refugees who want to vote either from a distance or in person, and who must not be obstructed in this or be penalized in any way for taking part. And to prevent the elections from in a way setting the seal on ethnic divisions, which is one very real danger we can expect.
Madam President, in conclusion I would like to stress that it is unacceptable for the representatives of the socalled Republika Srpska to refer to Bosnia-Herzegovina as 'the so-called Republic of Bosnia-Herzegovina' . They must recognize it fully, otherwise they will get short shrift from us. The same goes for the Croats who are trying to set up a kind of government in Herceg-Bosna. These are things we simply cannot tolerate. We must vigorously repudiate both phenomena.
Madam President, ladies and gentlemen, the Commission fully endorses the European Parliament's resolution on the holding of elections in Bosnia-Herzegovina. They represent the crucial factor for the peace process and will form the basis for the Constitution of BosniaHerzegovina which will give its institutions legitimacy. In the Council for implementing peace in the former Yugoslavia held in Florence last week, preparation for the elections was one of the main subjects. Although conditions are far from ideal, the feeling was that it was vital to stick to the date of 14 September. To postpone the elections would aggravate the division of Bosnia-Herzegovina and would leave the country without appropriate tools to work on its future. The OSCE must ensure that the conditions for holding elections are satisfied and fix the date. It may be assumed that the decision will be taken towards the end of June.
So it will be necessary to make an enormous effort between now and the elections to improve the present difficult situation. The slowness of the return of refugees and displaced persons, owing to lack of freedom of movement, of course complicates preparations for the elections. Freedom of movement does exist in theory but in practice there are numerous problems creating a climate of fear and mistrust aggravated by the presence in the Republica Srpska of people like Karadzic and Mladic who stand accused before the War Crimes Tribunal. The relationship between the various entities is subject to separatist tendencies and insufficient progress has been made within the Croat-Muslim Federation.
Access to the communication media by all political parties is moreover still restricted. Since January the OSCE which was entrusted by the Dayton agreements with the supervision and preparation of the elections has been working on the spot in the difficult political and practical conditions I am describing. A provisional electoral commission has been set up to supervise the process and the rules on electoral registration, the right to vote - including that of refugees - and access to the communication media. Similarly a series of programmes intended for civic education has been organized.
The Member States of the Union and the Commission fully support the OSCE's actions. The Member States - and the Commission -have strongly supported the OSCE's voluntary fund used for financing electoral preparations. The Community budget's contribution for civic educational material and for the manufacture of voting booths and ballot boxes comes to ECU 2 million. By means of a common Union programme we shall finance to the amount of ECU 3 million the deployment of observers to monitor appropriate preparations for the elections. Considerable help is also being given to the independent communication media. In this connection the Commission will contribute ECU 2 million to support Carl Bildt's proposal to set up an independent television channel. And naturally the European Union as such will also take part in supervising the elections according to rules to be studied with the OSCE election supervision coordinator.
Thank you, Mr Marín!
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
East Timor and Indonesia
B4-0776/96 by Mr de Melo and Mr Cunha, on behalf of the ELDR Group, on the situation in East Timor; -B4-0782/96 by Mr Marinho and others, on behalf of the PSE Group, on the situation in East Timor; -B4-0784/96 by Mr Vieira and others, on behalf of the UPE Group, on the events in Baucau (East Timor); -B4-0785/96 by Mr Pradier and Mr Vandemeulebroucke, on behalf of the ARE Group, on the situation in East Timor and events at Baucau; -B4-0806/96 by Mr Ribeiro and others, on behalf of the GUE/NGL Group, on East Timor; -B4-0819/96 by Mrs McKenna and others, on behalf of the V Group, on the human rights situation in East Timor and Indonesia; -B4-0831/96 by Mr Lucas Pires, on behalf of the PPE Group, on Indonesian Government repression and imprisonment of Timorese demonstrators in Baucau; -B4-0764/96 by Mrs D'Ancona and others, on behalf of the PSE Group, on the sentence imposed on a former member of parliament in Indonesia; -B4-0777/96 by Mr Pimenta, on behalf of the ELDR Group, on the lack of fundamental freedoms in Indonesia; -B4-0800/96 by Mr Ribeiro and others, on behalf of the GUE/NGL Group, on human rights in Indonesia; -B4-0817/96 by Mr Telkämper and Mrs McKenna, on behalf of the V Group, on the human rights situation in Indonesia; -B4-0825/96 by Mr Moorhouse, on behalf of the PPE Group, on the human rights situation in Indonesia; Nigeria
B4-0737/96 by Mrs André-Léonard and others, on behalf of the ELDR Group, on the murder of Mrs Abiola in Nigeria; -B4-0787/96 by Mr Macartney and others, on behalf of the ARE Group, on the murder of the wife of the Nigerian opposition politician Moshood Abiola; -B4-0799/96 by Mr Pettinari and others, on behalf of the GUE/NGL Group, on the murder of Mrs Kudiratu Abiola in Nigeria; -B4-0815/96 by Mrs Müller and others, on behalf of the V Group, on the assassination of Mrs Abiola in Nigeria; -B4-0827/96 by Mr Moorhouse and Mrs Maij-Weggen, on behalf of the PPE Group, on human rights in Nigeria; Burma
B4-0740/96 by Mrs André-Léonard and Mr Bertens, on behalf of the ELDR Group, on Burma; -B4-0801/96 by Mr Vinci and Mrs Sierra González, on behalf of the GUE/NGL Group, on the banning of the NLD in Burma; -B4-0822/96 by Mr Telkämper and Mrs Aelvoet, on behalf of the V Group, on human rights violations in Burma; -B4-0832/96 by Mr Moorhouse and others, on behalf of the PPE Group, on human rights in Burma; Turkey
B4-0769/96 by Mr Newens and others, on behalf of the PSE Group, on human rights and the situation in Turkey; -B4-0797/96 by Mr Carnero González and others, on behalf of the GUE/NGL Group, on the human rights situation and prison conditions in Turkey; -B4-0820/96 by Mrs Roth and others, on behalf of the V Group, on human rights violations in Turkey; -B4-0828/96 by Mr Moorhouse and others, on behalf of the PPE Group, on the human rights situation in Turkey; Chile
B4-0762/96 by Mr Kreissl-Dörfler, on behalf of the V Group, Mr Pradier, on behalf of the ARE Group, Mr Gasòliba i Böhm, on behalf of the ELDR Group, Mr Fernández-Albor, on behalf of the PPE Group, Mrs Sornosa Martínez and Mr Miranda, on behalf of the GUE/NGL Group, Mr Pons Grau, on behalf of the PSE Group, on amnesty for the alleged kidnappers of Carmelo Soria; -B4-0795/96 by Mrs Sornosa Martínez and others, on behalf of the GUE/NGL Group, on the amnesty for the alleged kidnappers of Carmelo Soria; -B4-0811/96 by Mr Kreissl-Dörfler and Mrs Telkämper, on behalf of the V Group, on an amnesty for the alleged kidnappers of Carmelo Soria; Raghbir Singh Johal
B4-0780/96 by Mr Tomlinson and Mr Murphy, on behalf of the PSE Group, on the detention of Raghbir Singh Johal; Victims of Chernobyl in Belarus
B4-0829/96 by Mrs Reding and Mr Moorhouse, on behalf of the PPE Group, on the Belarussian authorities' suppression of the commemoration of the tenth anniversary of the Chernobyl accident and their ban on medical aid to child victims through independent NGOs; China
B4-0772/96 by Mrs Sauquillo Pérez del Arco and Mrs Kinnock, on behalf of the PSE Group, on the serious situation of Wei Jingsheng and the human rights violations in China; -B4-0778/96 by Mrs Larive and Mrs Gredler, on behalf of the ELDR Group, on Wei Jingsheng and the lack of human rights in China; -B4-0792/96 by Mr Dupuis and others, on behalf of the ARE Group, on the serious situation of Wei Jingsheng and the human rights violations in China; -B4-0816/96 by Mr Ripa di Meana and others, on behalf of the V Group, on human rights violations in China and the situation of Wei Jingsheng.
Madam President, Commissioner, ladies and gentlemen, once again we have condemned here the attitude of the Indonesian authorities that are continuing to use military repression on the people of East Timor and its youth in particular. Indeed once again this month the Indonesian authorities killed, wounded and arrested young Timorese citizens who were demonstrating peacefully in Baucau for freedom of religious practice following acts of provocation and religious intolerance culminating in the profanation of a Catholic religious image.
In Jakarta the Indonesian police, once again, shot a Timorese youth. The gaols of East Timor and Indonesia continue to detain hundreds of political prisoners. The Indonesian government continues to ignore all of the positions taken by the international community calling for the respect of human rights and the right of the people of East Timor to self-determination. This cannot be tolerated.
It is important that the European Parliament once again condemns the Indonesian authorities for the use of military repression against the people of East Timor and demands the immediate release of all political prisoners, in particular the lead of the resistance, Xanana Gusmão, and stand shoulder-to-shoulder with the fight of the people of Timor for self-determination and an end to the illegal occupation of their territory. We cannot use words alone. To demonstrate our solidarity with the victims of the struggles and their families we must also call on Member States once again to stop selling arms to Indonesia and lending it military assistance.
Madam President, the violent, bloody and deathly incidents described in the explanation of the joint resolution show that the sensitivity of the majority of Members of the European Parliament has not yet been taken in by the pro-Indonesia propaganda and the fight of the Timorese people for observance of UN resolutions and the respect of human rights is well known, backed and respected by the majority of political groups in this house and most Member States on the Council.
This resolution only confirms that the cause of the East Timorese people is gaining more and more notoriety and international political backing as the repression of the Indonesian dictatorship insists on violence. Therefore, apart from common positions, occasionally adopted by the Council and suffering the ups and downs in terms of publication that are known to all by dint of the British position, positions that confront Indonesia vis-à-vis the respect of UN resolutions, I emphasise the common desire of the European Parliament that Indonesia should quickly and clearly respond to the dialogue initiative of the Portuguese prime minister as a first significant step towards finding a political solution for the East Timor problem.
Madam President, ladies and gentlemen. The illegitimate, illegal and bloody occupation of East Timor by Indonesia is one of the recent decades' most serious and violent conflicts. Twenty years of war and military repression have led to large numbers of deaths, wounded, invalids and prisoners, challenging the culture, history and sensitivity of the increasingly martyred Maubere people.
The events of last week in Baucau show once more how false have been the promises of peace and how sham is the respect of human rights and free exercise of religion in Timor. The Indonesian authorities took part in a terrible provocation of the mostly Catholic population's feelings. They gratuitously insulted symbols of a religion that they must respect, and killed, maimed and arrested indiscriminately people who legitimately dared to protest.
All of these deeds must be strongly condemned but unfortunately some countries that speak of peace and the respect of human rights have been lending backing, weapons and logistics enabling the war and violence to go on.
As we saw in December international hypocrisy actually condoned the terrible crimes that have gone on, you might say, in litis consortio . There is no point in continuing to churn out resolutions condemning the Indonesians in the European Parliament, the UN or any other forum, unless there is a strong will and genuine desire to free the Timorese people from the Indonesian yoke and restore peace and security to its people. The truth is that if the many countries that claim to defend freedom and human rights really wanted it a solution for the East Timor problem could be found faster than one might think. It is time to say enough is enough. It is time to act instead of just talking. It is time to say that this barbarity is unbearable and shameful for the whole of mankind. To cap it all, Mr President, ladies and gentlemen, today in the press room of the European Parliament, is a press release strongly attacking Portugal, a European Union country that has only been defending the freedom of Timor, dated 3 July 1995 - yes, 3 July 1995 - revealing the attitude and permanent inflexibility of its authors. A year without changing a single comma of this matter is an eternity.
Madam President, Timor again. Some of our colleagues seem to be a bit tired of this issue.
For our part even if the Timorese themselves were tired - and, to their credit, they are not - and even if the Indonesians terminated their genocide, with the tolerance of the international community against its own positions, we still would not be sick and tired - our indignation would be as great.
Is there anything new? Yes, still more aggression and provocations following on from military occupation, and still more demonstrations by a people demanding self-determination.
There is also the fact that we are discussing, umbilically, human rights in Indonesia and the occupation and repression that goes on in a still to be decolonised territory. The same root for two different situations. We must not be deluded into thinking that the international political issue can be solved by extension if there is more democracy in Indonesia since that would imply that East Timor is part and parcel of Indonesia.
Representatives of the Timorese people are meeting Indonesian democrats. This is a positive signal that we applaud but they are meeting to coordinate different struggles and not to mix up the internal and external struggles.
Then people come along in the service of the current Indonesian regime - they should be paid no heed or honour - to accuse Portugal of being the colonizing power and diverting attention away from the fact that this is a case of unfinished decolonisation business - this ignores the fact that the Indonesian government has not - yet - responded to the Portuguese initiative in the framework of negotiations under the aegis of the United Nations.
They have used wily manoeuvres and we shall have nothing to do with them. Let us repudiate them. The question is the right of a people to self-determination, prevented by a military occupation that has led to religious, cultural and physical genocide.
Madam President, I am hoping that East Timor will be top of Ireland's agenda on foreign policy during the Irish presidency. I believe the best way we can help East Timor is to openly criticise our EU partners who are arming the Indonesian dictatorship that has subjected the Timorese to 20 years of murder, rape, torture and oppression. We should not be afraid of offending our EU partners by condemning their cooperation with tyranny. This is one of the problems with this compromise resolution, that it is too weak on this point.
This year at least three European Union countries have been involved in arms deals with the regime of General Suharto. Britain exported two Hawk jets to Indonesia in April. That is the first in a batch of 24. It is part of a £2 billion contract for British Aerospace. The pilots for these jets are due to be trained in Wales. Sweden has decided to resume arms sales to Indonesia. Finland issued a licence in March for the export of 60 armoured troop carriers to Jakarta.
I think it is fitting today that we are talking about this issue because it is the 50th birthday of Xanana Gusmão, the Timorese resistance leader who is serving a 20-year sentence for opposing the Indonesian rule. In the eyes of the Timorese he is the Nelson Mandela of East Timor. Many governments and many human rights organizations have called for his release and for the release of all political prisoners. The other thing the Indonesians have to realise is that we need people to have access to East Timor. I was prevented myself from going there. Parliament should be forcing Indonesia to allow people in there to see what is really going on.
Madam President, some people are tired of hearing the East Timor issue being raised here at the European Parliament. But the problem could easily be solved: all Indonesia needs to do is to stop systematically violating fundamental rights, such as the right to self-determination, the right to life, and in the specific case of Baucau, the right to religious freedom. Some people think that these things are less important than the roads that have been built in Timor by the Indonesians. But they certainly built more gaols. Thankfully there are people who do not swap the values of freedom and identity for concrete buildings and roads. That alone merits our appreciation.
Finally how come the European Parliament has agreed on this for the last ten years, since the Portuguese arrived? Why do the United Nations not recognise the Indonesian occupation? All they all blind? Why are there bullets and not ballots in Timor? How cynical can you get when President Suharto launches a new car called the Timor on which you pay no sales tax, when he negates the most elementary liberty of circulation by Timorese citizens inside and outside the country?
Although Portugal has been designated administrative power by the UN rejects unilateral solutions and is proposing a dialogue with Indonesia and a joint solution. The Portuguese prime minister recently made concrete proposals. But what is serious is that Indonesia has not responded to this proposal and carries on torturing. Indonesia prefers torture to talks and so we ask for the country to be condemned by the European Parliament, aware that this body and Europe as a whole must be one of the great beacons of fundamental rights in the world. We shall come here as often as is necessary. That is the least we can do for the remotest and most ignored of all the suppressed peoples in the world.
Madam President, it distresses us that a country like Indonesia, which we admire in many respects, is unable to resolve a number of structural problems concerning human rights. It is more serious still that the senseless and pointless repression, the curtailment of press freedom, the use of force against defenceless citizens as in the arrest of Dr Sri Bintang Pamungkas is not tackled seriously by Indonesia itself and that no efforts are being made to find a political solution. We have people here who would be willing to work together with the Indonesians to find a solution. That would be better, Madam President, than producing resolutions, since Indonesia takes no notice of these and obviously neither do the Member States since military aid and arms exports continue. This impasse has to be broken, Madam President.
Madam President, there are three subjects with which we are constantly concerned here when it is a question of the right of a people to self-determination, subjects for which the colonial period is to blame. They are the occupation of the Western Sahara, Mururoa and, again and again, East Timor. We have a particular responsibility for that conflict. We must tell the Indonesians that they must respect human rights. It is a question here of the right to self-determination of the people of East Timor. Yet we as Parliament and the EU as a whole also bear a responsibility here.
We have discussed the conflicts of Dili for years. Now there have once again been demonstrations and incidents. On 9 and 11 June two people were killed in Baucau. Injuries, arrests and further oppression are always the consequence. We are not dealing here with a religious conflict but with forms of systematic oppression. In Jakarta itself the 25-year-old Imanuel Suares was executed. We have the acts of oppression in Irian Jaya and one of the extreme cases was the arrest of the former member of parliament, Sri-Bintang Pamungkas, because he had spoken in Germany. He was accused of intending to instigate demonstrations against Indonesia in Germany. That is absurd, we can do that ourselves. But we did guarantee him freedom of expression. That has to be taken into account. That is why we call for his release.
We have heard, however, that arms are continuing to be supplied from the UK, from Sweden and from the Federal Republic. The EU cannot permit that. Here it is up to the Commission to act. And it is up to us as Parliament finally to set up the delegation we decided to create in 1991 and called for in countless speeches. Here I expect an answer from you, Madam President, or from Mr Hänsch. When will this parliamentary delegation be set up? How much longer do we have to go on talking about it? Are the discussions here just window-dressing or will this Parliament take action as a parliament? Only you can give me this answer from the Bureau. I hope this matter will be dealt with at the next Bureau meeting.
Madam President, I want to say something about Nigeria, where the murder of Mrs Abiola has darkened what was already a murky political situation. This murder rekindles the memory of the victory of her husband, Mr Abiola, in the presidential elections just three years ago, and the annulment of the election by the military. Since then, imprisonment and exile have reduced the opposition to living on scraps. Mr Abiola, accused of treason, is being held in virtual secrecy and is at risk of the death sentence.
We call for an international Commission of Inquiry to take up the investigations necessary to ensure that those responsible for Mrs Abiola's murder are punished, and we call for sanctions to be invoked against the Lagos regime. On that point, after the execution of the Ogoni, the junta - following international pressure - promised a programme of disengagement designed to hand power back to the civilian authorities in October 1998. In the meantime, in order to ensure that this return to normal takes place as soon as possible, it is necessary for the sanctions to be tightened and implemented by mutual agreement between the Commonwealth, the United Nations, the United States and the European Union.
Madam President, the increasing volume and tempo of the human rights violations perpetrated by the Nigerian Government have brought us to a crossroads.
These violations take many forms: restrictions on freedom of expression and association, improper detention without trial, harassment of opposition parties, persecution of intellectuals, capital punishment and collective executions as a matter of routine.
At this parting of the ways, there are two roads open to us. One is the road of indifference or resignation, by following which the European Union would bow to the realpolitik dictated by Nigeria's oil wealth, lowering to halfmast the standard of human rights and democratic ideals.
The second way would be the way of courage and dignity, the way that would lead us to demand the release of the political prisoners, with Mr Abiola foremost among them, the way that would enable us to set up an international Commission of Inquiry to throw some light on the murder of Mrs Abiola and, finally, the way that would lead us to resolve upon firm political and economic measures to lend weight to the demands we shall be making. That is the way, and the only way, that will enable us one day to be proud to salute the new Nigeria, as on another occasion we were rightly proud, in the light of the action we had taken, to salute the new South Africa.
Madam President, this House has to protest once again by way of a further resolution condemning murder by the Nigerian Government. The murder of Mrs Abiola is simply the last and most serious incident in a long series of violations of democracy and human rights in Nigeria. The time has come for us to ask ourselves - and I am addressing the Commission here - whether we should continue to wait or should try taking substantial measures.
I think that this latest incident may lead us finally to call for the perpetrators of this murder to be identified, and the only way of doing this is to set up an international commission of inquiry, because we certainly cannot expect the murderers to hold an investigation into themselves. Do we want to do this? Do we want to take that kind of action? I also believe that it is no longer possible to put off isolating this Nigerian regime within the African continent. And, as the European Union, we already have the means of doing just that, because Nigeria belongs to the ACP Assembly. We must take action at European level, and Europe can do this because commercial relations exist and I think that the time has come to impose exemplary sanctions that can no longer be deferred.
Madam President, we are shocked at the death of Mrs Abiola, whose husband is in prison even though he was legitimately elected. We are shocked at the way the Nigerian Government is behaving towards us. The murder of Ken Saro-Wiwa gave rise to vehement international protests. There were resolutions and discussions. The Nigerian Government took an arrogant attitude to us in the Committee on Development and Cooperation and to the ACP Assembly but in the end there was some hope that we could enter into a dialogue and achieve a certain amount of democratization. This hope sprang partly from the fact that we have economic relations with Nigeria and that new agreements were concluded.
Some of this has been destroyed again as a result of this murder. This dictatorship is being supported by our trade relations, by us buying up oil instead of imposing an embargo and lastly also by the European Union selling arms.
We should not get our hands dirty here. We should stop at this point and demand that the Nigerian Government initiate a process of democratization, immediately release Mr Abiola, move towards new elections and take legal measures to prosecute the murderers of Mrs Abiola. Only by so doing can it signal a move towards democratization and real respect for human rights.
Madam President, the military junta in Nigeria rules the country gun in hand and it arrests and murders political opponents and representatives of the civilian population without pity. The latest prominent victim is Mrs Abiola, wife of the democratically elected President Abiola. Mrs Abiola was merely defending the cause of her husband who was arrested because he was victorious in the 1993 presidential elections and the military junta was not prepared to acknowledge his victory. And in order to silence the democratic opposition, political opponents are terrorized and if necessary assassinated.
Nigeria is a great power in Africa. Nigeria has the largest population in Africa and ties many African countries to it through its oil reserves. The Nigerian military junta thinks that this knowledge and the possession of oil reserves means that it can do as it pleases. And we have to admit that this arrogant attitude is paying off since world protest is loud but nothing is done.
We saw how the Nigerians operate at the last ACP meeting when fifteen diplomats flew in in a special plane to intimidate the other African countries to such an extent that they did not dare vote in favour of a resolution criticizing Nigeria. And only urgent intervention by us to secure a secret vote made it possible ultimately for that critical resolution to be passed by a large majority.
We have been complaining about the Nigerian Government's behaviour for months now and I think it is time to take action. I would urge the Commissioner to take a firm stand, along the lines set out by Mr Mandela, for example, and that means that really there is no option but to go for a diplomatic boycott, an oil embargo or an arms embargo. I think the Nigerian authorities will only respond to tough measures after everything they have done. I urge the Commission to act along these lines.
Mr President, further repressive measures directed at Mrs Suu Kyi and her party have just been adopted by the military junta. The clear purpose is to muzzle the opposition, by imposing upon it heavy sentences of as much as twenty years' imprisonment. Yet that is not preventing the Burmese opposition from gathering in thousands outside the barred gates of the building where Mrs Suu Kyi lives under house arrest. Her supporters know that by gathering together they are defying the ruling junta.
The deteriorating situation in Burma is causing concern to the ASEAN, which had responded to the appeal by the junta by granting credit to it. That is why its Member States are hesitating to introduce sanctions against Burma, which might result in the brutal suppression of the activities of Mrs Suu Kyi's party, the LND.
It is deplorable that some Asian States have now demonstrated their sympathy with the military junta for reasons of commercial opportunism. We therefore call upon them to ensure that the SLORC - the initials of the ruling junta - is politically and economically isolated.
Since the opposition in Burma has so little room for manoeuvre, it is up to Europe to respond to its appeal for openness and dialogue, in an effort to solve the Burmese question before further blood is spilt.
Mr President, this third human rights subject also concerns the European Union's relationship with a dictatorial regime and the relations between politics and economic power.
This time we are concerned with Burma. We are concerned with the National League for Democracy, with Mrs Aung San Suu Kyi, with the opposition movement there. The latest measures taken in Rangoon to suppress the opposition movement, which we support, have shocked us. The question is, what can we do about it? I believe we can make political protests, but we in our Member States should also use our economic power to persuade the appropriate undertakings to implement our political demand, namely: the need to respect human rights. Undertakings should give practical support to our demands in their dealings with the political leadership of such countries. If BMW from Germany, Heineken from the Netherlands, Total from France go to Burma now, their economic cooperation should be accompanied by political dialogue. They must not fail to refer to the need for democracy! Of course that should also form part of the negotiations which the Commission is conducting on behalf of the European Union and which we are conducting with the ASEAN states to ensure that human rights really are respected there and that the opposition has freedom of movement and expression.
Mr President, last month we adopted a resolution on the human rights situation in Burma which seemed to take sufficient account of the situation there at that time. Regrettably, however, the political situation appears to have taken a turn for the worse with the fresh threats by SLORC against not only Mrs Aung San Suu Kyi but her followers.
Anyone who turns up to hear the weekly address by Mrs Kyi is threatened with up to twenty years imprisonment. There are now fears for the personal safety of Mrs Kyi and of her followers. We therefore make two proposals in the resolution. One, to invite the Commission to investigate the general human rights situation in Burma. Two, to ask our own Committee on Foreign Affairs, Security and Defence Policy to consider sending a European Parliament mission to Burma for talks with SLORC. We would also ask the Commission to report on the use of forced child labour in Burma and whether it intends to withdraw the system of generalized preferences.
Mr President, since this Parliament approved the customs Union with Turkey in December of last year, human rights, Kurdish rights and the situation in South-East Turkey, far from improving, have in fact deteriorated, despite all the promises and hopes of the period leading up to our vote in December. Leyla Zana and the three other former Kurdish MPs have not been released but are on hunger strike along with Kurdish prisoners in many other Turkish jails.
Torture has not been stopped and the prosecution, imprisonment and ill treatment of both Turks and Kurds who speak out for freedom has continued. Army operations have been stepped up and Turkish troops have again penetrated into Iraqi Kurdistan, despite the declaration of a ceasefire by the PKK on 15 December. We most earnestly appeal to the next Turkish Government to end this never-ending saga of oppression and civil war, to liberate political prisoners and to seek to settle the conflict in the south-east by peaceful means and not force of arms.
We urge the Council and the Commission at the same time to search out and pursue every possible opportunity to promote initiatives aiming to resolve this tragic situation without further suffering and loss of life. It is announced today that the doctor appointed by the prison authorities to deal with the health of those on hunger strike has been arrested after a report he made to the effect that prisoners on hunger strike are at the stage of death. I hope the prisoners can be persuaded to end their hunger strike and it is possible to avoid further loss of life that would add further to the appalling cost in terms of human suffering of people who are all Turkish citizens after all.
We all want closer association with Turkey and its peoples but I hope the Turkish authorities will see this resolution as a clear statement that unless steps are taken to achieve positive improvements in Kurdish and human rights and to end the suffering, our mutual relations will be seriously damaged.
The democratic veneer adopted by the Turkish authorities in order to organize the Habitat II World Conference in Istanbul has quickly peeled off. Demonstrations have been suppressed, and intellectuals are once more being prosecuted before the courts.
Leyla Zana - who I would remind you was awarded the Sakharov Prize by this Parliament - and three other members of the DEP are still being held in prison under intolerable conditions. The army has intensified its offensive in the Kurdish provinces: more than 3000 villages have already vanished from the map for refusing to respond to the cease-fire appeal made by the PKK on 15 December 1995.
This situation, which has lasted all too long, is intolerable. The approval of the customs union was a bad solution, because it was perceived by the Turkish authorities as an encouragement to persevere. We should remember that those who asked us - almost begged us - to vote for that customs union were telling us that it would help to improve the situation, that it would strengthen our position. Well, before customs union, I was able to visit Leyla Zana and the imprisoned members of parliament, and now we can no longer do so.
So we need to start taking action again, in every form and at every level, to secure respect for human rights and the opening of negotiations with the Kurdish organizations to find a peaceful political solution to the Kurdish question, which they have been demanding for a very long time. Let us not be indifferent, then, to the hunger strikers in the support of political prisoners.
The adoption of our resolution is a logical continuation of this campaign, which has to be relaunched by the Commission and the Council, and also by national governments which are demonstrating culpable collusion, or even complicity. Take the case of France, the French Government, which is putting on the pressure to develop its trade relations and laughing both at human rights and at the rights of the Kurdish people. No more collusion. Freedom for Leyla Zana and all political prisoners.
Ladies and gentlemen, we saw a number of things in Istanbul with our own eyes: the Turkish police evicting the leadership of human rights organizations from the premises they had rented during Habitat II; family members who had asked for news of missing relatives being intimidated by the police; a colleague from our own Group being detained for the simple misdemeanour of giving out an invitation to the seminar organized by the Greens; the chairman of the Green Group being grilled for a whole hour by the police because she had given a press conference on Habitat II. So we have now experienced these kinds of conditions for ourselves. Even more serious is what Turks who question existing policy have to endure in these circumstances. I was particularly struck by how utterly impossible it is to talk about the Kurdish question. You are immediately categorized as a terrorist and separatist sympathizer. We are thus very concerned at present for the hunger strikers, amongst them Leyla Zana, the winner of Parliament's Sakharov prize. We thus urge the Commission to give Parliament an interim report on the human rights situation. Human rights in Turkey, of course.
Mr President, it is a matter of great regret to our group that we should feel obliged yet again to table a resolution about human rights in Turkey, but I feel we have a moral duty so to do. When as a Parliament we agreed to the customs union with Turkey, before Christmas, we did so on the strict understanding that steps would be taken to allow real freedom of speech and full respect for the human person. Sadly, it appears little or no progress has been made in this direction. For that reason we are, as a Parliament, continuing to withhold our agreement to the adoption of the regulation for the associated financial protocol and I find it hard to see how we could change our attitude.
The reports of ill treatment, to which colleagues have referred, in Istanbul's prisons, are particularly disturbing. Then we have the former MP Leyla Zana and others who continue to be held in jail, while the famous writer Yasar Kemal continues to be harassed. So fresh initiatives may well need to be called for, and hence our proposals in the resolution to put the Kurdish issue and Turkey on the agenda of the OSCE and we would like to hear from the Commissioner on this subject and also maybe to explore other avenues. In any case we look to the Commission to provide us with the further reports promised to us on the human rights situation in Turkey.
Mr President, the life of Carmelo Soria, a Spanish national and an official of the United Nations removed from his post in Chile, came to an end on 14 July 1976. He was tortured and murdered by Major Salinas Torres and NCO San Martín, members of the Directorate for National Intelligence.
It is a paradox that on the anniversary of the beginning of the French Revolution, 14 July a democrat should have been murdered by the collaborators of the Chilean liberticide, General Pinochet.
The Soria family, like the families of all the victims of that sinister era, demand justice. The dignity they deserve is the dignity they claim for their nearest and dearest; neither Carmelo Soria nor those who met this same tragic fate will recover it until the guilty are judged. Nobody is asking for a squaring of accounts, only that those who committed those barbarous deeds should be tried subject to guarantees - which their victims did not have - and should be sentenced.
The transition to democracy in Chile is not proving an easy one. The military authorities are still playing too great a part in the social and political life of that nation. The Constitution grants Pinochet the right to appoint senators, a right which he exercises; that shows the extent to which Chilean democracy is controlled by Pinochet. That allows him to continue protecting those who collaborated or committed murder and carried out torture.
This debate is not intended to be a criticism of the present government, it is only a call for the defence of human rights, a demand for dignity, and it must be a support for keeping up action before the courts. It may even encourage justice in Chile to act in freedom and without fear. It is a moral condemnation of the murderers and must be a living memorial to the victims, including Carmelo Soria.
Without justice there is no democracy. Democracy, Mr President, Commissioner, ladies and gentlemen, must be all-embracing, generous and indulgent with those who transgress and who, after being tried, demonstrate their wish to take part in democratic co-existence. But that has nothing to do with guilty silences which frustrate justice and bring democracy into disrepute. We here therefore ask the European Parliament today to raise its voice on behalf of the consolidation of democracy in Chile, denouncing the attempt at shameful side-stepping of justice in the case of the political murder of the European citizen Carmelo Soria.
Naturally, Mr President, Commissioner, ladies and gentlemen, as Mrs Miranda said, we are not motivated by malice or even by our repugnance when we remember the crime. We are motivated by the basic principle with which I began this speech, that is, that without justice there is no democracy. And the wish of this European Parliament, Mr President, is that Chile should live in full democracy.
Mr President, ladies and gentlemen, the terrible legacy of the Pinochet dictatorship has still not been overcome in Chile. There are still more than one thousand unsolved cases of disappeared people, the torturers and murderers have not been found and sentenced, crimes have not been atoned for! An unconstitutional amnesty law still covers the period from 1973 to 1978! Unfortunately I have to add that torture is still taking place in the prisons! Five political prisoners still fear the death sentence and the Amnesty International annual report that has just appeared paints a shockingly gloomy picture.
Today we are concerned with the case of a Spaniard working with CEPAL who was murdered by the Chilean secret service in 1976. His file was wrongly closed. But in fact we are concerned with far more than that, for the murder of Carmelo Soria is not an isolated case. It is urgently necessary for the amnesty law pronounced by murderers to be suspended and for the government, military and police apparatus to be purged completely of all those who committed crimes during the military dictatorship. The families have the right to know who murdered their relatives and that the perpetrators must atone for this.
There must never, never be torture in Chile again! With the forthcoming signature of the EU-Chile framework agreement President Frei will testify to that.
Mr President, I turn to the case of Raghbir Singh Johal who is a journalist, editor of a Punjabi newspaper, who has lived peacefully in my constituency for many years and is known to me. He has been detained since 29 March 1995, for over 15 months, without charge or without trial. Amnesty International have produced, in February this year, a report entitled 'The wrongful detention of asylum seeker Raghbir Singh' . He is currently awaiting deportation for, and I quote, ' reasons of national security and other reasons of a political nature, namely the fight against international terrorism' .
This House has often asserted that the rule of law rests on the presumption of innocence in the absence of the proof of guilt. In this particular case there is a prima-facie case of abuse of internationally recognized human rights. We therefore call upon the British Government either to produce evidence of complicity in international terrorism or to release Raghbir Singh Johal from custody forthwith.
Mr President, our Europe is a place of boundless idealism. There are men and women donating their free time, their energies and their financial resources to help the child victims of the Chernobyl disaster who were exposed to radiation. To pursue this aim, there are hundreds of people, thousands of people, in the Member States who are giving what they can spare, certainly, but are also giving of themselves to help those children. They are sending convoys to Byelorussia, technical aid, medical aid, medicines, even offering those child victims of radiation the opportunity to spend holidays here in Europe, with our well-to-do families, families where people eat well, live well, enjoy freedom and health.
And, so far, all this has gone very well. But what is happening now, Mr President? What is happening, so we learn, is that the authorities in Minsk have refused to allow the non-governmental organizations that were providing regular supplies of medicines for Belarus's child victims of radiation to enter the country unless they agree to allow the authorities to be responsible for delivering those medicines. In other words, instead of those medicines going directly to those who need them, to their doctors and their hospitals, they are at present being diverted through other channels, and the bottom line is that we no longer know if they will ever reach the children.
This is a scandalous situation. I believe it must stop, and we call upon the authorities in Minsk, the Byelorussian authorities, to cease their policy of obstruction and allow the non-governmental organizations to carry their aid - that vital aid - to the unfortunate child victims of Chernobyl.
Mr President, the human rights situation is and remains a matter for concern. During the commemorations of Tiananmen Square 50 dissidents were arrested in order to prevent demonstrations. Nine of them are still in custody. Meanwhile new figures from Amnesty and other sources tell us that 2 000 executions were carried out in 1995 and that more than 3 000 new death sentences were imposed the year before that. There are hundreds of reasons why China deserves to be condemned worldwide for its serious abuses of human rights. The scandalous treatment of Mr Wei Jingsheng and the hundreds of thousands of citizens held in labour camps are just two of them. At the beginning of March China managed, after a lot of machinations, and despite great efforts on the part of the Union, to prevent the adoption of a highly critical resolution by the UN Committee on Human Rights. The difference was just one vote. I will conclude, Mr President. The Union must continue making China aware of its bad reputation and we must lobby for worldwide condemnation of China. Our standards and our respect for democracy make it imperative that we do so. We must not be distracted from this by any economic considerations. We must seek broad cooperation with other partners in order to exert as much pressure as possible.
Mr President, ladies and gentlemen, Mr Vice-President of the Commission, the absence of any policy towards the People's Republic of China on the part of the Union and the Member States is more apparent than real. Such a policy does exist - it is the old policy of reasons of State and the primacy of commercial interests. Only this Parliament seems willing to denounce it. Some will say that this is yet another manifestation of the marginal nature of this Parliament. For my part, I am convinced that the reverse is true.
I believe that our Parliament, even if it is still being too timid, is in the process of laying the groundwork for a genuine policy towards a country which will be one of the major issues of the next century. A country the size of a continent, which both the governments of the Member States and the Commission persist in regarding as first and foremost a market to be conquered, where the law of every man for himself is becoming more and more important. And so they forget the reasons that lie at the origin of their union and they forget, too, and more importantly in my view, that this self-styled policy has a price - the liberty and democratic rights of 1, 200 million people, whether they be Hans, Uygurs, Tibetans, Mongols or Manchus.
I believe that this difference between our Parliament and the other institutions does it great credit, and the recent positions adopted by the parliaments of Denmark and Luxembourg, by the Belgian Foreign Affairs Committee and by 200 members of the French Parliament, directly inspired by resolutions adopted by our Parliament relating to the invasion and occupation of Tibet by the People's Republic of China, are all eloquent proof of that.
Today, we are preparing to vote on another important text. Starting from the denunciation of the position of Wei Jingsheng, an exemplary and central figure in the democratic and non-violent opposition to the Communist Government in Peking, what we want to emphasize is the situation of hundreds of thousands of prisoners of the laogai , thousands of people under sentence of death, tens of thousands of people subjected to torture.
This reminder of the situation is, of course, addressed to the Chinese authorities, but even more so to the Union and to the Member States, urging Europe finally to break with this policy of de facto complicity with the current regime and not to reproduce in the case of China the Munich-style policy of appeasement that it adopted towards the Soviet Union.
Mr President, Commissioner, ladies and gentlemen, yet again attention of an unheeding public is being drawn to a very serious problem: I am referring to the increasing number of executions that are taking place in China, that are related to crimes of opinion and economic or tax offences and that are connected with the secret market in human organs for transplant: all of this is happening in clear contempt for important fundamental rights and proper process of the law.
In those circumstances, the call for the immediate closure of the labour and detention camps, better known as the laogai , has a symbolic value also, as does the call to reopen the case of Wei Jingsheng, on the basis of an independent judicial review open to international observers, to put an end to the emblematic persecution of the most famous Chinese dissident who is being held in sanitary conditions that are a cause of concern. That is also the backdrop to our request to the Commission that it look at this and present to the House a report on the Union's current policy towards China. The Chinese are a great people and China is a great country but also an interesting economic and consumer market; that does not make it acceptable - and I am appealing to you here, Commissioner - that Europe should be the silent accomplice in an unacceptable trade in human lives and fundamental rights.
Mr President, I should like to go back to another of the world's benighted countries, Nigeria. Despite international pressure things are going from bad to worse in Nigeria and there is no sign at all that those in power are prepared to allow the opposition any room for manoeuvre. Quite the opposite. The measures which the European Parliament has called for in earlier resolutions are manifestly not enough to make dictator Abacha see reason. Unfortunately too, I see too little serious criticism and measures from Africa itself and notably from the Organization of African Unity. I mention the OAU, Mr President, because Nigeria is also a responsibility of the African states.
The motion for a resolution now before us - the third within a short space of time - talks of tightening sanctions. I think this is the only logical conclusion and we could take a new initiative here, which Mrs Maij-Weggen mentioned, namely a diplomatic boycott. Nothing else is going to work.
Mr President, first let me say that I am not speaking on behalf of the EPP Group because this time I am representing a minority of the EPP. Mr Moorhouse has already spoken for the majority. I just want to say one thing on behalf of this minority: we are a liberal party which can represent different views. We systematically regard some nations as the whipping boys of the world and assert all kinds of things about them; it is quite clear that Turkey will figure among them. Yet Turkey ought to be our friend, that would be in the European interest. I at least take the view that we have been elected here in order to represent Europe, to represent European interests and not to go on some kind of worldwide excursions that may be wonderful but have no effect whatsoever.
As Europeans it is simply our duty to say some things more clearly, that is in our interest. Mr President, I shall certainly not vote for these senseless resolutions.
Thank you, Mr von Habsburg. I believe that we have in this Chamber 626 people who are free to express whatever view they wish. I would merely remind you, as I understand it, that you are down to express the view of your group.
Mr President, Commissioner, ladies and gentlemen, it seems to me that, sadly, again today we are going to be discussing China, the violations of human rights, the labour camps, the laogai and the executions that take place daily, but absolutely nothing will change today, tomorrow or the day after because business with China will go on, because the big business opportunities along that vast frontier are too important to the international market, because Europe is absolutely powerless, because we, my friends, count for absolutely nothing here.
I therefore believe, Commissioner, that the time has come to do something concrete and stop going on about what we all, unfortunately, know: in China human rights are a utopian concept at this point in time.
A word or two on Nigeria now, Mr President. Commissioner Marín is very familiar with the issue of cooperation with developing countries. In the case of Nigeria we have a weapon: let us throw Nigeria out of the Lomé Convention, Commissioner!
Mr President, as regards Nigeria, Mr Caccavale has said it for me: it is clear that the terror campaign waged by this regime continues unabated. Mrs Abiola's murder is proof enough of that. I would draw attention to the arrest of a new campaigner for democracy and the environment, Mr Nwimmo Bassey, who has been imprisoned for fear that he might become a new Ken Saro-Wiwa. Clearly it is not easy to put pressure on the military, but we have a number of instruments and we have a number of resolutions calling for those instruments to be used, otherwise there is no doubt that Abacha's men will go on wiping out the opposition.
The announcement of the opening of registration for political parties for the 1998 elections shows that Abacha is not prepared to hold democratic elections. The conditions make it virtually impossible for the opposition parties to register. Once again, the European Union must keep banging the drum and in conjunction with other countries must use all means available to put as much pressure as possible on the Nigerian military regime.
Mr President, on a point of procedure, not really about Nigeria. But it seemed a good time to make this point. If I were sitting in the visitors' gallery or if I were a journalist I would be a bit confused here. Why can we not take one subject at a time instead, notwithstanding the Commissioner's global horizons, of shunting back and forth between Nigeria, China and Eastern Patagonia? We should not do that. It is not a serious way of doing things.
Mr Bertens, that, as you know, is a problem that has been raised on several occasions, and you certainly did well to make use of a point of order, but that is not the way to resolve it. I think that the best way - and some of you have already done this - is to speak to your group chairman to get the Conference of Presidents to decide to find a better solution, given that this is something we all feel the need for.
Mr President, I should like to speak to say something to Mr Bertens. I had the honour to be in the Chair during one of these sittings and Mrs D'Ancona and Mrs Lenz called attention to the fact that on the subject of human rights speeches flitted from one subject to another. I took up these concerns and reported them to the President, and the Parliament staff organized for us an ordered debate in which the various subjects referring to human rights were kept separate.
Mr Bertens has perhaps not entirely noticed that now each of these subjects is separate on the agenda. At the end some speeches were intermingled, but during the whole of the debate the speeches were kept separate. Mr President, let us render unto Caesar the things which be Caesar's and unto God the things which be God's.
Mr Bertens has already been given a partial reply by Mr Gutiérrez. It will probably not be completely satisfactory, but my invitation to refer the matter to your own group chairmen naturally stands.
I feel I must refer again, Mr President, as other fellow-Members in this House have already done, to the concern aroused by repeated breaches of human rights and fundamental freedoms in Turkey, in spite of the fact that that country has signed the European Convention for the Protection of Human Rights and has undertaken to observe them - an undertaking which has not stopped their taking political prisoners, the maltreatment of those arrested - a situation which is all the more wretched since they are in a position in which they completely unable to defend themselves - and the violence against the Kurdish people, which has got worse since the customs agreement was signed.
Such a situation represents on Turkey's part - and that has been said before - a violation of the spirit of the customs union and is sufficient reason for asking the Council and the Commission - to our regret - to urge the Turkish authorities to take steps to guarantee an end to such ill treatment, to free political prisoners and to end violence towards the Kurdish people.
Mr President, it is unfortunate that we in the European Parliament are once again compelled to debate the issue of Indonesia. The Indonesian military's repression of the people is continuing and has recently been directed against the country's young people too, young people who only want the minimum human rights and freedoms to which all people of the world should really be entitled. The Indonesian authorities have also imprisoned enormous numbers of political prisoners and we naturally demand that they should be released as quickly as possible.
While the Indonesian regime continues with this oppression the Member States of the EU should of course stop exporting arms and providing military assistance to Indonesia. To everyone's surprise arms exports from countries including Sweden and Finland have been restarted and exports of guns and ammunition have been resumed. This is taking place under the name of 'follow-up deliveries' . Guns, however, are not spare parts, nor do they constitute follow-up deliveries. These activities are therefore totally unacceptable and must be stopped immediately.
Mr President, everyone here in Europe knows that the failure to punish criminals is partly responsible for their reoffending. Each of us knows, too, that the struggle to prevent criminals escaping punishment is both a symbol and a pledge of democracy. Well, in Chile, today, the assassins of Carmelo Soria, a United Nations official - and I will even name names, the names of Major Salinas Torres and Sergeant Riós San Martín, who were a sergeant and a captain at the time but whose dazzling exploits have no doubt raised them today to the ranks of General and Colonel - are still at liberty. They are asleep in their beds, and we should be taking action to ensure that they are finally brought to trial.
On the same subject, let us ensure a degree of consistency in what we do, otherwise all our declarations will rightly be seen as mere gesticulations at which tyrants can still afford to laugh.
Mr President, ladies and gentlemen, among the subjects under consideration in this House today is East Timor. One can only welcome that fact.
The compromise text contains a few good things, in particular the denunciation of Indonesia's occupation of East Timor. But, alas, I fear that this hour's debate and the vote that will follow will do little to improve the lot of that small Catholic nation. In order for that to happen, our Governments would have to take specific action to obtain a commitment from Indonesia to respect international law, the more so since East Timor is under the sovereignty of a Member State - Portugal.
Admittedly, after the 'carnation revolution' , the Portuguese administration collapsed and the territory fell into the hands of two rival factions - the Fretilin Communists and the Muslim factions in the pay of Indonesia. However, the unilateral proclamation of the independence of Timor by the Communists on 28 November 1975 is no more legitimate than the annexation of these Catholic territories by Indonesia on 31 May 1976. No one consulted either the population of East Timor or Portugal as the sovereign power.
Since then, the 500, 000 Catholic Timorese, who have become a minority in a State populated by 160 million Muslims, have been suffering the fate familiar to all Christian communities in Muslim countries - annihilation. The alternative offered by the Communist movement is not much of an improvement. It is up to us, confronted by these two forms of totalitarianism which are threatening our own countries too, to offer the Timorese another alternative - the reestablishment of Portuguese sovereignty.
Mr President, I met Mr Raghbir Singh Johal's wife several months ago at one of the largest Sikh gurdwaras in Europe: there were some several thousand people in the Sedgely Street Temple in Wolverhampton. She was absolutely distraught. She could not talk to me properly because she was crying so much, she was so worried over the detention of her husband. It cannot be right, in 1996, that a democratic country imprisons without trial or without charge a man for over 15 months.
I must pay tribute to the British Sikh Federation and to the National Union of Journalists who have campaigned tirelessly on behalf of Mr Singh Johal. But this Parliament which - let us be honest and open with each other - is the very physical embodiment of democracy in 15 separate European countries must send a clear message to the British Government: either produce the explicit evidence that shows that Raghbir Singh Johal is actually involved with international terrorism, or release him immediately. That must be our simple, strong, clear message from this House.
Mr President, I find it deeply depressing to have to return for the umpteenth time to the subject of Turkey, particularly after the approval of the customs union.
There are at least two areas in which that country must sooner or later change it ways. First, on respect for human rights, where practices and shortcomings in disregard of everything that the international community stands for are still continuing. Then there is the behaviour towards a Member State of the European Union and towards other Mediterranean neighbours of Turkey which is seriously inconsistent with the philosophy and principles of the Barcelona procedure and international law.
Mr President, the policy being pursued by Turkey in the region is generating problems and posing a threat to the security and stability of the European Union's south-eastern corner. Turkey must therefore be sent a message from here to put its behaviour to rights.
Mr President, the arguments put to the European Parliament by the representatives of the Commission and the Council six months ago as the supposed case for eliciting our support for the customs union with Turkey are still ringing in my ears. What did they tell us? That we should approve the customs union as a means to curbing the threat from the Islamists, namely from the party of Mr Erbakan. That by approving it we would be helping the cause of human rights. That there would be big economic benefits for the Turkish people. Now, Mr President, six months later, the party of Mr Erbakan has become the biggest party in the Turkish parliament, and as Mr Lake's report, which you have to hand, shows, the situation on human rights and democracy has deteriorated. The Commission's representative in Turkey has sent a report to the Commission which makes it clear that the human rights situation has worsened. And as to the economic benefits, just ask the Turkish people.
There is something else as well. Something which has been worrying me a great deal. All the main Turkish newspapers have carried a story stating that Mr Yilmaz told his parliamentary party that when Mrs Çiller was asked by President Demirel what had happened to the 6.5 million dollars of secret appropriations that were found to be missing after her fall from power, she replied that the money had been used for 'buying' the customs union! What did she mean by that, Mr President? What did 'buying the customs union' involve? Whom did she buy?
The Commission must give a response to this claim by Mrs Çiller, because we have a duty to give an answer to those who are watching and listening from the gallery, to the people of Europe, that is.
Mr President, the current list of human rights violations in Turkey is a long one: illtreatment of detainees, disappearance or death of prisoners. The facts complained of are virtually always the same, quite a strange situation in a member of the Council of Europe which has subscribed to the values of liberty and respect for human dignity.
Strange or not, as long as Turkey refuses to declare out-and-out war on torture, the hope of putting an end to this shameful situation will be a vain one. As long as Turkey can shelter behind the provisions of Article 11 of the Convention against torture - and thus oppose the publication of the reports in which the Control Commission, whose job it is, denounces these violations - human rights will be violated behind a cloak of anonymity, not to say general indifference.
The customs union between the European Union and Turkey, as it may be necessary to remind those honourable Members who prematurely ratified it, is producing very disappointing results when we recall the charm offensive carried on by Turkey before December 1995 - in other words, before the ratification of the customs union.
Mr President, let us at least have the courage to enforce transparency upon Turkey when it comes to respect for human rights.
Mr President, all those who know, love and value Belarus and the people who live there are noting with great concern that human rights violations in that country are becoming a constant theme here. There are continuous reports about the decline in democracy in that country. Belarus is isolating itself more and more. Wide circles of Belarussians, and not just the Popular Front but also the non-governmental organizations and the liberal democratic and social democratic forces within the Belarussian Parliament are making efforts to direct this process of transformation towards reforms. Yet the stubborn line taken by the government keeps destroying these efforts.
We must continue to support the democratic forces in that country by adhering consistently to our decisions. We should constantly remind the Belarussian Government that in signing the interim agreement it has also signed the democracy clause, which we consider important. It is incomprehensible why the Belarussian Government is playing down the decision by this Parliament's Committee on Foreign Affairs and dismissing it as personal animosity.
Mr President, let us go back to the case of Chile, and for our part we think this debate is not only appropriate but even essential since the European Parliament must not stand idly by whilst justice and international law are flouted by the disguised trap of an amnesty or pardon which is really only a cover for the concealment of unacceptable acts such as the case of the murder of the Spanish national, Mr Carmelo Soria in Chile in July 1976, most of all today when a recent, though respectable, democracy is already established in Chile.
Chilean democracy is indeed recent but we must still acknowledge that the level of democracy in Chile is fortunately amongst the most consolidated on the Latin-American continent. Since that is the real position it is not right to look away when there, years ago, human rights were trampled under foot and justice has not been done.
Mr President, just one comment on the resolution about the behaviour of the authorities in Minsk, Belarus. We note in this resolution that medical aid is being provided in Minsk by independent NGOs, medical aid for children damaged by Chernobyl. They are truly independent NGOs. Their aim is to supply medicines to the children in Belarus affected by radiation, and these NGOs are simply not allowed by the Minsk authorities to supply them direct. They are told they must deliver to the Government. We find that very strange. We would like to know if the Commissioner understands why the authorities are behaving in this way. What lies behind it? We would also ask the Commissioner if he is prepared to use our existing ties with Belarus to find out what the situation is there in regard to this matter.
Mr President, I speak about China and in particular the case of Wei Jingsheng. When the delegation of the European Parliament was in China last month we were repeatedly asked: why so many resolutions? So far 24 have been tabled in Parliament on the subject of China and human rights. The explanation is quite simple. The European Parliament follows the Treaty and in its declaration on relations with China the Council, on 4 December 1995, stated that the basic goals of the EU in relations with China are: the promotion of democracy, structures based on the rule of law and respect for human rights.
In the case of Wei Jingsheng it is precisely the rule of law which is not being upheld; not the rule of law of the European Union but the rule of law of China itself because he is being held in detention, he has not been charged, and he has been in this state now for 14 years. It is because China ignores basic human rights and ignores its own so-called rule of law that we are able to criticize. On this occasion I hope that Parliament will support this resolution and the amendment tabled which asks the Commission to state whether it will take human rights into account in its recommendation on China's request to join the World Trade Organization.
With regard to Indonesia I must mention in the first place, Mr President, that the Commission has protested to the Indonesian Government on numerous occasions about the human rights situation in that country. Those protests include not only requests to come to a fair agreement respecting the aspirations of the people of East Timor but also criticism of unjustifiable acts, the need for impartial judgments, appropriate legal representation and access to prisoners in general.
In December 1995 the presidency made representations to the Indonesian Government with regard to the sentences imposed on journalists. As you know, the question of human rights was also raised at the last AsiaEurope meeting held in Bangkok in March 1995. The President's final declaration made it clear that a dialogue should be initiated on the basis of mutual respect, equality and defence of human rights. Similarly the firm commitment to the United Nations Charter, the Universal Declaration of Human Rights and the action programme of the World Conference on Human Rights was reaffirmed at that meeting.
The Commission supports the project - to reply to a question by Mr Telkämper - of possibly sending a delegation of the European Parliament to Indonesia; and the Commission will naturally continue to defend human rights and fundamental freedoms in its relations with the Indonesian Government.
I now turn to the speeches about Nigeria. There can be no doubt that the Commission shares with all speakers their regret at the recent murder of Mrs Abiola. The circumstances of her death are still, up to a point, mysterious. The Commission recently launched an analysis of the present European Union measures against Nigeria, applied following the hanging of Ken Saro-Wiwa in November 1995.
The Commission in fact considers that new measures should be adopted, particularly to lend greater support to the Nigerian groups committed to the fight for democracy and human rights and that additional sanctions should be studied along the lines of freezing assets and against the oil industry. The purpose of these measures would be to hasten the peaceful withdrawal of the military from the positions of power in the Nigerian Government and the election of a coalition government, accompanied by the restoration of human rights and the independence of the judiciary. The Commission assures the Members of the European Parliament that it is doing everything in its power within the limits of its authority to speed up the peaceful transition to a democratically elected government in Nigeria.
In this connection we are studying how to step up the dialogue with the Nigerian authorities on these matters. The possibility of expelling Nigeria from the Lomé Convention has been mentioned. But from the experience we have had on other previous occasions which I do not need to quote, when the Commission has tried to do that but has failed, we must be very cautious before putting that type of decision into practice. In any case I have told you that the Commission is in favour of introducing additional sanctions.
With regard to Burma, the Commission shares with honourable Members their concern at the recent arrest of 262 elected members of the opposition and the continued threats from the government -the military Junta of Myanmar - to the democratic movements since that Junta cut short the beginnings of democracy in 1990. The Commission continues to monitor the internal situation in Myanmar carefully but, apart from the freeing of Aung San Suu Kyi in July last year, there has been no sign of significant improvement in respect for human rights and fundamental freedoms or of any steps taken towards the restoration of democracy. Consequently it may be said that the problem of Burma continues to be a matter for concern and that it is impossible to trace any progress on the part of the authorities of that country.
That has led to the Commission's proposing to cancel all benefits of the system of generalized preferences in favour of that country, and this will be the first case in which the new arrangements envisaged in the system of generalized preferences in the event of failure to observe human rights have been put into force.
As regards Turkey it must be recognized that since the general election in December 1995 it has been experiencing a serious crisis. Last March the then Prime Minister, Mr Yilmaz, in his inaugural speech, clearly placed the strengthening of democracy in Turkey on his government's programme; the Prime Minister similarly made certain positive statements on the cultural rights of the Kurdish people in Turkey.
During the visit of my colleague Mr van den Broek to Turkey last April and during Prime Minister Yilmaz's visit to President Santer at the beginning of this month the Commission had the opportunity to tell our Turkish partners again of the importance which it - like the European Parliament - attached to the continuation of the reforms initiated last year and the putting into practice of Mr Yilmaz's statements in this connection. It is no secret that the coalition government in Turkey has not lasted very long and it is clear that the accepted by the then Prime Minister, Mr Yilmaz, will be hard to fulfil.
And not only did that process cease from the second half of last year - at least as far as declarations are concerned - but we are sorry to note also that there have been fresh dubious happenings in Turkey, which increase our concern in the matter of human rights.
In any case, conscious of the concerns of the European Parliament, we intend to continue the dialogue on these questions as soon as there is a new government team in Turkey.
Mr Moorhouse has asked the Commission to send an annual report on the human rights situation and the progress of the democratic process in Turkey. That annual report will be sent to Parliament in October.
With regard to Chile, the Commission agrees with honourable Members that Mr Carmelo Soria indeed murdered and on those grounds the Commission's own delegation in Santiago de Chile has taken various steps to bring this to the notice of the competent national authorities. I must also tell you, that following the line expressed in the resolution, specific representations were made on 5 June - only a fortnight ago - by the Troika in Santiago de Chile; the Ministry of Foreign Affairs was informed of the need to make this case the epitome of what ought to be seen in practice from justice and the review of a case which, as I said, is nothing but a political murder.
As regards Chernobyl and Belarus, the Commission has been informed of the restrictions imposed by the Government of Belarus on independent non-government organizations. Both situations must give us concern but in different ways. In fact no government action must interfere with the distribution of humanitarian aid in Belarus or in any other geographical region.
However, the Commission can tell you that the European Union's aid programmes in Belarus are proceeding normally and at least the non-government organizations working with the Union have not raised any complaint or reported any interference from the Government of Belarus. Human rights are another matter. In this case the Commission gave our views to the Prime Minister, Mr Tshygir, in March 1996 and more recently to the Foreign Minister, Mr Syanko. In addition the ambassadors of the Member States also made further diplomatic representations on 13 June to make our concern clear.
The Commission will continue to keep a careful watch on the human rights situation in Belarus, including freedom of the press, so that it can constantly keep bilateral cooperation between the European Union and Belarus under review.
Finally, China. The question of human rights in China has been systematically taken up within the political dialogue with that country, the last meeting for which was held on 14 June in Beijing. The fact is that apart from some significant reforms - such as the new legislation amending the Chinese law of criminal procedure - the human rights situation remains a source of disquiet to the European Union and the motions submitted by honourable Members contain precisely those matters which the European Union is to raise with China as a matter of priority. The Commission will inform Parliament at a later date how those contacts have developed.
The joint debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0736/96 by Mr Bertens and Mrs Larive, on behalf of the ELDR Group, on nuclear tests; -B4-0768/96 by Ms Malone and Mr D'Ancona, on behalf of the PSE Group, on the Comprehensive Test Ban Treaty and China; -B4-0788/96 by Mr Mamère and Mr Dupuis, on behalf of the ARE group, on nuclear tests in China; -B4-0805/96 by Mr Piquet and others, on behalf of the GUE/NGL group, on the fresh Chinese nuclear test and the negotiations on the Nuclear Test Ban Treaty; -B4-0812/96 by Ms McKenna and others, on behalf of the V Group, on Chinese nuclear testing and the Comprehensive Test Ban Treaty negotiations; -B4-0830/96 by Mr Fabra Vallés and Mr Oostlander, on behalf of the PPE Group, on Chinese nuclear testing.
Mr President, time is now getting short for completion of the talks on the Comprehensive Test Ban Treaty. These talks have to completed by the end of next week, or the signing ceremony cannot take place in September during the next session of the UN General Assembly. Compromises on verification mechanisms and the conditions for the Treaty's entry into force are currently being worked out. China has finally agreed to things which may mean that it cannot conduct further peaceful nuclear tests. That at least is something. The bad news, meantime, is that India has announced today that it will not sign up to the Comprehensive Test Ban Treaty. International pressure must be brought to bear to change India's mind. The difficult negotiations are also constantly being undermined by what is going on on the ground. China's recent nuclear test and the announcement that it is to carry out another one before September is a slap in the face to the negotiators.
Moreover, Mr President, the American announcement that subcritical nuclear tests are to be postponed till next year is not exactly encouraging either and detracts from the credibility of this forthcoming CTBT. America, China and India must all realize that they are jeopardizing everything which has been achieved so far in respect of nuclear arms reduction.
Mr President, at exactly this time last year you will recall that there was worldwide condemnation of the French nuclear tests and this Parliament told President Chirac in no uncertain terms here in this hemicycle what we thought of his government's actions. I deeply regret that the People's Republic of China has now carried out a nuclear test after the conclusion of the NPT Conference.
In the resolution before us today we call on the Chinese Government to abide by the moratorium adopted at international level. The Chinese must understand that the continuation of nuclear testing is incompatible with implementation of the Nuclear Test Ban Treaty. The Chinese Government insists that it should be permitted to carry on with peaceful nuclear explosions or PNEs. A PNE programme can form part of a nuclear research and development programme and the organization Greenpeace contends that a significant reason for China's attraction to PNEs comes from encouragement by weapons scientists in both Russia and the United States. These scientists are unable to pursue PNEs in their own countries due to environmental and cost reasons.
With regard to recital E in the compromise text I should like just to point out that I was not involved in the negotiations and I wonder if there would be any way of getting agreement on a change because there is an inaccuracy. The factual situation is that China is proposing that peaceful nuclear explosions should be reconsidered at a review conference ten years after the Test Ban Treaty enters into force and that review should be automatic unless a majority of parties vote against it. Would it be possible to take a split vote on recital E?
We were concerned last year - as were millions throughout the world - at the health and environmental consequences resulting from the testing in the South Pacific at Mururoa and most Members here will recall the public hearing held here in Parliament which dealt extensively with this issue of health and public safety. I do not know and I am not qualified to say what the consequences of the recent tests will be on the health of the people living in the Lop Nor region. But there are obviously concerns there and it is right that Parliament should voice these concerns. I ask all Members to support this resolution.
Mr President, ladies and gentlemen, Mr Vice-President of the Commission, as this House prepares to vote on this motion for a resolution calling upon China to put a stop to its nuclear tests - which our entire group will of course be supporting - I look around in vain, I must say, for the Fausto Bertinottis and Carlo Ripa di Meanas and their like, our friends in the socialist group, our friends of the United Left, our friends in the Green group who were so active, so determined just a few months ago when, disdaining the most elementary courtesy, they were attacking President Chirac in a manner that we all remember.
I am looking for their banners, their streamers, and I see nothing at all. Can I assume that the People's Republic of China's nuclear tests are safe, or somehow different?
Mr President, let me take a few seconds to tell the honourable Member that there are some of us here from the European United Left, and I am one of them. As for the Greens, I can see them too, they are here, and I see no banners or streamers.
I think that brings me to the start of my speech, but perhaps it was necessary to open our friend's eyes and ears so that he can follow what I say.
Just after announcing that it would be applying a moratorium on testing from September, China went ahead on 8 June with its 44th underground nuclear test. It must be admitted that this is not the best way of reaching a successful conclusion to the negotiations currently taking place in Geneva on the Treaty to prohibit nuclear testing.
On behalf of my group, I join in the international chorus of protest and I condemn the Chinese nuclear test just as I recently condemned the series of tests by the French Government. A ban on nuclear tests, including laboratory testing, represents the essential first step down the road to disarmament, to non-proliferation and to the elimination of all nuclear weapons and weapons of mass destruction.
Our group calls upon all parties to the current Geneva negotiations - and especially the Member States - to do everything possible to ensure that those negotiations end, before the 28 June deadline, with an agreement readopting the zero option - in other words, the prohibition of all testing of nuclear weapons and any other kind of nuclear explosion, supplemented by an effective international verification and control system.
So I welcome the fact that the compromise motion for a resolution embodies the essence of these proposals. By adopting it we shall be able to give a clear signal to the negotiators in Geneva and at the UN General Assembly, to open up the prospect of a test ban and the establishing of a binding timetable of nuclear disarmament with a view to the total elimination of all nuclear weapons. Finally, let me tell Mr Dupuis that I did not have a visa to attend the Intergovernmental Conference on Women in Peking, perhaps because I have too frequently annoyed China in this House. So I stand in need of no lessons from you, and nor does my group.
Mr President, allow me to reply in person to the somewhat provocative remarks of our young colleague. My group did indeed demonstrate with banners and streamers, outside the Chinese Embassy because it is at China that such action should be aimed. Moreover, if the President of China were to appear in this House we should do the same, and I should be glad if Mr Dupuis would join us.
Mr Aelvoet, of course that was not a personal statement: it was in fact a political comment on what the previous speaker had to say. At any event, the Chinese President will not be able to come here. That, I believe, is out of the question!
Mr President, thanks to your wise words, I shall give up my speaking time. I wish only to say that I note what Mr Aelvoet said - evidently, it seemed to me also that it was certainly not a personal statement.
As far as I am concerned Mr Chirac got all he deserved here. In fact, if I had my way, he would not even have been allowed in Parliament. We have always been outspoken about condemning nuclear tests.
Now, just to get back to the Comprehensive Test Ban Treaty currently being negotiated in Geneva: there must not be any loopholes to allow countries to conduct nuclear tests. If it is not watertight it means that certain countries will find ways of carrying out nuclear experiments and producing absurd arguments about how they are essential for world peace, just as Mr Chirac did during the debate on the French testing in Mururoa last year.
What Mrs Malone said is very true: recital E is actually misleading. China has long favoured an exemption from that treaty for so-called peaceful nuclear explosions. This concept originated in the US in 1957 as a method of investigating the non-military uses of nuclear explosives. The whole concept is an actual farce because the results of these 'peaceful' explosions can easily be used to develop weapons of war. For example, India described its only nuclear test as a 'peaceful nuclear explosion' , but it still used the results to develop its weapons programme.
The other sad fact is that this Parliament does not really have the moral high ground to condemn nuclear tests after our failure on the whole issue of France's nuclear tests and nor does the Commission because the Commission sat on its hands when it had the power to do something and it did not do anything! The Member States which let France go ahead with its nuclear tests all have dirt on their hands, so we cannot take the moral high ground here.
Mr President, there is no getting away from the fact that nuclear tests run counter to the letter and spirit of the nuclear weapons reduction treaties because they are intended to promote qualitative improvement of nuclear weapons, which is of greater significance than an increase in their quantity or their geographical proliferation. Likewise, there is no getting away from the fact that China should cease carrying out nuclear tests immediately.
Mr President, if we want to steer clear of displaying double standards, it is important that we call on China to do what we called on France to do, namely to halt nuclear testing immediately.
Mr President, I am glad that, following the underground nuclear tests in the Lop Nor desert in China, honourable Members have stressed in their motion for a resolution the importance and urgency of the question of the Treaty on a comprehensive ban on nuclear testing. Following approval of the extension for an indefinite period of the Treaty on non-proliferation of nuclear weapons in May 1995, for which the European Union made an unprecedented diplomatic effort, there is today a new opportunity in the context of multilateral nuclear disarmament which, in the Commission's opinion, the international community must not miss.
The signing of a Comprehensive Nuclear Weapons Non-Proliferation Treaty including the zero option is a fundamental objective of the common foreign and security policy. For that purpose the Commission associated itself with the European Union's declaration on 22 April last year. That declaration emphasizes the importance of negotiations to make it possible to sign the Treaty in the autumn, precisely at the opening of the Fifty-First General Assembly of the United Nations. Similarly it would be appropriate to try to ensure that the Treaty is a universal one and that its application on an international scale may be genuinely monitored.
Consequently the next week is of fundamental importance and I am sure that all the Member States of the European Union and the associated States will make an effort so that it may be possible as I said to turn the need to sign this Comprehensive Nuclear Weapons Non-Proliferation Treaty at the next opening of the General Assembly of the United Nations into a reality.
The joint debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0770/96 by Mr Sauquillo Pérez del Arco and others, on behalf of the PSE Group, on the assassination of humanitarian relief workers in Burundi; -B4-0779/96 by Mr André-Léonard and others, on behalf of the ELDR group, on Burundi; -B4-0786/96 by Mr Pradier, on behalf of the ARE Group, on the murder of three members of the ICRC in Burundi; -B4-0789/96 by Mrs Baldi and others, on behalf of the UPE Group, on the murder of three ICRC delegates in Burundi; -B4-0798/96 by Mr Pettinari, on behalf of the GUE/NGL Group, on the assassination of three ICRC delegates in Burundi; -B4-0821/96 by Mr Aelvoet and Mr Telkämper, on behalf of the V Group, on Burundi; -B4-0824/96 by Mr Günther and others, on behalf of the PPE Group, on the situation in Burundi.
Mr President, first I should like to propose an oral amendment to the joint motion for a resolution. It is to add at the end of paragraph 5 a request to the Commission to retain its office in Burundi. In the past week - since the tabling of this motion for a resolution on the death in Burundi of humanitarian aid staff - a further 70 civilians, this time Hutus, have been murdered. All deaths have the same value, but the murder of three members of the International Committee of the Red Cross marks a qualitative change in the scale of the conflict. For the first time there has been an attack on the international presence which plays a fundamental rôle in the attempt to contain of the conflict by means of humanitarian aid.
At every significant stage in this war the European Parliament has approved a resolution with specific proposals. Now that we are about to vote on one more we have to wonder about the point of this type of action. Politics take on a purpose only if they extend to practice and do not keep repeating the same thing, each time with less impact.
If the results obtained constantly fall short of our proposals, then apart from the human tragedy, in this case for the population of Burundi, we must reflect upon our own performance and the effectiveness of our institution, the European Parliament.
In Burundi peace will be possible only if it is possible to achieve an international agreement on an effective arms embargo with sanctions for those who fail to observe it; supervision of the disarmament of all the parties involved, militias and armed forces; and the holding of immediate official negotiations under the supervision of an international authority and in the presence of observers.
The negotiations would have to involve reform of the army and of the police, a solution to the problem of refugees and displaced persons under international supervision, the establishment of an effective judiciary and of a system for protecting humanitarian aid and staff. However, neither the Commission nor the Council nor the Member States of the European Union individually have provided the resources for these measures to be applied or consequently for peace to be a reality in Burundi.
Once again we condemn the situation but we also wish to condemn the failure to put these measures into practice.
Mr President, in view of what has happened in Burundi during the last few months, we are indeed divided between the temptation to lapse into somewhat gloomy resignation and the determination to silence the guns and those who serve them.
In this very House dozens of texts, some more thunderous than others, declarations of all kinds, tons of paper and gallons of ink have been expended, and massacres in Burundi continue unaffected, claiming several hundred victims every week.
Far from regarding ourselves as blameless, Mr President, we need to accept that we bear our share of responsibility for the lorry loads of corpses being shovelled into the communal graves in that country. And even today, when the International Committee of the Red Cross, the specialized United Nations Organizations like the WFP, the UNCD and the WHO are pulling out and even the non-governmental organizations are pulling out, we of the European Union can at least try two gestures. The first is to stay put; the second is to maintain a rapid reaction force on the borders, capable of being deployed in a few hours.
Mr President, I too am alarmed at the constant deterioration in the situation in Burundi. The mediation missions under Mr Nyerere and Mr Ajello have been stonewalled by the mistrust between the various factions, and especially the attitude of the extremists; the Belgian and French schools in Bujumbura have been closed; French military and civil cooperation has been suspended; the activities of some NGOs have been suspended; the national political dialogue has reached deadlock, with violence escalating in the hinterland; and - let us not mince words, Mr President - the army has been using violence against the civilian population.
And yet there is no shortage of international diplomatic initiatives working to restore peace. But the impression one gets is that there are arguments for and against each of them, to the point where none of them make any progress. The intransigence shown by some of them is dangerous, because it threatens to plunge the country in despair, opening the door for the settling of scores. That is what the extremists have long wanted, and with each day that passes they become more difficult to control.
So, Mr President, when are we going to see an arms embargo?
Mr President, ladies and gentlemen, if there is one subject on which I think everything possible has been said and said so many times without any adequate action being taken, it is the situation in Burundi. We have here a special kind of civil war in which it is wrong to speak of extremist groups because it is a generally acknowledged fact that the Burundian army itself is a party to the conflict. Last Friday I entertained a delegation of parliamentarians from Burundi. I was given a whole list of killings in a particular diocese, the diocese of Muinga, from which it is clear that the army itself is blamed for half of all the cases. If you add the case of the three Red Cross workers, whose deaths prompted the urgent debate here today, and the fact that it is known that these Red Cross people were murdered by the Burundian army, then there is more to this than crimes committed by extremist groups. We really do face a fundamental political problem here. There are two things which need to be said.
Firstly, the political dialogue so vigorously advocated by Nyerere is currently blocked in Tanzania due to Uprona's refusal to sign the agreement which was reached, thereby making the political situation even worse. Secondly, it must be pointed out that all the international organizations are currently in the process of pulling out, including the representatives of the European Commission. As regards the latter, I would earnestly recommend that the people there are given the protection which they themselves have requested. I also think it has to be said that an international intervention force should be on standby in the region to take action if things should escalate further, and no one can ignore the fact that the danger of that happening is very real.
Mr President, honourable Members have rightly condemned the climate of violence again present in Burundi. I shall therefore confine myself to putting a question to the Commission - a request for clarification in relation to the fact that in recent days and weeks the violence has become directed towards the humanitarian organizations present in Burundi.
It seems evident to me that by striking at those organizations, the more violent factions are seeking to tear asunder one of instruments still available to those who are currently striving in Burundi for peace and civil coexistence. I am then asking how and whether the European Union is seeking to prevent those organizations from abandoning Burundi. I also consider it very important that we reconfirm our full commitment to this continued humanitarian presence, to be demonstrated in two ways: first of all by guaranteeing that European aid will continue to arrive directly with the population and, secondly, by ensuring that the staff of the humanitarian organizations enjoy adequate protection. Here too, I believe that the Commission can take further steps to secure improved protection.
Mr President, Commissioner, ladies and gentlemen, in this joint resolution we call for three things: creating an international force, abiding fully by the Carcassonne action plan and providing assistance for the restoration of an effective system of justice.
Let me follow this up with a few other questions. What has become of our calls for the dissolution of the armed militia? What has become of our call for support for the OAU so that it can join in implementing this global action plan? What has become of our call for the legal prosecution of criminal offenders and for aid for the restoration of the certainty of justice? What has become of the proposal to send out human rights experts under the umbrella of the UNHCR? And what has become, for instance, of our call for some pressure to be put on the Security Council to keep the conflicting parties apart? We already called for that last month! What has become of Parliament's call for the Council and the Member States to draw up emergency plans in case the violence should escalate and to create safety zones to protect the civilian population? We called for that too in May this year! What has become of our call for support to be given to the special envoy of the United Nations in organizing regional conferences on peace and security and making comprehensive, emergency financial aid available in order to stabilize the Burundian state before this escalation occurred? What became of the document on preventive diplomacy of December last year that was accepted by the Council? What became of the measures we called for in order to protect the humanitarian workers and what is to become of our appeals today?
Mr President, when in recent years the massacres began in Rwanda there were those who said that Europe was unprepared, that we had not in fact grasped the serious threat that was affecting the region of the Great Lakes. Today, in the case of Burundi, no-one can claim that; no-one can claim that we were unaware of the danger threatening that region torn apart by ethnic rivalry, by age-old hatreds which surfaced in the form of unthinkable, unprecedented massacres, unparalleled in that region in recent years.
The most recent incident that has come to our attention is of particular concern to the Red Cross, some of whose delegates have been assassinated, but continues to affect Burundi's civilian population that suffers acts of banditry and daily violence, and that should not leave us helpless. I believe that clear action is now needed: I am calling upon the Commission to take an initiative to set up an international force ready to intervene - including militarily - in Burundi, with global action by the European Union directed towards an effective common policy in the region.
Mr President, once again today we see that the world is letting slip a chance of using active, preventive diplomacy to stop a conflict from escalating. The bloodbath in Burundi which involved members of the Red Cross and other NGOs is bound to have repercussions. How long does the international community think that the NGOs will go on providing humanitarian aid if they remain targets for uncontrolled young people and gangs? When are we at last going to decide to accept our responsibilities? We seem to get nowhere when we ask for the Carcassonne action plan to be carried out. It does not seem as if an international military force for Burundi is going to get off the ground. Srebrenica must not mean that we are never again willing to take part in peace-keeping operations under UN auspices. We must accept our responsibility, even if it is just in training and helping to set up an African military presence. And further work is needed on the political front too. Nyerere's initiative, as has already been said, is very welcome, and so is the European special envoy.
Mr President, the tribal warfare between Hutus and Tutsis is escalating again, this time in Burundi. Extremists on both sides have gained control there. The Tutsi army is losing its hold on the countryside and various Hutu guerilla movements are increasingly carrying out attacks in a number of regions. And the civil war is increasingly becoming regional in character.
It is also worth pointing to the extremely dubious role being played by President Mobutu of Zaïre. He says he wants the Rwandan and Burundian refugees to return to their homeland, but in reality he is supporting the Hutu rebels. There are even indications that the Zaïrean army is helping the Hutus with ethnic cleansing. The media too play an important part in the ethnic conflict. One even hears talk of a Hutu press and a Tutsi press.
Last time the conflict in the Great Lakes region was discussed it was still possible to argue in favour of a regional conference. That time is now past. Ending the bloodshed must now be the first priority. International intervention in Burundi is thus a matter of urgency. The question is whether intervention in Burundi alone might not simply move the conflict to the neighbouring countries of Rwanda and Zaïre.
The main question is which country should take the lead in any intervention in the Great Lakes region. Following its action in Somalia the USA has intimated that it is prepared to send equipment but not troops. It is also doubtful whether France will take the lead in view of that country's close involvement with the parties in the region.
The fear thus seems justified that following a disaster of the kind which occurred in Rwanda objections to intervention will disappear. But for thousands of people it will then be too late.
Mr President, the Commission profoundly regrets the murder of three Red Cross delegates and the threats recently made against their colleagues in Burundi. This is tragic evidence of a security situation which is rapidly deteriorating. On the other hand it shows the risk run by staff at present working on the aid programmes in Burundi which in our opinion has reached such a pitch as to be barely acceptable.
The Commission has therefore decided, in close consultation with the Member States, to evacuate from Burundi families and staff not regarded as essential. However the Commission will continue to be represented on the spot and to support the efforts to re-establish peace and stability in the region and in Burundi in particular. Missions from the troika have visited Burundi, various diplomatic representations have been made and both the Union and the European Parliament have put forward various resolutions.
The European Union is trying to play an active part in these efforts as is very clearly shown by the appointment of Mr Aldo Ajello as a special envoy of the European Union in the region. Mr Ajello is already recognized as a valuable partner in the quest for peace. His mandate is to support the actions which are in progress - in particular those of ex-President Nyerere - and to press for a regional conference under the auspices of the Organization of African Unity and the United Nations. In all these diplomatic and political initiatives the message has been identical: violence must stop at once; a dialogue of national reconciliation must be opened; there is no possible military solution; peace and stability in Burundi - and in all the region - can only be re-established at the negotiating table.
We place great hopes in the laudable efforts of ex-President to unite, or reunite, the parties to the conflict round the negotiating table in Tanzania. The Commission, for its part, has done everything possible to support this initiative and those of the other prominent figures who are devoting their talents and experience to finding a peaceful settlement to the conflicts in the region. Since the beginning of the crisis in the Great Lakes region the Community budget has made available more than US$ 700 million in humanitarian aid and rehabilitation work. Considerable sums are still available and the Commission would be prepared to release them as soon as the political, security and human rights situation allows.
The joint debate is closed.
The vote will take place today at 5.30 p.m.
Votes
Mr President, in Amendment No 4 by Mr Pex there is a problem in the English translation. Could you ask the author of the amendment if he could explain the phrase 'decisions taken on improper grounds' . It does not make sense in English.
Mr President, Mr Pex has asked me to say that the Dutch text is the original text. Unfortunately the chairman of the Committee on Petitions is not able to read the Dutch text, but it is perfectly clear.
Mr President, I am against this amendment. It is quite improper in the English language and it is quite contrary to the Treaty. We cannot accept this amendment in its present form. Mr Pex knows that and has admitted so to me.
(Parliament adopted the resolution)
Mr President, firstly I would like to congratulate the Ombudsman on a successful first year of activity. One of the European Ombudsman's most important tasks is to play a role in developing a Union citizenship, which presently is only a small germ of an idea compared to what it could become.
It is very pleasing that the Ombudsman, Mr Söderman, has chosen to take a stand on a matter of such importance to all citizens as openness within the European Union. Openness is one of democracy's cornerstones, and Mr Söderman has sent an inquiry to Union bodies regarding the way in which documents are made available to citizens. Let us hope that this inquiry speeds up the development of openness and transparency within the European Union.
The Ombudsman's area of authority is very closely connected with the citizens' actual constitutional position in the European Union, and I assume that as soon as he has established his position, discussions could be started regarding a possible extension of the civil rights of Union citizens. This way also the Ombudsman's authority would increase and develop its full potential.
It is evident from the above that the European Ombudsman plays an essential role in developing the European Union into an authentic citizens' Community.
The European Ombudsman has its good and bad points as an institution. The same applies to Mr Söderman's report.
On the positive side, any system of complaints can help to promote the hard-pressed concept of legal safety. It is also clear from many of the opinions which Mr Söderman has delivered that he is a serious lawyer, who in a number of cases has taken both the Council and the Commission to task, especially in connection with questions of openness.
On the other hand, the creation of the European Ombudsman provided for by Article 138e of the Treaty on European Union is clearly a federal move which serves to give the Union and the European Parliament a false air of democratic legitimacy - an expression both symbolically and in reality of 'more Union' . Unfortunately, Mr Söderman has already accepted this function in his opening statement on taking up his post in September 1995. It grated on the ear to hear him say that the idea behind the European Ombudsman was to promote the concept of European citizenship.
There is no shortage of control mechanisms in the EU; they have a tendency to develop into self-sustaining bureaucratic instruments. If the Ombudsman were to be an effective guardian of legal safety in the same way as the national Ombudsmen, it would require a huge bureaucracy. By way of comparison, the Danish Ombudsman has a staff of 25 lawyers.
I wish to record my support for the new Ombudsman as this new role is another step in the direction of making the European Union more accessible to ordinary people.
As an elected representative I feel it is vital that my constituents have someone to turn to with their complaints at the highest level.
I recognize that the Ombudsman has already become a champion of ordinary people's interests. However, as the role of the Ombudsman is so new, we in Parliament must make sure that both the Council and the Commission cooperate fully with his office. Any information required to answer people's enquiries must be forthcoming from the Council and the Commission.
Having established this important new role to give our citizens more knowledge of EU decisions we, as their representatives, must make sure they are not disappointed. There must be no secrecy where my constituents' grievances are concerned.
That concludes the vote.
Money laundering
The next item is the report (A4-0187/96) by Mr Lehne, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the first report from the Commission on the implementation of the money laundering directive (91/308/EEC) (COM(95)0054 - C4-0137/95).
Mr President, this is a report the Commission submitted with a view to implementing the 1991 money-laundering directive. We are giving our position as Parliament. There can be no doubt at all that combating money laundering is one of the crucial crime-prevention tasks of our time. There is a very close link between money laundering and organized crime which - as we all know - is constantly growing in Europe too and threatens to take on huge dimensions.
In this context the European Community issued a directive on combating money laundering in 1991 which was addressed to all the Member States so that they would introduce a certain minimum standard with regard to combating money laundering. This 1991 directive does in fact set a relatively low standard compared to most of the legislation in the individual Member States.
Let me put that more simply: basically this directive mainly covered drug-related offences, which is one aspect of organized crime. For those occupational groups that are in the end to be included in the scope of the national legislation there is so to speak only a minimum standard, which in principle covers the banking world, while many other areas, such as gambling casinos and other undertakings that are concerned with financial services are not adequately covered.
It has indeed now been left to the individual Member States to issue their own national laws over and above this minimum framework laid down by the directive but there have actually been wide variations - as a result of this discretionary approach - in the individual Member States. The UK is one of the countries that has gone furthest here. It has included virtually all serious criminal offences in its criminal records and it has included virtually every occupational group that is in any way concerned with money in the list of occupational groups that bear their own responsibility for combating money laundering in the sense of being liable under criminal law. The other extreme, if I may cite an example, is Luxembourg which by comparison has a very liberal money-laundering legislation which basically only comes up to the minimum standard laid down in the directive.
Parliament's Committee on Civil Liberties and Internal Affairs and Committee on Legal Affairs and Citizens' Rights organized a hearing on this report in December last year, which the Commission has submitted to us. It became clear from the views expressed by both committees that there certainly are weaknesses in the field of combating money laundering in Europe, and in particular they both found that the level of Europe-wide harmonization is inadequate.
The representative of the City of London Police, for instance, pointed out that constant difficulties arise in the cooperation between the various countries' judicial authorities because cases which constitute a criminal offence of money-laundering in the United Kingdom, for instance involving reciprocal financial transactions with other Member States, cannot necessarily be considered a money-laundering offence in those states, which leads to constant problems in terms of cooperation.
It appeared from the hearings - for we also heard a representative of the Federal Criminal Police Office in Wiesbaden - that the same difficulties arise with regard to the coverage of different occupational groups. Here the experts called for closer harmonization - in plain English for the money-laundering directive to be tightened up - in order to facilitate cross-frontier measures to combat crime in Europe.
A further aspect that became clear from the hearing was that a number of new forms of financial services now exist. One example is direct banking, which in the experts view is evidently not properly covered in most Member States and is of course not covered by this directive either. Both committees, Legal and Internal Affairs, considered that it would be most useful to adjust the directive to the new situation in this area too and of course then to adapt national legislation accordingly.
A final aspect that emerged is the problem that most of the money laundering no longer occurs in Western Europe now but mainly in Eastern Europe. Today there are close interconnections between the banking world and organized crime in Russia in particular, but also in other Eastern European states. The demand that was clearly expressed at the hearing and which we also took up in the committees was as follows: the agreements concluded with these states we must also require that they adopt equivalent money-laundering standards to those we impose on ourselves.
Those are the main requirements laid down in the report before you and which we ask the House to endorse. There are a number of points of dispute, which is of course always the case, and which I shall list: one was the question whether the directive should cover only organized crime or also all 'serious criminal offences' . As rapporteur I was against going beyond organized crime because I believe otherwise it would be very difficult to differentiate. The second problem concerns the following: with this money-laundering legislation we are intervening very deeply in the relationship of mutual trust between banks or financial institutions and clients. For it to intervene in their relationship of mutual trust does indeed mean that the state must have a very strong interest in taking such action.
That is the subject of my report. I ask the House to approve it.
Mr President, today money laundering is probably the most sophisticated and complex financial transaction. Gone are the days when some petty criminal walked into a bank with a suitcase full of notes. The advances in electronic banking have removed the personal contact, and criminal-controlled financial outlets provide a legitimate base for successful money laundering.
This is a global problem which has no regard for any international boundaries. The European Union must play a prominent role in international efforts to deal with this global crime issue.
The United States of America is arguably at the forefront of the campaign tackling the problem of money laundering. But its efforts can only be successful if it is aided and assisted by other countries. It is, therefore, to our eternal shame that the European Union has not fully established Europol or provided the necessary resources for it. The blocking actions by a certain Member State, it could be argued, are every bit as criminal as the people involved in money laundering.
There will also have to be a harmonization to a higher standard of the laws on money laundering throughout the Member States of the European Union so as not to allow a weak link within the Union.
We must also look beyond our borders where the European Union has influence, especially to those Eastern and Central European countries. With the collapse of communism, overt criminal activity has increased. Financial institutions within these countries are now being regularly used as a link in the chain to legitimize dirty money. To combat this we must look at drawing up a list of clean banks, but we must also give urgent consideration to strengthening our articles of agreement with our partner countries to encourage them to adopt equivalent standards for supervision and transparency in financial transactions to those prevalent within Member States of the European Union.
Money laundering is not solely connected with drug trafficking but also takes in arms dealing, prostitution, art fraud and many other criminal activities. By tackling the ill-gotten gains we will start to tackle the problem of crime. We must not allow Europe to become the centre where crime pays.
Mr President, ladies and gentlemen, the Commission has presented a first report on the implementation of the money-laundering directive which is very useful and informative. It offers us an opportunity to concern ourselves in detail with the phenomenon of money laundering and to identify the weak points in the measures for combating this offence. The weak points derive from the fact that the directive does not go far enough but also from the fact that organized crime is becoming increasingly cunning and using both new techniques and new means of investment. We all know that the large criminal organizations which we lump together rather vaguely as organized crime are organized and built up in much the same way as economic undertakings and that the most sustainable way of reaching them is through their assets. Any measures that prevent the proceeds of crime from being smuggled into the legal economic process are therefore very valuable and well targeted.
The motion for a resolution contains some sensible requests to the Commission to extend the scope of the directive. In particular, national legal provisions on money laundering should expand the list of activities that constitute criminal offences. It is incomprehensible why only drugs trafficking should be included and not other forms of organized or professional crime.
As has been pointed out, organized crime includes a whole range of crimes, from traffic in human beings to arms traffic, blackmail for protection money, gambling and many other areas. So it would appear important to include all these areas of crime and all the proceeds from them.
I also think other occupational groups must be included in the scope of the directive. Criminal organizations are inventive and their interest in the banking sector heightens the risk.
I just want to say a few words on the banking sector. Mr Lehne mentions in the explanatory statement to his report that savings accounts in Austria could be used for money-laundering purposes. To that I can only say that there are no savings accounts in Austria, only savings books. Money can be paid into savings books and money can be withdrawn from them. But money cannot be transferred. I believe it is important to establish that. Also, I do not think the figure of about 26 million savings books is really so high if you consider savings habits in Austria, where every pensioner opens at least one savings book for each grandchild and in any case everyone has different books for different savings purposes.
And I want to make it quite clear that accounts are not anonymous, neither current accounts nor any others, and that anonymity has also been abolished for securities accounts. Austria lays great value on the fact that it is not a distributing centre for money laundering.
To return to the content of the resolution. It can indeed be observed that mafia organizations and business people are appearing more and more often in the fields of real estate, gambling, jewellery and art with dubious funds. So it is worth considering whether occupational groups such as jewellers, casino owners, lawyers and notaries should not be involved more closely in helping to combat organized crime.
Technical developments in financial transactions are also facing us with new problems. It is very important to improve cooperation with the authorities responsible for combating organized crime and to keep a constant watch on developments. Criminal organizations adjust very quickly to new measures and methods. It is important to remain on the ball and react very promptly to changes.
The opinion of the Committee on Civil Liberties and Internal Affairs takes the same line as the motion for a resolution submitted by the Committee on Legal Affairs and Citizens' Rights. It too calls for the directive to be amended and to include in its scope a wider range of criminal activities.
Combating internationally operating criminal organizations is a great challenge for the European Union and its Member States. The people of Europe expect us to combat crime successfully. Combating money laundering is certainly an important means of combating international crime.
Mr President, you will understand that in my constituency, in Essex in the UK, the menace of drugs misuse is bitterly understood. In the last year in our community we have suffered the tragic death of teenager Leah Betts, after taking ecstasy pills in a Basildon nightclub. In a quiet country lane in Rettendon, three drugs-related execution-style murders today remain unsolved and a Billericay businessman was found shot dead in his car with £5, 000 of drugs money left on the dashboard. I am sad to say that we understand only too well that the scourge of drug addiction is big business too. That businessman's used car business is under investigation as a possible front for drug trafficking and therefore as an easy way to launder the profits of this destructive trade.
That is why tonight we call for a tightening of the rules, not against the people in the mafia-style gangs, but the men in the sharp suits and with the briefcases who are behind this $500 billion drugs trade worldwide. After the scandals of Nick Leeson and Barings and in the last week of Mr Hamanaka and the Sumitomo Corporation we know that massive fraud and deception is happening today within these multinational financial institutions. When a 59 year old grandmother, a 30 years' activist in the British Conservative Party is jailed for five years for laundering £400, 000 on behalf of the fugitive Azil Nadir, funder of that same ruling Conservative Party, we know that these criminals can be found in the most unlikely places.
Our local authorities, police and health agencies will do everything possible at the local level to combat illegal drugs supply and misuse, but they will not win the war against drugs until we at the European level bring about the necessary cooperation between governments, law enforcement agencies and banks to stop the bankrolling which is behind the scourge of the drugs trade. End the dirty dollars and the hot money and we will really put a stop to the senseless and needless deaths.
Mr President, ladies and gentlemen, money does not stink, as the saying goes; I would add, unless it is laundered. That takes me right into Mr Lehne's report, which I consider particularly thorough.
Money laundering is, as we know, only the final link in a long chain of criminal activities, many of which are coordinated by organized crime. As we all know, these are cross-frontier phenomena which, like combating fraud in general, require intensive cooperation between the Member States of the European Union in the field of both domestic policy and judicial policy. Consequently we need comprehensive legislative action to improve the coordination between the national judicial and police authorities. In this context particular emphasis is laid on the need for appropriate procedural provisions in the Member States. Only then will it be possible to detect and prosecute criminal money launderers successfully, for instance by making it easier to monitor telecommunications traffic or temporarily confiscating assets. The rapporteur rightly points out that the criminals are entirely at home with computers and the most recent techniques. In view of the enormous technical advances, it is therefore quite right to call for the existing European system for combating money laundering to be adjusted to technical innovations such as direct banking and prepaid cards and under no circumstances to delay this. That this requires highly developed control systems and techniques but also of course specially trained personnel is self-evident.
The call to extend the measures to combat money laundering not just to money from drugs trafficking but to all the proceeds of organized crime is also important. It is particularly necessary at this time for us in the European Parliament to give a signal to the people and to make them more confident that Europe is combating crime consistently and successfully. In that sense the Lehne report is a major step forward.
Mr President, I wish to begin by thanking Mr Lehne for the excellent work he has done. His is a good report, bearing in mind that the Commission is asked to take more resolute action in seeking data and information, communicating with the House and promoting greater cooperation with the national authorities by amending the directive on the recycling of capital.
Up to this point we are clearly in agreement, as we are in agreement on the fact that EUROPOL needs to be ratified as soon as possible, as it may provide an important means of combating this problem, just as, on the other hand, it could be very dangerous to open up to other countries, such as Russia, without the necessary guarantees on the issue of money-laundering.
It is clear that money-laundering is now the main weapon of organized crime - let us be clear about this - a lethal weapon which means that organized crime is taking possession of the economic and productive nerve centres of the large-, medium- and small-scale economic activities to be found in Europe. I do not, however, believe that it will be possible to resolve the problem on the basis of controls or policing activities in regard to banks, for example. The same is happening, for instance, in the case of the drugs problem, as Mr Howitt said a few moments ago: that problem is simply the product of a mistaken approach, a repressive approach the sole effect of which is to expand the drugs market.
I believe in and stress the importance of striking at the economic interests of organized crime and thus moneylaundering, by bringing into effect the concept of confiscating the proceeds of organized crime. This should be done not only in relation to organized crime but also in relation to individuals who commit such offences.
Mr President, in the first place I should like to say that the report on the implementation of the directive has made clear the need to take account, in the prevention of money laundering, of the new types of financial transactions and the elaboration of new legislative measures to deal with the complexity of such transactions.
In the second place it should be said that the present directive needs to be revised to include in its field of application occupations and categories of business likely to be involved in money laundering and similarly the directive should be revised to bring greater flexibility into the measures to be taken and the provisional confiscation of goods suspected of being of illegal origin.
Finally I should like to point out that the effectiveness of the campaign against money laundering depends both upon widening the field of application of the directive and on better information on the flow of capital to ascertain the origin and the monetary impact of the relevant transactions. Otherwise how can we ascertain whether or not they are legitimate? Without such a move towards transparency, although the measures proposed are positive and deserve to be approved, I do not think it will be possible to put an end to the wealth born of crime, which is usually so tempting precisely because it pays so well.
Mr President, Commissioner, the rapporteur had to do more than just square the circle or hit a nail on the head. Because of the 1991 directive he was forced to take a legislative approach to a subject that is after all basically financial and economic. He had to deal with a range of criminal activities for which there is no EU criminal law. He had to set up a police force for which there is neither a legal basis nor democratic or judicial control. With the list of clean banks he was forced in the end to show the money launderers where best to invest their money and in the end he, who after all wants to combat money laundering as we all do, had to call for evidence that the practice of money laundering is on the increase and that it is playing a growing part within the network of criminal associations.
The rapporteur is certainly not responsible for the mistaken philosophy on which the entire money-laundering legislation is based. For the basic mistake is to take money laundering as an established fact instead of destroying the economic preconditions that make it so and, secondly, to intervene in the protected private sphere by legislative means instead of withdrawing the protection from those who misuse it to cover up their criminal activities.
That creating 'clean banks' will be a strong weapon for combating money laundering is in my view the opposite of likely in more than one respect.
Mr President, ladies and gentlemen, although the rapporteur, Mr Lehne, has made certain improvements by comparison with the Commission's first report, they are still far from sufficient, given the scale of the problem.
Unlike the rapporteur, I believe that an enumerative, unnumbered and above all truncated report, a report in other words that annoys no one, cannot be a good report. Nowhere is any mention made of numerical data on either the conventional or new laundering channels, although the total extent of the laundering of capital can be evaluated at ECU 500 thousand million.
More seriously, the report gives a clean sheet to the twelve Member States that signed the directive. Yet the reality is very different. After all, how can we explain the fact that the banks in Guernsey, which are under the authority of the British Crown and were formerly known for their cattle, are sitting on a hoard of 27 thousand million pounds sterling? How can we explain the fact that the Dutch Government has ratified a unique form of tax convention with the Dutch Antilles dependencies?
I shall not go into any detail about the fiscal and banking legislation in the Grand Duchy of Luxembourg. And I can already picture Austria's formal ratification of Directive 91/308. How are we to explain the fact that a State that is home to 8 million souls has managed to amass within its territory more than 20 million anonymous savings books?
To pretend to display firmness by ratifying such directives, while at the same time continuing to wash our dirty linen in private; to play the policeman without ever being seen as the villain in the eyes of public opinion - what hypocrisy! Do we have to wait for one of our Heads of State to be caught in some dark dealings with money laundering, perhaps associated with arms dealing or drug trafficking? Do we need a European version of Mr Samper to force our leaders to see reason? Let us start by going to the root of the problem. Let us start by regulating and legalizing all drugs, now.
Until that happens, my group will abstain.
Mr President, the Commission's first report on the implementation of the 1993 money laundering directive has pointed to vast differences in the way the legislation is applied by the Member States. As a result it is still possible for dirty money to move with ease throughout Europe.
The Irish Government has declared the fight against drugs a priority of its presidency. I share Mr Howitt's concern that the existing laws do not crack down on the proceeds of crime. Indeed a major international crime conference in Dublin this week highlighted the very serious difficulties drug squad officers from European countries have in dealing with the Europol drugs unit in the Hague. There were, for example, long delays in obtaining vital information from some countries.
The current directive on money laundering is clearly ineffective given the scale of this drug problem in the cities mentioned and in other areas and also the ease with which the proceeds appear to be laundered into legitimate businesses. We clearly need a far more flexible legal framework to keep abreast of technological advances in banking systems. Some of these have been outlined by Mr Miller. I want to see a situation where criminals, whether they are drug dealers, IRA, bank robbers or white-collar fraudsters find it impossible to launder their ill-gotten gains anywhere in Europe. I am also calling for much closer cooperation between the police, the courts, the revenue authorities and financial institutions.
I have spoken to some accountants who work in this area. What they recommend is that civil proceedings should be taken in tandem with criminal proceedings so that the ill-gotten gains be confiscated on conviction. We should not forget that Al Capone was eventually imprisoned for tax evasion.
Finally, the directive should also be extended to cover the proceeds of fraud against the EU budget. In Ireland we have the scandal relating to the beef export refunds and the continuing massive transit fraud in, for example, cigarette smuggling. There are huge sums of money going astray which we could use very effectively in the European Union.
Mr President, I would like to thank Mr Lehne for an excellent report. Money laundering is a growing problem in all Member States.
The authorities should prevent criminal money from penetrating the financial system. This is essential, since criminal money puts at risk the reliability and stability of the entire financial system. In Europe resources should be centralized to support preventive activity and to facilitate information exchange between the authorities receiving notifications, because information exchange at the European level is extremely difficult, especially between authorities and the police.
A system should be created which would prevent successful money laundering by supporting preventive measures in respect of targets exposed to money laundering risks and which would make it possible to discover, trace and investigate money laundering. The system should work on two levels. There should be a preventive function, including checks and training of targets under surveillance, analysis of money laundering methods and legislation initiatives, and an investigative function, including investigating suspected money laundering incidents. If money has slipped through security measures, this money should be identified, traced, confiscated and the offenders brought to justice.
Money laundering can be done in various ways, which is why the reporting obligation should be extended. Dealers in securities and money exchange bureaux will in all likelihood be obliged to report this year. In the future also enterprises dealing in betting and gaming, real estate developers, companies or individuals in occupations handling valuable objects, accountants and enterprises or professionals offering financial services will in all likelihood be obliged to report. A number of international organisations are involved in resolving the problems of money laundering. There is clearly a need to co-ordinate measures at European level, in order to avoid a duplication of effort.
Mr President, the rapporteur Mr Lehne rightly said that the fight against money laundering must not be confined to drugs money but must of course also include the proceeds of all criminal offences committed by organized crime. That is also why the European Parliament organized the first committee of inquiry on the transit system, for the Member States and the European Union are losing billions of ecus through the evasion of duties, especially in the case of sensitive products such as cigarettes, alcohol and certain foods. Organized crime is active there too. That is why we need comprehensive rules.
It is also necessary, however, to include and criminalize fraud involving EU budget funds in all the EU states. To date that is only the case in some countries and it is quite incomprehensible why loopholes are being created here, which make it more difficult if not impossible to combat money laundering.
On the other hand it is a little naive to believe - and here I am addressing Mr Dupuis - that anonymous savings books with small deposits of less than ECU 15 000, which is laid down as the limit in the directive, or similar banking transactions in other EU countries, such as Italy or Germany, that do not need to be disclosed, are used for money laundering purposes. There are quite other reasons for that. As Mrs Hlavac rightly pointed out, it is simply the case that many people open small savings books for their children, grandchildren and for the whole family. That area is not suitable for money laundering.
Organized crime uses dummy firms, fictitious transfers and cover-ups on a large scale. That is why the Community has to take a coordinated approach and needs a uniform information system, which also has to be extended to the Visegrad states if they are to be included in our system.
Mr President, ladies and gentlemen, on behalf of the Commission I thank Parliament, and in particular its rapporteur Mr Lehne, for the comprehensive survey of the Union's activities in the field of combating money laundering and the means by which we can jointly boost these efforts.
We are all aware of the damage being done to our society by the drugs traffic and other forms of organized crime. If we can prevent criminals from laundering, using and investing their dirty money that will be an effective means of combating crime. As we all know, dirty money corrupts everything, including the financial system. And that was also the point of departure for the Community's activities in this area, namely the prevention of misuse of the financial system for the purpose of money laundering.
Pursuant to the 1991 directive, the Commission must report to Parliament and the Council on its application. We have done so, our report is the subject of the report before you this evening. The Commission is convinced that the directive entirely fulfils its task and that in general it was transposed well in the Member States. But that does not yet mean that we have effective means of also combating the causes of organized crime.
As our report says, money laundering is now a criminal offence in all Member States. At first, in 1991, that was not the case, as we know. We broke through the protection offered by banking confidentiality. All financial institutions now have to actively notify the authorities of any suspicion and may no longer just wait until they are asked. Yet it will never be possible to regard the battle against money laundering as won. As soon as we close up one loophole in the system, the money launderers look for new points of attack and, as has been made very clear here, use the most recent techniques for doing so. But we can make this increasingly difficult and expensive for them and thereby thwart their tactics and strategy to some extent at least. Both reports realise that this battle is a long-term one. I only want to discuss a few of the most important matters raised in the motion for a resolution, since there is no time to go into all 20 paragraphs individually.
Many of these points are addressed not to the Commission but to the Member States, as the rapporteur just said in his oral statement. We can endorse many of them, especially the call to include a very wide spectrum of serious crimes in their money-laundering legislation, to continue work on the Europol Convention and for all the Member States to ratify the Vienna and Strasbourg conventions. Let me just point out that extending the scope and improved cooperation form part of both the Vienna and the Strasbourg conventions.
The Commission will examine every single point you raised in depth and will certainly discuss them with the Member States. That is why the Commission has deferred the scheduled meeting of the Contact Committee until the autumn, so that this report by Parliament can be discussed adequately and thoroughly there. What are the main themes?
Firstly, the report requests more information from the Commission on reported cases and convictions, on new types of money-laundering and their economic effects. As you know, some of this information is extremely difficult to obtain. Where the Commission does have access to reliable information, it will of course pass it on to Parliament; but you know that here we also have to rely on the information and the goodwill of the Member States.
The Council has already requested a second report on certain aspects of the directive and we will be drawing up another report both for Parliament and for the Council. The present report also calls for a revision of the directive. This relates mainly to the field of new financial techniques, but also to the other occupations and activities concerned and to their proper surveillance. To be frank, the Commission is rather hesitant to draw up a new directive at this point. The 1991 directive determines the objective and leaves the Member States a certain amount of room for play in implementing it. It is not a technical measure and nor does it examine the individual financial products or techniques, but it can also be applied to areas that are not specifically mentioned in it.
Nor is the Commission entirely sure that it has a firm legal basis for further-reaching measures to deal with the fact that the main emphasis of measures to combat money laundering is shifting away from the formal financial sector. As was also made clear in the report, it is generally agreed that what is needed most at present is closer cooperation between the Member States' authorities responsible for combating money laundering. Several speakers here have also pointed that out. Cooperation between the police and the judiciary is an area in which the Commission does not at present have any right of initiative. So we have to confine ourselves to calling for closer cooperation in this area and I hope we can jointly urge more movement on the third pillar at the intergovernmental conference.
The Commission is currently working on a number of areas together with the Contact Committee. They include the misuse of bureaux de change and the problem of non-personal transactions such as telephone or computer banking. This committee is doing very good work and the Commission is confident that further progress can be made in the framework of the existing directive. Only if this fails will the Commission consider a further directive and even then only if it has found a solid legal base for it. In any case the Commission will keep Parliament informed of both the progress made and the problems encountered.
Let me briefly discuss the requested extension of these measures to the Eastern European states. I would very much like to point out that money-laundering clauses form part of the partnership agreements and association agreements with these countries and that we are also supporting practical means of advancing along this road, for instance through technical aid under PHARE, so that the arm of the law can reach beyond our borders.
Finally, let me again thank Parliament for its comprehensive and constructive report. The Commission will continue the dialogue with you and I hope that together we will manage to achieve better results.
The debate is closed.
The vote will take place at 9 a.m. tomorrow.
Linguistic diversity in the information society
The next item is the report (A4-0148/96) by Mrs Mouskouri, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a Council Decision on the adoption of a multiannual programme to promote the linguistic diversity of the Community in the information society (COM(95)0486 - C40152/96-95/0263(CNS)).
Mr President, Commissioner, ladies and gentlemen, this proposal from the Commission comes in the framework of the growth of the information society. The Commission is proposing the adoption, that is to say, of a multiannual programme to promote the linguistic diversity of the Community in the information society.
This proposal brings two benefits, the second of which flows from the first. Firstly, it accepts the reality of linguistic diversity in the European Union, the reality of the linguistic pluralism which is currently under pressure because of the use on the information highways of only one language, English, which monopolies not only technology but also communications generally. The use of this single language threatens to lead to a standardization of thought and to deprive large numbers of people in the Union of access to information, progress and knowledge. For that reason the adoption of this programme should be warmly welcomed because it comes to the aid of our linguistic heritage and seeks to promote it, while at the same time offering total participation in the information society for all of Europe's citizens without exception.
The second benefit is economic and springs from the fact that undertakings which have previously confined themselves to local markets will in future be helped by multi-lingual products to find international outlets. In presenting to you the Commission proposal, with a number of amendments inserted by the Committee on Culture, I would like to draw your attention to a serious issue concerning the legal basis. The programme has the objectives of promoting the use of technologies and methods which can reduce the cost of transferring information from language to language, strengthening the languages industry and encouraging the development of multi-lingual services. The question we have to ask ourselves is whether the promotion of linguistic diversity in the Union is an objective end it itself or simply a means to the promotion of the information society at the international level.
The Committee on Culture has come to a clear conclusion, namely that the programme as such is the main objective and that appropriate means are contained within it for the realization of that objective. This means that the cultural dimension of this programme has priority over the industrial effects and that therefore a change is necessary in the legal basis. We are pleading with the Council and the Commission to accept that this proposal be at least given a double legal basis, with recourse to Article 128 as well, rather than having it rest solely on Article 130 which would be much too restrictive a basis for the subject.
The European Parliament would be willing to request a judgment from the European Court, not only for the purpose of seeking support for its position in this particular case but also in order to seek, above all, confirmation and endorsement of the importance of the role of cultural values in the European infrastructure.
The Commission has proposed three action lines: support for the construction of an infrastructure for European language resources, mobilization and expansion of the language industries and promotion of the use of advanced language tools in the European public sector. The programme ends in 1998 and has a budget of ECU 15m.
Allow me to turn now to some of the Committee on Culture's most important amendments.
Amendments Nos 1, 2 and 7 make the case for placing the Commission proposal in the cultural sphere, with Article 128 as the legal basis. In a related way, Amendments Nos 8, 9 and 10 emphasize the social aspect of the information society, the need to ensure democratic access in order to protect certain population categories against exclusion.
Amendment No 11 underscores the threat of 'dialectification' to languages left on the margins of the information society.
Amendments Nos 23 and 39 deal with the economic aspect. Most of the enterprises with an interest in this programme are small and medium-sized, and it is important that we protect and assist them.
Amendment No 25 proposes the use of the Structural Funds by the Member States to help protect our linguistic heritage.
Many of the amendments call for special attention to be paid to the lesser-used languages and for examination of the possibility of seeking synergies with other social programmes such as the ARIANE programme. Lastly, taking account of the great importance of this programme, it is proposed that the financing be raised from ECU 15m to ECU 20m.
In concluding, I should like to re-emphasize to the House the immense importance of preserving the European Union's linguistic heritage and of ensuring, above all, that it is not devastated in the future by information highways whose content is incomprehensible.
Lastly, I would like to thank the Commission very greatly for its excellent initiative and to say that I hope that this proposal will be accorded the cultural dimension that it merits and that it can be implemented swiftly.
Apart from the parliamentary courtesy which requires me to thank you, Mrs Mouskouri, I should like to offer my warmest thanks today because in this institution, faced with all the budgetary and technical difficulties we work with 100 % multilingualism. There is a concern to promote the many languages which exist throughout the European Union. Your words, which have stressed the importance of languages as a factor of culture, are without doubt a very important aspect and I can assure you that your speech was music to the ears of everyone here - one of your best songs.
Mr President, Commissioner, ladies and gentlemen, let me begin by warmly congratulating Mrs Mouskouri on her polished and excellent report on the Commission proposal on promoting the linguistic diversity of the information society.
I emphatically support her in her attempt to free this three-year programme from the confines of the purely economic vision of the Commission. For linguistic diversity is not just an economic resource that may even represent a barrier. The terms used by the Commission, such as language industries, language as a product and so on, totally disregard the fact that linguistic diversity is a cultural asset and an important mark of identity.
This cultural heritage must be preserved. That is why preference should be given to Article 128 as the legal base. It concerns culture and gives precedence to non-commercial, cultural exchanges. It ensures co-decision by Parliament, instead of mere consultation under Article 130, as the Commission proposed.
Since I am delivering the opinion of the Committee on Budgets, let me point to a few financial aspects. The meagre funds of a total of ECU 15 m allocated to this programme could be increased by amending the financial perspective, otherwise the burden would fall on other Category 3 areas. The appropriations must be safeguarded in each annual budget, taking account of the preceding year's execution of the budget. That also includes administrative costs. For the rest, the financial statement does not take account of potential revenue from the participation of non-member third parties. Nor is the number of officials already working in this field clarified; two additional posts are being requested and two national experts. We should take every care to avoid duplication of work and costs. That is why we propose a link-up with other programmes, e.g. INFO 2000 or TELEMATICS. It is doubtful whether the advisory committee will have the kind of overall view that will enable it to promote not just mega-projects but also micro-projects. These two questions of the advisory committee and the establishment plan posts both need to be examined during the annual budget procedure. I warmly thank the rapporteur again for accepting the amendments from the Committee on Budgets.
Mr President, the Committee on Research, Technological Development and Energy considers it essential for the European Union to draw up a policy aimed, on the one hand, at guaranteeing and promoting the cultural and linguistic diversity of the Union in the information society and, on the other, transforming the obvious advantages of the Union at the level of knowledge and experience of multilingualism into new economic and job-creating opportunities.
Any effective action must start out with a sound knowledge of the facts of the problem. In that connection, the Commission document is disappointing. Indeed, apart from a very approximate estimate of the financial dimension - unsupported and lacking in detail and some reference to jobs - it contains not the slightest analysis of the market in question. This seems to us to represent a highly detrimental omission.
It would be desirable for the Commission to complete its proposal by adding a searching analysis of the world and European markets and of the strengths and weaknesses of European undertakings. This would create the opportunity to make soundly-based choices and to target efforts.
It is clear that this programme is far from equal to the situation it describes. Given the advantages of Union industries, the activities of European undertakings in this market deserve to be supported. This programme in its present form is incapable of providing the necessary assistance and it can, at best, prepare the ground.
The development of the global and multimedia means of communication can jeopardize the cultural and linguistic diversity of the Union. It is, therefore, appropriate in that connection to draw up a policy for the defence of cultural and linguistic identities already existing, the number of which is, of course, much higher than the number of official languages in the European institutions.
In this connection, the arrival of new translation and interpretation techniques can help the so-called minority languages to flourish. On the other hand, technological development that will lead to production of new translation and interpretation tools could enable the European Union to exploit economically its natural knowhow in multilingualism at world level. A market for these new applications of language technology is a highly promising one, in particular in terms of job creation and exports. In that connection the Union must conduct an interventionist policy of accompaniment and support for the efforts of European undertakings that have committed themselves to this market.
I now wish to congratulate the rapporteur on behalf of the Green Group and to say that my new computer at home sings to me, but not with the richness or diversity of the rapporteur herself or the human voice in general, and the computer will never take the place of human beings.
I share her view that we must dismiss the quick fix of English only: we must take concrete action to promote cultural and linguistic diversity in the information age. The right of mother tongue access to information technology must go hand in hand with the promotion of language learning.
In this regard, the non-official languages of the Union which have a status recognized at regional level are used as instruments of communication, both for the transmission of technical information and in teaching and cultural activities. The diversity of the languages used in the European Union constitute a wealth that must be preserved and dynamically developed, both from a cultural point of view and to secure economic spin-offs for the language industries. Action taken in this programme should help to create a favourable environment for strengthening the language industries.
I thank the rapporteur very sincerely for her efforts. Finally, we must create an environment favourable to the expansion of the language industries and promote the development of multilingual services.
Mr President, I congratulate Mrs Mouskouri on this report on the promotion of the linguistic diversity of the Community in the information society. The development of globally interlinked information and communication services could have a major impact on the languages we use. People who are not in a position to communicate properly in the usual languages could be prevented from taking full part in our increasingly information-oriented society.
Since information affects all levels of society, equality of opportunity for all is of major importance in order to ensure full participation by all. If we allow the information revolution to advance unchecked this could lead to a two-tier society. Many of the minority languages find themselves in difficulties under the influence of changing communication patterns. If the new technologies are put to full use that could even speed up the process and risk destroying the linguistic and cultural diversity of the European Community.
I recently leafed through a report by 'Euromosaic' which is about minority-language communities and which points out that earlier proposals concerned emotive, traditional activities such as folklore whereas today we are also concerned with preventing the social and economic marginalization of minority-language communities and that it is also of decisive importance whether the use of the language in question is extended to the working environment. That is to say, we are concerned today not with cultural but with economic measures.
By the way, there is also some criticism of the fact that not only are not enough funds available but that they are not always spent efficiently. We need specific directives to ensure a balance between the major language groups and those languages that are used in smaller national or regional groups in Europe, with a view to achieving equality of opportunity. Resources such as electronic dictionaries, terminology data banks and language and grammar data banks are needed in order to transform communication technologies into marketable products.
Here the necessary efforts will have to be made to attract investment from the private sector and small and medium-sized undertakings. Small undertakings, as Mrs Mouskouri also noted, that are confronted with large and diversifying markets also need to be offered adequate assistance. The Member States, the European Commission and private undertakings have already invested substantially in the production of language resources. However, most of these are single-language systems and, moreover, the current systems are not sufficiently compatible.
The linguistic diversity in Europe is notable compared, for example, with that in the USA or Japan. Europe has the scientific and technological know-how and the economic strength, but it must also have the political will to maintain its linguistic diversity in the information age, which is what the people of Europe want. Let me underline that the Committee on Culture, Youth, Education and the Media calls for the modest financing basis to be increased from ECU 15 m to ECU 20 m. The people must be guaranteed their basic right of access to information in their European mother tongue. European society must not be split into the informed and the uninformed. Europe's richness lies in its diversity. We must promote it and invest in it in a well-considered way.
Mr President, first of all my compliments to Mrs Mouskouri for her excellent work and for the power of her conviction. And I very much approve of the Commission proposal. Linguistic diversity in the Union is a matter close to my heart. It is not just an economic burden which we seek to ease by technology. It is above all a cultural asset, something precious which should be treasured.
Our citizens attach importance to this, for a variety of reasons. We must support them in this, at Union level too. In this respect the programme is a step in the right direction.
Thirdly and lastly, a small complaint. I absolutely do not agree with the legal basis and am totally with the rapporteur on this. Of course it makes sense to make room for a programme like this in industrial policy. It fosters economic integration, opportunities for small businesses and the competitive position of the language industry sector. But legally and politically it is a mistake to use only Article 130 as a legal basis. Firstly, because this cuts out the Committee of the Regions and Parliament totally and partially. Secondly, and most importantly, because it does not appreciate the cultural dimension of this subject. Language is both the basis of culture and its expression. I would be glad of an answer from the Commission, preferably a straight yes or no, to each of the following two questions. Does the Commission view linguistic diversity as an aspect of cultural diversity within the meaning of Article 128 of the Treaty? And secondly, and I will end on this: in the Commission's view is linguistic diversity a part of our European cultural heritage, within the meaning of Article 128 of the Treaty?
Mr President, I welcome the proposal of the Commission for the adoption of the programme to promote linguistic diversity in the information society and offer warm congratulations to Mrs Mouskouri.
The linking and interoperability of file and information centre services will certainly be an advance. However, we need to ensure that the periphery, which is striving hard to adjust and needs greater support, is not further marginalized because of infrastructure shortcomings and deficiencies in technical know-how.
There is a connection between that and the threat to the lesser-used languages of Europe and to the future of multilingual European culture. We must reject one-dimensional linguistic cultural expression, and Mrs Mouskouri's excellent report emphasizes that very clearly. That means giving our support to the efforts to promote cultural products released in the various languages of the countries of the European Union.
It was to that end that we gave our support for the preferential treatment of multilingual audio-visual works via the MEDIA II programme, and for the conversion of printed publications into electronic publications via INFO 2000. And the ARIANE translation programme was formulated in the same general spirit.
We must now support the increased appropriations for the financing of linguistic diversity in the information society. In addition, as has already been said, Article 128 must be given primacy, so as to create, together with the use of Article 130, a double legal basis which can accommodate the essentially cultural character of this programme. Lastly, we must keep on insisting that each country must have access to the information centres and to the services of the information society in its own language.
As has been already been emphasized, and I am glad that it has come also from Members whose mother tongue is English, the quick fix of English, of that language which is used in such a debased and codified way, can neither reflect, by itself, nor defend our multi-cultural Europe.
Mr President, the future of the languages of Europe is a central problem to the policy of the European Union even if the Union does not seem to acknowledge that, given the paltry size this programme. It must be debated and discussed, something which has not yet been done in full detail and complexity, to find solutions, with a contribution by all the Union's institutions and those of the Member States, specialised bodies and relevant companies.
The Mouskouri report is an excellent list of questions. It reflects the great openness of its author. But I would like to see a clearer definition of the priorities. Language policies need to be dealt with at very many levels.
First of all, the language itself. Each country and each linguistic region needs to requalify the instruction of the language at school - that is a basis which does not exist at present.
Secondly, functional bilingualism: every citizen must, as of the most basic educational level, be trained in the notion of the European linguistic plurality and become bi- or even trilingual. That could cement European citizenship together.
Thirdly, translation; the circulation of knowledge throughout Europe, be it artistic, literary or scientific, must be done in all languages, with reliance on a coherent common policy, with linguistic resource infrastructures created by the different Member States and, in cases where subsidiarity allows, by the European Union. The problems concerning scientific and technological translation, literary translation, translation of the multimedia need to be dealt with, taking into account their individual specific needs.
Fourth point: the Union and Member States' official policies. European language policies must give equal treatment - and that does not mean egalitarian - to all national, regional and minority languages in Europe, and also to non-European languages spoken by communities residing in Europe.
I should like to end by referring to one last point and making one proposal. My final point is about translation and interpretation at international fora. The future of the use of different languages by international organisations deserves to be given thought in the cool light of day. I think it would be a serious mistake to pull out a pistol every time someone mentions reducing the number of languages. It is not here that our identity is at stake. I think that the launch of this three-year Community programme is the right time to hold a major international conference on the future of language sin Europe so that we can decide clearly which direction to take when the programme comes to an end in 1998. This is my proposal to the Commission.
I shall be voting in favour of this report, and I must thank Mrs Mouskouri for a very significant improvement to the Commission's text, which I am bound to say badly needed it.
The Commission, in fact, adopted a very economistic approach, reflected in the choice of legal basis in Article 130, paragraph 3. We find the spirit and letter of the Bangemann report in this talk of achieving economies of scale, the view of multilingualism as an economic asset and the talk about the language industry, the view of linguistic diversity as an obstacle which creates a cost burden, and the proposal that these linguistic barriers should be overcome in order to enable us to benefit from the advantages of the internal market. All of this I quote from the report.
As the report recommends, it is essential to retain Article 128 as the legal basis and to ensure that, in the age of the binary language of computers, the networks are not monolingual in English and, at the same time, the information society does not create a new social dichotomy through the agency of discrimination. In order to avoid this, all languages must be fully integrated into the information society, and we must therefore be particularly attentive to supporting minority languages, including regional ones.
From this point of view, the structural funds could be used to preserve and develop the linguistic heritage of the Member States. We must be careful not just to favour the megaprojects; more modest projects need to be supported and, with them, the SMEs which are developing multilingual tools, methods and services. We must not forget that the inequalities in our societies have a profoundly cultural aspect which finds expression in terms of exclusion and disaffiliation. In the field of languages, as in other cultural fields, it is still necessary - as Brecht said about the theatre - to 'increase the number in the know' . The conditions for that increase have yet to be established, and will require a budget worthy of that ambition.
I must thank Mrs Nana Mouskouri for undertaking a particularly difficult task and doing it well - the task of comprehending all the cultural and economic issues linked to the emergence of a new type of society: the information society.
That society represents both an opportunity and a danger for the States of the European Union. It is an opportunity because the development of linguistic engineering means that it is going to be possible to reduce the burdens and costs inherent in a multilingual society by allowing rapid transfers from one language to another. And a danger because, if users are not sufficiently vigilant and demanding, there will be a great temptation for industrial companies to use the advances in linguistic technology for the benefit of a single, standardizing vehicle of communication based on basic Anglo-American and eventually resulting in a monopoly for a technological language, a new pidgin English, an international jargon that impoverishes everything and everybody, including the English language.
The research efforts undertaken in connection with the language industry mean that it has now become an important sector of potential industrial development. In this forward-looking market, the States of the European Union have excellent opportunities to gain a foothold, provided they decide to adopt a sufficiently voluntarist policy. In gaining that foothold they can cooperate with outside partners, especially North America. I am thinking in particular of Quebec, where research into the communications industry is particularly advanced, and which is currently looking for industrial and financial partners to enable it to acquire sufficient weight to tackle the international market under favourable conditions. Linguistic diversity is not a purely European issue; it is also a global challenge which concerns both our continent and the American continent. Our trans-Atlantic partners have reacted to this challenge more effectively and quickly than we. Thus, the NAFTA has opted to highlight its plurilingualism by adopting three official languages: Spanish, French and English.
This information society can also have the effect of reducing our linguistic heritage, because the use of new technological tools involves the use of a new terminology which, being created on a pragmatic basis by the users, is usually created today on the basis of a bastardized American.
In this context, Mrs Mouskouri's report valuably stresses the need to create terminologies which avoid standardization and enable the specific qualities of each language to be preserved, thus preserving the relationship appropriate to our common culture. The emphasis placed by the rapporteur on support for technology is also very important. One finds, in fact, that services using languages less widespread than English on the information networks generally have less powerful hardware, making access difficult. The users are then tempted to switch to more powerful but generally anglophone servers.
Multilingualism is an integral part of Europe. It is not a handicap but a wealth, something which it is important to preserve, respect and encourage. For a Europe which respects the peoples and nations that make it up, this has to be an absolutely priority area of cooperation. The Europe of Nations Group is grateful to Mrs Mouskouri for having reminded us of this, with conviction and energy.
Mr President, the diversity of our languages is an integral component of our cultural heritage and must be preserved and maintained. The planned action programme will support this important objective. But let me just point to one aspect to which perhaps not quite enough attention is paid, that of the minority languages. They too are an expression of cultural diversity and I am glad therefore that the rapporteur has made constructive proposals on this important question in several amendments.
The programmes must take account of minority languages, even if they are languages that are only the official language outside the Union. Precisely these languages must not be excluded from the information society either.
For instance, a significant Slovenian minority lives in the southernmost province of Austria, Kärnten, and their language is protected and taken into consideration in the Austrian educational system in exemplary fashion. Unfortunately one cannot say the same for the German-speaking minority in Slovenia. But quite apart from that it would be important if pilot actions could be envisaged and carried out precisely for this kind of linguistic minority, as proposed in Amendment 29. Actions of this kind could also give rise to interesting synergies in relation to enlargement eastward, which will naturally have a major impact on the Austrian frontier regions.
Mr President, ladies and gentlemen, first I too should like to congratulate Mrs Mouskouri on her splendid work and stress the importance of the subject we are discussing and the part which the European Parliament must play in everything related to defending and encouraging linguistic diversity in the information society.
The information society offers us the opportunity of enriching the main European bastion, which consists of a rich cultural, historical and linguistic heritage, in offering us the possibility to provide new services intended for a wider European audience. By means of the so-called information highways culture and languages will spread more rapidly and widely within and outside Europe.
The building of Europe must develop by means of respect for the cultural and linguistic heritage of its citizens and initiatives like this help to encourage that diversity. We must take advantage of the challenges and opportunities which the information society offers us on behalf of European citizens, safeguarding one of the basic principles of Community law such as equality of opportunity. The use of all Community languages in Community networks is fundamental for developing information and communication accessible to all since citizens who are not able to communicate in the widely-spoken languages such as, for example English, might be cut off from any form of communication or at least placed at a disadvantage.
Parliament must take an active part in the functioning, establishment and results of the programme as a body representing the interests of European citizens, ensuring in its turn that there is synergy between this programme and other programmes relating to the information society, since it is clear that coordination saves duplication of effort which unfortunately frequently arises in the Union.
For all these reasons, Mr President, I should like to express again all my support for the report and of course to repeat my sincere congratulations on the rapporteur's work. We must also support Community initiatives like this programme for the encouragement of linguistic diversity, which guarantees full multilingual protection in the use of computerized information.
Mr President, I support the Commission's three-year programme to promote linguistic diversity in the information society through the encouragement of new technologies and the development of multilingual services. I also support the Committee on Culture, Youth, Education and the Media amendment to increase the budget allocation from ECU 12m to ECU 16m. We must all ensure that the spread of modern technology will strengthen rather than weaken the continent's rich multilingual diversity.
The growing emphasis of an English-dominated global network information and communications service must not undermine the range of European cultures and languages. This programme aims to encourage producers to supply support material and manuals in various languages, devise ways of making online dictionaries and terminology banks multilingual and encourage the expansion of software products. With English firmly established as the major international high technology language, there are fears that non-English speakers may not be able to benefit from the various services available, reducing the information society's impact on schools, businesses and homes.
There is justified concern that the linguistic diversity resulting from the 45 national and regional languages spoken by the EU's 270 million inhabitants could be suffocated by the predominance of one or two major languages. We should never overlook the fact that 20 % of our citizens speak minority languages. These languages should not be allowed to suffer because of the dominant role of a few major languages. These of course include the first language of my country, the Irish language.
People must have access to information in their own language. I hope the Telecommunications Council meeting on 27 June next will have the wisdom and foresight to support these innovative proposals from the European Parliament.
Mr President, it is a case of David and Goliath, minor languages against major languages. I choose this image advisedly, because I am convinced that the minor languages must not come off second best, even despite the revolution in the information society. Our many languages are one aspect of our wealth and information in one's own language is a fundamental right of the European citizen. But the minor languages are indeed coming under pressure.
At the beginning of 1995 I was in sharp disagreement with Alain Lamassoure who wanted to limit the number of working languages in the European Union after further enlargement. Three weeks ago I had occasion to ask a question of Commissioner Cresson who had given instructions in a letter to her DGs that all correspondence with the countries of Central and Eastern Europe should be written in French, even replies to letters in English or German. I do not find that very friendly, and who in Central and Eastern Europe understands French?
But it is encouraging that the Commission wishes by this proposal to promote linguistic diversity in a European Union in which the information society is irrevocably gaining dominance and in which English is usually the language of choice. Countless problems still remain over the importation of multilingual products and this is why this proposal is so important. We must seek ways of breaking down the language barriers. If such ways are found, we shall see a whole lot of new forms of economic activity which will be advantageous to small businesses in particular.
Bravo, Mrs Mouskouri. My Group too backs Mrs Mouskouri's amendments which want to see Article 28 and not Article 130 chosen as the legal basis. The objective here is linguistic diversity. Industry plays an important part, developing technologies, expanding the language industry, but the preservation of one's own language is primarily a cultural matter.
Many thanks, Mrs Larive. You know that the President's gavel is not to stop you speaking but on the contrary to tell you that you have used up your speaking time.
Mr President, although my Group regards the Council proposal for the establishment of this programme as highly positive it nevertheless regrets that the budgetary allocation envisaged in principle is insufficient to achieve the objectives set by the promotion of linguistic diversity with a view to the new information society.
The European Charter on minority languages forbids any kind of discrimination with regard to their use and the safeguarding of that principle may be endangered by an upsurge in new forms of communication in privileged languages. On the other hand perhaps the Council is underestimating the aims to be achieved. If we have proposed in these programmes to guarantee the citizen's democratic access to information it is essential that it should be available in his own language. On the other hand I think that if appropriate finance were assigned to this programme it would be in our power to ensure that our cultural diversity in the new information society should indeed be a source of richness and that, furthermore, this rich European diversity should become the key feature distinguishing us from the world of informatics - only in English - which comes from the United States.
Our Group in convinced that the Union's minority languages as well as of the minority languages brought to us by others whom we welcome to our territory need to be promoted. That will no doubt help to increase the cultural diversity of this pluralistic and democratic information society which we desire for Europe.
In the Spanish State, where languages like Catalan, Galician and Basque form an important part of our cultural heritage and as such, and in their capacity as official languages, they deserve every possible assistance to flourish and thrive.
Finally, perhaps I may make a reference to languages such as Berber which, apart from being spoken in Spanish territory, is the languages of thousands of emigrants who also help to enrich the Spanish and European cultural heritage.
Thank you, Mr Mohamed Alí, and thank you also Mrs Larive. When I use the gavel it is only so that you may know that you have used up your time, but you can decide for yourselves in such a quiet and interesting evening as this and in such good company.
Mr President, this report corrects what at times is an unforgivable oversight in the European institutions. There is much talk of official languages of the Union and it is forgotten that many millions of us citizens speak languages which are not official, though they are official in our own different spheres.
It would be cynical to talk about linguistic diversity without putting these languages on the same footing and would constitute discrimination against the linguistic rights of European citizens. I would even go so far as to say that these languages need additional support because they are weaker in the face of the challenges posed by the information society.
The Commission says that market forces by themselves are not enough to achieve the multilingual information society in Europe which is essentially a positive measure. So that is all the more true, if possible for the less wide-spread languages.
Parliament's action in supporting this aspect in its Committee on Culture is an important advance, as will also be its final approval, I feel sure.
Support for the weaker languages deserves special emphasis, particularly in bilingual regions. Bilingualism is cultural richness, but it is also an interesting aspect of tolerance and mutual respect. Having two languages is for some people something which helps us to understand a little better the concept of respect for others, as long as we are able to accept both as appropriate. We have to make appropriate machinery to ensure that in the information society in which communication will radically change, these languages may develop.
Our world is experiencing two different phenomena, two faces of the same coin: globalization with the new technologies and innovation as a driving force, and at the same time, a return to what is small, to our own, to something with which we can identify ourselves. Both tendencies are positive and compatible. I think support for multilingualism in the information society will represent a fine balance between them.
So, Mrs Mouskouri, many thanks for your report, which I am sure will work in that direction.
Mr President, ladies and gentlemen, I should like to express my enthusiastic support for Mrs Mouskouri's report on the adoption of a multiannual programme to promote the linguistic diversity of the Community in the information society.
The report - and the amendments proposed by the Committee on Culture - show a laudable sensitivity and a very positive proposal for the application of the principles contained in the Treaty with regard to cultural policy, the conservation and protection of the Union's cultural heritage and the application of the principle of unity in diversity.
The report and the amendments it proposes guarantee these principles, pay special attention to the non-official languages of the Union which have a recognized status at regional level and place the emphasis on the application of a policy guaranteeing and promoting the linguistic diversity of the European Union, ensuring multilingual information, including the protection of and help for the so-called minority languages and approving the funds necessary for it by an amount of ECU 20 million, according to the distribution proposed in Amendment 2.
Vostè, senyor President, comprèn, com a català, l'especial importància del contingut d'aquest informe, atès el treball que realitzem per defensar llengües europees que, com la nostra, representen la identitat i la cultura de milions de ciutadans europeus, una riquesa espiritual a la qual Europa no pot renunciar, ans al contrari, ha de promoure i recolçar.
For those who have not been able to follow the dialogue between the President and me, I was telling him in a common language spoken by millions of European citizens that we understand the importance of this report precisely because there are millions of European citizens able to express themselves in their own language, which expresses their identity and which is a spiritual richness which we cannot give up.
Thank you, Mr Gasòliba. Ladies and gentlemen, although you may have been lost for some of the time, Mr Carles Gasòliba's speech was very interesting and I think it is also interesting for us to get used to hearing what languages sound like and so, on a day like today and in a debate like this, it seems very appropriate to hear one of the languages which represent the multilingual cultural wealth of the European Union.
Mr President, ladies and gentlemen, the following quote from a recently published book on tele-translation goes to the heart of the proposal before us. It reads more or less as follows: now that we are beginning to master the technical problems the real problem of communications is coming to light, and it is enormous. Various languages wait like stumbling stones on the other side of the electronic highway and fully reveal the problematic nature of cross-cultural communications.
To find solutions, that is the far more difficult task that the Commission has undertaken with this proposal for a pan-European project, together with the Member States and the appropriate private and public institutions. The report by Mrs Mouskouri, the rapporteur, on which I too want to congratulate her warmly, endorses our analysis of the impact of the information society on the European languages and vice versa.
Nor is there any major difference of view on the actions required, although the European Parliament is rather more ambitious than the Commission thought justifiable at this point. Let me make it clear from the outset that the multilingual information society programme forms part of the comprehensive action plan entitled 'Europe's way to the information society' and is and must be coordinated with other actions provided for in that plan.
After careful analysis of the 59 amendments the Commission decided to accept 21 amendments in full and 16 in part with small textual changes. For reasons of time I will not read them all out now. But the Commission does not find itself able to accept the remaining 22 amendments and I will now discuss the most important of these and explain why not.
The European Parliament proposes taking Article 128 as a further legal basis in addition to Article 130 and links this with several other amendments as a logical consequence. The Commission is adhering to Article 130(2) as the legal basis because the main aim is to motivate industry to develop and offer multilingual products and services using advanced technological and linguistic tools.
But its adherence to this legal basis has not prevented it from nevertheless asking the Committee of the Regions to give its opinion, which I am sure you are familiar with. The people of Europe use many languages in order to communicate and the information society must ensure that they can continue to do so. The main players who should ensure that the people can use their mother tongue are the many undertakings, the public sector and the private organizations that supply information to the people or receive it from the people and the specialized undertakings and occupations which facilitate the provision of these kinds of services in the various languages.
The actions proposed by the Commission are directed primarily at them, in order primarily to create an awareness, to stimulate cooperation and to make the provision of linguistic services more transparent. These practical objectives led the Commission to propose Article 130(2) as the sole legal basis, even though the Commission fully and entirely appreciates the impact of this programme on other aspects of life and society and in particular on the protection of the linguistic heritage.
The European Parliament regards the Commission's proposed funding as too modest. The Commission is assuming that for reasons of subsidiarity the Member States will primarily have to provide the funding, but that the private sector is also likely to invest in it. The proposed programme is due to run for only three years and it is breaking new ground. That is one reason to start modestly. The Commission's proposed budget of ECU 15 m is indeed limited but, in our view, it is appropriate for financing surveys, promoting awareness, mobilizing those concerned, creating the bases for institutional and linguistic infrastructures and promoting the use of multilingual tools.
May I remind the European Parliament that the general financial plan seriously restricts new budget initiatives and the current Chapter 3 restrictions of the financial perspective are particularly stringent, as Mrs Theato has also just pointed out.
Let me also point out that in line with the joint declaration on financial regulations of 6 March 1995 the Commission does not lay down any indicative frameworks in legal acts that are not the subject of co-decision.
With regard to the allocation of funds, i.e., Amendment 58, the Commission can appreciate the emphasis on action lines 1 and 2, although one must not underestimate the important role of the public sector as the demonstrator of multilingual practice. In relation to synergy with other programmes I would like to point out that both the Commission and Parliament take the view that successful cooperation is and must be a keynote of this programme. However, the potential of cooperation and synergy is not restricted to Community initiatives. It would be counterproductive for this initiative to be isolated from similar national or regional initiatives.
The multilingual information society can basically be regarded as an exercise in European cooperation, but that means that the programme must also be an attractive partner for other initiatives. Good and transparent management of the programme, broad political support and adequate financing are therefore necessary. Let me only emphasize, on the basis of my own dossier, that to some extent we also specifically promote minority languages in our INTERREG programme in order to make it clear that they represent a fundamental aspect of European diversity. So we are fully aware of the regional-policy importance of this subject.
Let me end by thanking Parliament's committees, and especially you, Mrs Mouskouri, and the Committee on Culture, Youth, Education and the Media for your constructive and creative proposals.
I am sorry that we differ as regards the legal basis. Nevertheless we can accept in part the Committee on Culture, Youth, Education and the Media's interpretation of the programme. We recognize that measures to deal with linguistic communication problems have cultural, social and also political consequences. But in the Commission's view the programme is directed above all at industry and the language industry, even if that word does not necessarily fill everyone with enthusiasm.
For legal reasons the Commission cannot support the European Parliament's proposal. Nevertheless, the European Parliament and the Commission are following the same direction, although Parliament, as is only its right, is looking ahead a little further and more quickly. I am convinced that there is a general agreement between Parliament and the Commission on the need to take practical action to promote the development of a multilingual information society that will do justice to European diversity.
Mr President, I put two very specific questions to the Commission. I can live with the fact that I am not getting an answer for the moment, but I did wonder if I might get an answer later in writing or whether I first need to put my question in writing in order to be sure of an answer. I would like to know, please.
I am grateful to you, Commissioner, for the replies that you have given us. I would just like to say that the placing of Europe's diversity on an industrial footing is very difficult to accept. It is something that we cannot accept. Europe needs to create an infrastructure of its own based on its linguistic pluralism, on its multilingual wealth. Because its culture, to which, in the creation of this Europe, all of the countries will be linked, resides therein. I think that Europe's identity is encapsulated in its multilingualism, and restricting that multilingualism to an industrial presentation will restrict the projection of its quality. Spreading Europe's identity through the information highways with a quality lower than it would have in the dimension that is necessary for it, namely the cultural dimension, will place limitations on it.
We shall keep on pressing as much as we can for that in the hope that you will be very understanding.
Just a quick word to you, Mrs Mouskouri. We do not want to industrialize the diversity of Europe but on the contrary use industry, but also the public service and political measures, as instruments for making this cultural dimension of practical use to the people. That must after all be our objective. We cannot do that alone as an institution, nor can the European Union do it alone; to do so we need those who have to provide the resources to enable the people actually to be able to communicate in their own language on the data highway. I believe we entirely agree on that objective, even if we have different views on the legal basis.
I would like to answer your questions, although I thought I had already done so in the context of the Committee of the Regions. Perhaps we can clarify the matters that are of special interest to you in a moment. My answer may have been too general. We are happy to go into more detail on certain questions if you wish.
Thank you, Mrs Wulf-Mathies.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.55 p.m.)